Exhibit 10.1

EXECUTION VERSION

FIFTH AMENDMENT

FIFTH AMENDMENT, dated as of June 16, 2017 (this “Amendment”), to that certain
Amended and Restated Credit Agreement, dated as of December 18, 2012 (as amended
by the First Amendment thereto dated as of December 18, 2012, the Second
Amendment thereto dated as of May 8, 2015, the Third Amendment thereto dated as
of June 13, 2016 and the Fourth Amendment thereto dated as of December 15, 2016,
the “Credit Agreement”) among CINEMARK HOLDINGS, INC. (the “Parent”), CINEMARK
USA, INC. (the “Borrower”), the several banks and other financial institutions
party thereto (the “Lenders”), BARCLAYS BANK PLC, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), and the other agents
party thereto. Unless otherwise specifically defined herein, each term used
herein which is defined in the Credit Agreement has the meaning assigned to such
term in the Credit Agreement.

RECITALS:

WHEREAS, the Borrower, the Lenders and others are party to the Credit Agreement.

WHEREAS, the Borrower has engaged Barclays Bank PLC (“Barclays”), to act as the
sole lead arranger and sole bookrunner in structuring and facilitating this
Amendment.

WHEREAS, the Borrower has requested that all of the outstanding Term Loans (the
“Existing Term Loans”, and the Lenders of such Existing Term Loans,
collectively, the “Existing Term Lenders”) be refinanced and/or replaced with a
new term loan facility (the “Amended Term Loan Facility”) by obtaining New Term
Loan Commitments (as defined herein).

WHEREAS, the penultimate paragraph of Section 10.1 of the Credit Agreement
permits the Borrower to amend the Credit Agreement with the written consent of
the Administrative Agent, the Borrower and the Lenders providing Replacement
Term Loans to refinance the Existing Term Loans with the proceeds of the Amended
Term Loan Facility.

WHEREAS, upon the occurrence of the Effective Date (as defined below), the new
term loans under the Amended Term Loan Facility (such new loans comprising the
Continued Term Loans and the Additional Term Loans (each, as defined below),
collectively, the “New Term Loans”) will replace and refinance the Existing Term
Loans in their entirety.

WHEREAS, each Existing Term Lender that executes and delivers a signature page
to this Amendment in the form of Exhibit A-1 hereto (a “Continuing Term Lender
Addendum (Cashless Roll)”), and in connection therewith agrees to continue all
of its Existing Term Loans as New Term Loans (such continued Term Loans, the
“Continued Term Loans” and such Lenders, collectively, the “Continuing Term
Lenders”), will thereby (i) agree to the terms of this Amendment and the Credit
Agreement as amended by this Amendment (the “Amended Credit Agreement”) and
(ii) agree to continue all of its Existing Term Loans outstanding on the
Effective Date as New Term Loans in a principal amount equal to the aggregate
principal amount of such Existing Term Loans so continued (or such lesser amount
as notified to such Lender by Barclays prior to the Effective Date).

 

1



--------------------------------------------------------------------------------

WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Term Lender in its capacity as such) that executes and delivers a signature page
to this Amendment in the form of Exhibit A-2 hereto (each, an “Additional Term
Lender Addendum”, and collectively with each Continuing Term Lender Addendum
(Cashless Roll), the “Lender Addenda”) and agrees in connection therewith to
fund its New Term Loans (such New Term Loans, the “Additional Term Loans”, and
the Lenders of such Additional Term Loans, collectively, the “Additional Term
Lenders”) will thereby (i) agree to the terms of this Amendment and the Amended
Credit Agreement and (ii) commit to make Additional Term Loans to the Borrower
on the Effective Date as New Term Loans in a principal amount (not in excess of
the maximum commitment offered by such Additional Term Lender) as is determined
by Barclays and notified to such Additional Term Lender prior to the Effective
Date.

WHEREAS, upon the occurrence of the Effective Date, the proceeds of the
Additional Term Loans will be used by the Borrower to repay in full the
outstanding principal amount of the Existing Term Loans that are not Continued
Term Loans.

WHEREAS, the Borrower has further requested certain other amendments to the
Credit Agreement as set forth herein.

WHEREAS, the Continuing Term Lenders and the Additional Term Lenders
(collectively, the “New Term Lenders”) (i) are severally willing to continue
their Existing Term Loans as New Term Loans and/or to make New Term Loans, as
the case may be, and (ii) agree to the terms of this Amendment.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. AMENDMENTS TO CREDIT AGREEMENT

The Credit Agreement is hereby amended as follows:

(a) On and after the Effective Date, all references to (i) “Term Loans” in the
Credit Agreement shall be deemed to be references to the “New Term Loans”,
(ii) the “Term Loan Facility” in the Credit Agreement shall be deemed to be
references to the “Amended Term Loan Facility” and (iii) the “Term Loan Lenders”
in the Credit Agreement shall be deemed to be references to the “New Term
Lenders”, in each case, with such changes as are set forth in this Amendment,
except as the context may otherwise require.

(b) The Credit Agreement (excluding the schedules and exhibits thereto) is
hereby amended in accordance with Exhibit B hereto by deleting the stricken text
(indicated textually in the same manner as the following example: stricken text)
and by inserting the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text), in each case in the
place where such text appears therein.

 

2



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, (i) the highlighted amendment to
Section 2.10(b) of the Credit Agreement contained in Exhibit B hereto shall
become effective upon the receipt by the Administrative Agent of written consent
of the Majority Facility Lenders in respect of the Revolving Credit Facility;
provided that the agreement of any Revolving Credit Lender to any amendment or
modification of the Credit Agreement after the Effective Date shall constitute
the consent of such Revolving Credit Lender with respect thereto and (ii) the
highlighted amendments to Section 10.1 of the Credit Agreement contained in
Exhibit B hereto shall become effective upon the receipt by the Administrative
Agent of written consent of each Revolving Credit Lender; provided that the
agreement of any Revolving Credit Lender to any amendment or modification of the
Credit Agreement after the Effective Date shall constitute the consent of such
Revolving Credit Lender with respect thereto.

SECTION II. NEW TERM LOANS

(a) Subject to the terms and conditions set forth herein (i) each Continuing
Term Lender agrees to continue all (or such lesser amount as notified to such
Lender by Barclays prior to the Effective Date) of its Existing Term Loans as a
New Term Loan on the date requested by the Borrower to be the Effective Date in
a principal amount equal to such Continuing Term Lender’s New Term Loan
Commitment (as defined below), (ii) each Additional Term Lender agrees to make a
New Term Loan on such date to the Borrower in a principal amount equal to such
Additional Term Lender’s New Term Loan Commitment and (iii) each Continuing Term
Lender and Additional Term Lender agrees to this Amendment and the terms of the
Amended Credit Agreement.

(b) For purposes hereof, a Person shall become a party to the Amended Credit
Agreement and an Additional Term Lender as of the Effective Date by executing
and delivering to the Administrative Agent, on or prior to the Effective Date,
an Additional Term Lender Addendum in its capacity as an Additional Term Lender.
The Borrower shall give notice to the Administrative Agent of the proposed
Effective Date not later than one Business Day prior thereto, and the
Administrative Agent shall notify each New Term Lender thereof. For the
avoidance of doubt, the Existing Term Loans of a Continuing Term Lender must be
continued in whole and may not be continued in part unless approved by Barclays.

(c) Each Additional Term Lender will make its New Term Loan on the Effective
Date by making available to the Administrative Agent, in the manner contemplated
by Section 2.2 of the Amended Credit Agreement, an amount equal to its New Term
Loan Commitment. The “New Term Loan Commitment” of (i) any Continuing Term
Lender will be the amount of its Existing Term Loans as set forth in the
Register as of the Effective Date (or such lesser amount as notified to such
Lender by Barclays prior to the Effective Date), which shall be continued as an
equal principal

 

3



--------------------------------------------------------------------------------

amount of New Term Loans, and (ii) any Additional Term Lender will be such
amount (not in excess of the maximum commitment offered by such Additional Term
Lender) allocated to it by Barclays and notified to it on or prior to the
Effective Date. The commitments of the Additional Term Lenders and the
continuation undertakings of the Continuing Term Lenders are several, and no
such Lender will be responsible for any other such Lender’s failure to make or
acquire by continuation its New Term Loan.

(d) The obligation of each New Term Lender to make, provide or acquire by
continuation New Term Loans on the Effective Date is subject to the satisfaction
of the conditions set forth in Section III of this Amendment.

(e) The provisions of the Credit Agreement with respect to indemnification,
reimbursement of costs and expenses and increased costs shall continue in full
force and effect with respect to, and for the benefit of, each Existing Term
Lender in respect of such Lender’s Existing Term Loans. Notwithstanding the
foregoing, and notwithstanding Section 2.9(a) of the Credit Agreement, each
Continuing Term Lender hereby waives any break funding payments in respect of
such Lender’s Existing Term Loans, whether pursuant to Section 2.19 of the
Credit Agreement or otherwise.

(f) The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by Barclays, including by repayment of Continued Term
Loans of a Continuing Term Lender followed by a subsequent assignment to it of
New Term Loans in the same amount.

(g) Each Lender with Existing Term Loans that are not continued as Continued
Term Loans as contemplated hereby shall be repaid, at par, on the Effective Date
with the proceeds from New Term Loans provided by the Additional Term Lenders.
For purposes of the repayment on the Effective Date of any Existing Term Loans
that are not continued as Continued Term Loans, the Administrative Agent and the
Continuing Term Lenders hereby waive the notice requirements set forth in
Section 2.9(a) of the Credit Agreement of at least three Business Days, in the
case of Eurodollar Loans, and at least one Business Day, in the case of Base
Rate Loans.

SECTION III. CONDITIONS PRECEDENT TO EFFECTIVENESS

This Amendment shall be effective on and as of the date hereof (the “Effective
Date”, which in any event shall be no earlier than June 16, 2017) upon the
satisfaction of the following conditions:

(a) Agreements. Each of (i) the Borrower and the Parent shall have delivered
executed counterparts of this Amendment to the Administrative Agent and (ii) the
Continuing Term Lenders (constituting at least the Required Lenders) and the
Additional Term Lenders shall have delivered the applicable Lender Addendum to
the Administrative Agent.

 

4



--------------------------------------------------------------------------------

(b) Acknowledgment. The Borrower, the Parent and the other Loan Parties have
each executed and delivered an acknowledgment in the form of Exhibit C hereto
(the “Acknowledgment”).

(c) Fees, Expenses and Costs. The Administrative Agent shall have received all
fees required to be paid, and reimbursement of all expenses for which invoices
have been presented and which were supported by customary documentation
(including reasonable fees, disbursements and other charges of counsel to the
Agents), on or before the Effective Date.

(d) Resolutions. The Administrative Agent shall have received certified
resolutions from the board of directors, members or other similar body of each
Loan Party authorizing the execution, delivery and performance of this
Amendment.

(e) Closing Certificate; Certified Certificate of Incorporation; Good Standing.
The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit C to the
Credit Agreement (including such modifications as are necessary to reflect the
requirements of this Section III), with appropriate insertions and attachments
including the certificate of incorporation or formation of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party, and (ii) a long form good standing certificate and bringdown good
standings for each Loan Party from its jurisdiction of organization.

(f) Legal Opinions. The Administrative Agent shall have received the legal
opinion of Akin Gump Strauss Hauer & Feld LLP, counsel to the Loan Parties. Such
legal opinion shall cover such customary matters relating to the Loan Parties,
this Amendment and other matters incidental to this Amendment as the
Administrative Agent may reasonably request and shall be addressed to the
Administrative Agent and the Lenders.

(g) PATRIOT Act. The Lenders shall have received, sufficiently in advance of
closing, all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the United States PATRIOT
Act.

(h) Representations and Warranties. The representations and warranties contained
in the Loan Documents, as modified by this Amendment, are and will be true and
correct in all material respects on and as of the Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date.

(i) No Default. No Default or Event of Default has occurred and is continuing on
the Effective Date or will result from the consummation of the transactions
contemplated by this Amendment.

(j) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in clauses (h) and (i) of this Section III have been
satisfied as of the Effective Date.

 

5



--------------------------------------------------------------------------------

SECTION IV. REPRESENTATIONS AND WARRANTIES

The Parent and the Borrower hereby jointly and severally represent and warrant
that:

(a) Binding Obligation. Each of this Amendment and the Acknowledgment has been
duly executed and delivered by each Loan Party party thereto and constitutes a
legal, valid and binding obligation of each such Loan Party enforceable against
each such Loan Party in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting creditors’ rights generally and except as enforceability
may be limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) Incorporation of Representations and Warranties. The representations and
warranties contained in the Loan Documents, as modified by this Amendment, are
and will be true and correct in all material respects on and as of the Effective
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.

(c) No Default. No Default or Event of Default has occurred and is continuing on
the Effective Date or will result from the consummation of the transactions
contemplated by this Amendment.

SECTION V. MISCELLANEOUS

(a) Binding Effect. This Amendment shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and their successors and assigns. No party’s rights or
obligations hereunder or any interest therein may be assigned or delegated by
any party without the prior written consent of all the Lenders.

(b) References to Agreements. On and after the Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Amended Credit Agreement.

(c) Effect on Loan Documents. Except as specifically amended by this Amendment,
the Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed. The parties hereto acknowledge and
agree that this Amendment shall constitute a Loan Document.

 

6



--------------------------------------------------------------------------------

(d) Limitation of Amendment. The Amendment set forth above shall be limited
precisely as written and relate solely to the modification of the provisions of
the Credit Agreement in the manner and to the extent described above, and
nothing in this Amendment shall be deemed to (a) constitute a waiver of
compliance by the Borrower with respect to any other term, provision or
condition of the Credit Agreement or any other instrument or agreement referred
to therein; or (b) prejudice any right or remedy that the Administrative Agent
or any Lender may now have (except to the extent such right or remedy was based
upon existing defaults that will not exist after giving effect to this
Amendment) or may have in the future under or in connection with the Credit
Agreement or any other instrument or agreement referred to therein.

(e) GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(f) Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.

[Remainder of page intentionally left blank. Signature pages follow.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CINEMARK HOLDINGS, INC. By:         /s/ Michael D. Cavalier   Name:   Michael D.
Cavalier   Title:   Executive Vice President-     General Counsel and Secretary
CINEMARK USA, INC. By:         /s/ Michael D. Cavalier   Name:   Michael D.
Cavalier   Title:   Executive Vice President-     General Counsel and Secretary

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,   as Administrative Agent By:         /s/ Ritam Bhalla  
Name:   Ritam Bhalla   Title:   Director

 

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

[Lender Addenda on file with the Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT A-1

CONTINUING TERM

LENDER ADDENDUM

(CASHLESS ROLL)

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Fifth Amendment (the “Amendment”) to that certain Amended
and Restated Credit Agreement, dated as of December 18, 2012 (as amended by the
First Amendment thereto dated as of December 18, 2012, the Second Amendment
thereto dated as of May 8, 2015, the Third Amendment thereto dated as of
June 13, 2016 and the Fourth Amendment thereto dated as of December 15, 2016,
the “Credit Agreement”) among CINEMARK HOLDINGS, INC., CINEMARK USA, INC., the
several banks and other financial institutions party thereto (the “Lenders”),
BARCLAYS BANK PLC, as administrative agent for the Lenders, and the other agents
party thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (i) to the terms of the Amendment and the Amended Credit
Agreement, (ii) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans pursuant to a cashless roll on the Effective Date in the
amount of its New Term Loan Commitment and (iii) that on and after the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and the other Loan Documents as a Lender thereunder and its New
Term Loans will be “Term Loans” under the Amended Credit Agreement.

 

Name of Institution:          

 

Executing as a Continuing Term Lender:   By:  

 

    Name:       Title:   For any institution requiring a second signature line:
  By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

EXHIBIT A-2

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Fifth Amendment (the “Amendment”) to that certain Amended
and Restated Credit Agreement, dated as of December 18, 2012 (as amended by the
First Amendment thereto dated as of December 18, 2012, the Second Amendment
thereto dated as of May 8, 2015, the Third Amendment thereto dated as of
June 13, 2016 and the Fourth Amendment thereto dated as of December 15, 2016,
the “Credit Agreement”) among CINEMARK HOLDINGS, INC., CINEMARK USA, INC., the
several banks and other financial institutions party thereto (the “Lenders”),
BARCLAYS BANK PLC, as administrative agent for the Lenders, and the other agents
party thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (i) to the terms of the Amendment and the Amended Credit
Agreement, (ii) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (iii) that on and after the Effective Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and the other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:   

 

Maximum offered

commitment in respect of

Additional Term Loans:

  

 

 

 

Executing as an Additional Term Lender:   By:  

 

    Name:       Title:   For any institution requiring a second signature line:
  By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

EXHIBIT B

AMENDED CREDIT AGREEMENT

CONFORMED VERSION

 

 

 

 

$800,000,000

AMENDED AND RESTATED CREDIT AGREEMENT1

among

CINEMARK HOLDINGS, INC.,

as the Parent

CINEMARK USA, INC.,

as the Borrower,

The Several Lenders

from Time to Time Parties Hereto,

BARCLAYS BANK PLC

as Lead Arranger,

BARCLAYS,

DEUTSCHE BANK SECURITIES INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

and

WELLS FARGO SECURITIES, LLC

as Joint Bookrunners,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent,

DEUTSCHE BANK SECURITIES INC.,

WELLS FARGO SECURITIES, LLC,

and

WEBSTER BANK, N.A.,

as Co-Documentation Agents,

and

BARCLAYS BANK PLC,

as Administrative Agent

Dated as of December 18, 2012

 

 

 

 

 

1  Conformed to reflect amendments made pursuant to the First Amendment, dated
as of December 18, 2012, the Second Amendment, dated as of May 8, 2015, the
Third Amendment, dated as of June 13, 2016 and, the Fourth Amendment, dated as
of December 15, 2016, and the Fifth Amendment, dated as of June 16, 2017.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

   DEFINITIONS      1  

1.1

   Defined Terms      1  

1.2

   Other Definitional Provisions      3335  

SECTION 2.

   AMOUNT AND TERMS OF COMMITMENTS      3537  

2.1

   Term Loan Commitments      3537  

2.2

   Procedure for Term Loan Borrowing      3537  

2.3

   Repayment of Term Loans      3537  

2.4

   Revolving Credit Commitments      3638  

2.5

   Procedure for Revolving Credit Borrowing      3739  

2.6

   Repayment of Loans; Evidence of Debt      3739  

2.7

   Commitment Fees, etc.      3840  

2.8

   Termination or Reduction of Revolving Credit Commitments      3840  

2.9

   Optional Prepayments      3941  

2.10

   Mandatory Prepayments      3941  

2.11

   Conversion and Continuation Options      4042  

2.12

   Minimum Amounts and Maximum Number of Eurodollar Tranches      4143  

2.13

   Interest Rates and Payment Dates      4143  

2.14

   Computation of Interest and Fees      4144  

2.15

   Inability to Determine Interest Rate      4244  

2.16

   Pro Rata Treatment and Payments      4244  

2.17

   Requirements of Law      4446  

2.18

   Taxes      4548  

2.19

   Indemnity      4850  

2.20

   Illegality      4851  

2.21

   Change of Lending Office      4951  

2.22

   Replacement of Lenders under Certain Circumstances      4951  

2.23

   Addition of Peso Subfacility      5052  

2.24

   Defaulting Lenders      5154  

2.25

   Prepayments Below Par      5355  

2.26

   Increase in Commitments      5557  

2.27

   Future Extensions      5658  

SECTION 3.

   LETTERS OF CREDIT      5662  

3.1

   L/C Commitment      5662  

3.2

   Procedure for Issuance of Letter of Credit      5762  

3.3

   Fees and Other Charges      5763  

3.4

   L/C Participations      5763  

3.5

   Reimbursement Obligation of the Borrower      5864  

3.6

   Obligations Absolute      5964  

3.7

   Letter of Credit Payments      5965  

3.8

   Applications      6065  

 

-i-



--------------------------------------------------------------------------------

          Page  

SECTION 4.

   REPRESENTATIONS AND WARRANTIES      6065  

4.1

   Financial Condition      6065  

4.2

   No Change      6066  

4.3

   Corporate Existence; Compliance with Law      6066  

4.4

   Corporate Power; Authorization; Enforceable Obligations      6166  

4.5

   No Legal Bar      6167  

4.6

   No Material Litigation      6167  

4.7

   No Default      6167  

4.8

   Ownership of Property; Liens      6167  

4.9

   Intellectual Property      6267  

4.10

   Taxes      6267  

4.11

   Federal Regulations      6268  

4.12

   Labor Matters      6268  

4.13

   ERISA      6368  

4.14

   Investment Company Act; Other Regulations      6369  

4.15

   Subsidiaries      6369  

4.16

   Use of Proceeds      6469  

4.17

   Environmental Matters      6469  

4.18

   Accuracy of Information, etc.      6570  

4.19

   Security Documents      6571  

4.20

   Solvency      6671  

4.21

   Senior Indebtedness      6671  

4.22

   Regulation H      6671  

4.23

   Anti-Corruption Laws and Sanctions      6672  

4.24

   EEA Financial Institutions      72  

SECTION 5.

   CONDITIONS PRECEDENT      6672  

5.1

   Conditions to Initial Extension of Credit      6672  

5.2

   Conditions to Each Extension of Credit      6874  

SECTION 6.

   AFFIRMATIVE COVENANTS      6974  

6.1

   Financial Statements      6975  

6.2

   Certificates; Other Information      7075  

6.3

   Payment of Obligations      7277  

6.4

   Conduct of Business and Maintenance of Existence; Compliance      7278  

6.5

   Maintenance of Property; Insurance      7278  

6.6

   Inspection of Property; Books and Records; Discussions      7278  

6.7

   Notices      7378  

6.8

   Environmental Laws      7379  

6.9

   Additional Collateral, etc.      7479  

6.10

   Further Assurances      7682  

6.11

   Designation of Restricted and Unrestricted Subsidiaries      7782  

6.12

   Maintenance of Separate Existence      7783  

6.13

   Post-Restatement Closing Date Actions      7985  

SECTION 7.

   NEGATIVE COVENANTS      8085  

 

-ii-



--------------------------------------------------------------------------------

          Page  

7.1

   Consolidated Net Senior Secured Leverage Ratio      8086  

7.2

   Limitation on Indebtedness      8086  

7.3

   Limitation on Liens      8590  

7.4

   Limitation on Fundamental Changes      8894  

7.5

   Limitation on Disposition of Property      8994  

7.6

   Limitation on Restricted Payments      9096  

7.7

   Limitation on Capital Expenditures      9298  

7.8

   Limitation on Investments      9399  

7.9

   Limitation on Optional Payments and Modifications of Debt Instruments;
Amendments to Certificate of Incorporation      95101  

7.10

   Limitation on Transactions with Affiliates      96102  

7.11

   Limitation on Changes in Fiscal Periods      98103  

7.12

   Limitation on Negative Pledge Clauses      98104  

7.13

   Limitation on Restrictions on Subsidiary Distributions      99105  

7.14

   Limitation on Lines of Business      99105  

7.15

   Limitation on Activities of the Parent and Intermediate Holdcos      99105  

7.16

   Limitation on Hedge Agreements      101107  

7.17

   Use of Proceeds      101107  

SECTION 8.

   EVENTS OF DEFAULT      101107  

8.1

   Events of Default      101107  

8.2

   Borrower’s Right to Cure      105111  

SECTION 9.

   THE AGENTS      106111  

9.1

   Appointment      106111  

9.2

   Delegation of Duties      106112  

9.3

   Exculpatory Provisions      106112  

9.4

   Reliance by Agents      106112  

9.5

   Notice of Default      107113  

9.6

   Non-Reliance on Agents and Other Lenders      107113  

9.7

   Indemnification      108113  

9.8

   Agent in Its Individual Capacity      108114  

9.9

   Successor Agents      108114  

9.10

   Authorization to Release Liens and Guarantees      109115  

9.11

   The Agents      109115  

SECTION 10.

   MISCELLANEOUS      109115  

10.1

   Amendments and Waivers      109115  

10.2

   Notices      112118  

10.3

   No Waiver; Cumulative Remedies      113119  

10.4

   Survival of Representations and Warranties      113119  

10.5

   Payment of Expenses and Taxes      113119  

10.6

   Successors and Assigns; Participations and Assignments      115121  

10.7

   Adjustments; Set-off      119125  

10.8

   Counterparts      120126  

10.9

   Severability      120126  

 

-iii-



--------------------------------------------------------------------------------

          Page  

10.10

   Integration      120126  

10.11

   GOVERNING LAW      120126  

10.12

   Submission To Jurisdiction; Waivers      120127  

10.13

   Acknowledgments      121127  

10.14

   Confidentiality      121128  

10.15

   Release of Collateral and Guarantee Obligations.      122128  

10.16

   Accounting Changes      123129  

10.17

   WAIVERS OF JURY TRIAL      123130  

10.18

   USA Patriot Act      123130  

10.19

   No Novation      123130  

10.20

   Designated Senior Debt. 124Acknowledgement and Consent to Bail-In of EEA
Financial Institutions      130  

 

-iv-



--------------------------------------------------------------------------------

ANNEX:    A    Pricing Grid SCHEDULES: 1.1A    Existing Letters of Credit 1.1B
   Mortgaged Properties 1.1C    Commitments 4.4    Consents, Authorizations,
Filings and Notices 4.6    Litigation 4.13    ERISA 4.15(a)    Subsidiaries
4.15(b)    Agreements Affecting Capital Stock 4.19(a)    UCC Filing
Jurisdictions 4.19(b)    Mortgage Filing Jurisdictions 6.9(b)-1    Real Property
Valuation 6.9(b)-2    Certain Non-Mortgaged Real Property 6.13(b)    Local
Counsel Opinions 7.2(d)    Existing Indebtedness 7.2(k)    Class II Restricted
Subsidiary Intercompany Indebtedness 7.3(f)    Existing Liens 7.5(k)   
Permitted Dispositions 7.10    Transactions with Affiliates EXHIBITS: A    Form
of Guarantee and Collateral Agreement B    Form of Compliance Certificate C   
Form of Closing Certificate D    Form of Mortgage E    Form of Assignment and
Assumption F-1    Form of Legal Opinion of Akin, Gump, Strauss, Hauer & Feld,
L.L.P. F-2    Form of Legal Opinion of Local Counsel G-1    Form of Term Note
G-2    Form of Revolving Credit Note H-1    Form of U.S. Tax Compliance
Certificate H-2    Form of U.S. Tax Compliance Certificate H-3    Form of U.S.
Tax Compliance Certificate H-4    Form of U.S. Tax Compliance Certificate I   
Form of Borrowing Notice J    Form of Reaffirmation Agreement

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 18, 2012, among
CINEMARK HOLDINGS, INC., a Delaware corporation (together with any of its
permitted successors and assigns, the “Parent”), CINEMARK USA, INC., a Texas
corporation (together with any of its permitted successors and assigns, the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”) and BARCLAYS BANK PLC, as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower entered into the existing Credit Agreement, dated as of
October 5, 2006 (the “Existing Credit Agreement”), with the several lenders
party thereto, Barclays Bank PLC, as administrative agent, and certain other
parties;

WHEREAS, the Required Lenders under the Existing Credit Agreement along with the
parties hereto have agreed to amend and restate the Existing Credit Agreement as
provided in this Agreement, which Agreement shall become effective upon the
satisfaction of the conditions set forth in Section 5.1;

WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of (i) Term Loans (as this and other capitalized terms used
in these preliminary statements are defined in Section 1.1 below) in an initial
aggregate amount of $700,000,000 and (ii) a Revolving Credit Facility in an
initial aggregate amount of $100,000,000;

WHEREAS, the proceeds of the Term Loans made on the Restatement Closing Date,
together with other funds, will be used to refinance certain existing
indebtedness of the Borrower, for general corporate purposes, and to pay fees
and expenses related to any of the foregoing (collectively, the “Transactions”);

WHEREAS, the proceeds of the Revolving Credit Loans will be used for general
corporate purposes; and

WHEREAS, the Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree that on the
Restatement Closing Date the Existing Credit Agreement shall be amended and
restated in its entirety as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.



--------------------------------------------------------------------------------

“4.875% Senior Note Indenture”: the Indenture entered into by the Borrower and
the subsidiary guarantors from time to time party thereto in connection with the
issuance of the 4.875% Senior Notes, together with all instruments and other
agreements entered into by the Borrower or any subsidiary guarantor party
thereto in connection therewith, as the same may be amended, supplemented or
otherwise modified from time to time or refinanced pursuant to Section 7.2(t).

“4.875% Senior Notes”: $530,000,000755,000,000 aggregate outstanding principal
amount of the Borrower’s 4.875% Senior Notes due 2023, as the same may be
amended, supplemented or otherwise modified from time to time or refinanced
pursuant to Section 7.2(t).

“5.125% Senior Note Indenture”: the Indenture entered into by the Borrower and
the subsidiary guarantors from time to time party thereto in connection with the
issuance of the 5.125% Senior Notes, together with all instruments and other
agreements entered into by the Borrower or any subsidiary guarantor party
thereto in connection therewith, as the same may be amended, supplemented or
otherwise modified from time to time or refinanced pursuant to Section 7.2(u).

“5.125% Senior Notes”: $400,000,000 aggregate outstanding principal amount of
the Borrower’s 5.125% Senior Notes due 2022, as the same may be amended,
supplemented or otherwise modified from time to time or refinanced pursuant to
Section 7.2(u).

“Acceptable Discount”: as defined in Section 2.25(c).

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or individuals performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Affiliate Transaction”: as defined in Section 7.10.

“Agents”: the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement, including, for the
avoidance of doubt, the Arranger and the Bookrunners.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (ii) the amount of such Lender’s Revolving Credit Commitment then in
effect or, if the Revolving Credit Commitments have been terminated, the amount
of such Lender’s Revolving Extensions of Credit then outstanding.

 

2



--------------------------------------------------------------------------------

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

“Aggregate Special Prepayment Face Amount Limit”: as defined in Section 2.25(a).

“Agreement”: this amended and restated Credit Agreement, as amended,
supplemented or otherwise modified from time to time.

“Annualized Theatre”: for any period, any newly constructed theatre owned,
operated or managed by the Borrower or any of its Restricted Subsidiaries which
has completed at least one full quarter of operations as of the last day of such
period, but less than four full quarters of operations as of the last day of
such period, in each case as identified to the Administrative Agent.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Parent, Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Amount”: as of any date of determination (the “Determination Date”),
the Restatement Date Applicable Amount plus, without duplication, the amount
(but in no event less than zero) equal to (a) the sum of (i) the aggregate
amount of cash and the fair market value of non-cash items received by the
Parent or the Borrower as common equity after the Restatement Closing Date and
on or prior to such Determination Date, (ii) the amount of the net reduction
after the Restatement Closing Date and on or prior to such Determination Date,
in Investments held by the Parent, any Intermediate Holdco, the Borrower and its
Class I Restricted Subsidiaries in Class II Restricted Subsidiaries,
Unrestricted Subsidiaries and other entities that are not Class I Restricted
Subsidiaries made after the Original Closing Date resulting from proceeds
realized on the sale or other Disposition of such Investments, proceeds
representing the return of capital, including redemptions, dividends and
distributions, the amount of all guarantees released, all payments of principal
of, or interest on, Indebtedness and other obligations that constitute such
Investments, and the fair market value (not in excess of the amount previously
subtracted under clause (b)(ii) below) of any Unrestricted Subsidiary
redesignated as a Class I Restricted Subsidiary, (iii) Consolidated EBITDA minus
1.75 times Consolidated Interest Expense for the fiscal quarter in which the
Restatement Closing Date occurs and for each full fiscal quarter completed since
the Restatement Closing Date and prior to the Determination Date for which
financial statements have been delivered pursuant to Section 6.1(a) or 6.1(b),
as applicable, (iv) to the extent deducted in computing the Consolidated EBITDA
specified in clause (iii) above and not included in clause (ii) above, any net
gains on sales of assets outside the ordinary course of business (including,
without limitation, any such gains that are extraordinary gains) and (v) (A) in
the case of expenditures made pursuant to Sections 7.7(c) and 7.8(h) and the
designation on or after the Restatement Closing Date of any Class I Restricted
Subsidiaries of the Parent (other than CFC Holdcos) as Unrestricted
Subsidiaries, $275,000,000 in the aggregate, and (B) in the case of expenditures
made pursuant to Section 7.9(a)(ii), $200,000,000 in the aggregate, minus
(b) the sum of (i) the portion of such sum expended on and after the Restatement
Closing Date and on or prior to such Determination

 

3



--------------------------------------------------------------------------------

Date pursuant to Sections 7.6(i), 7.7(c), 7.8(h) and 7.9(a)(ii) and (ii) the
fair market value (as of the date of such designation) of any Class I Restricted
Subsidiaries of the Parent designated as Unrestricted Subsidiaries on or after
the Restatement Closing Date (the fair market value of any CFC Holdco being
deemed for this purpose to be the value of the cash and Cash Equivalents held
directly by such CFC Holdco at the time of such designation without taking into
account the value of any other assets or properties of such CFC Holdco).
Expenditures made pursuant to Sections 7.7(c), 7.8(h) and 7.9(a)(ii) and in
connection with the designation of a Class I Restricted Subsidiary as an
Unrestricted Subsidiary shall be deemed to utilize the amounts in clause
(a)(v)(A) above or (a)(v)(B) above, as applicable, prior to utilization of the
amounts in clauses (a)(i) through (a)(iv) above.

“Applicable Consolidated EBITDA Amount”: on any date of determination, an amount
equal to the product of (x) Consolidated EBITDA for the Fiscal Year ended
immediately prior to such date of determination for which financial statements
have been delivered pursuant to Section 6.1(a) multiplied by (y) the Capital
Expenditure Percentage for the Fiscal Year in which such determination date
occurs.

“Applicable Margin”: for each Type of Loan under each Facility, the rate per
annum set forth opposite such Facility under the relevant column heading below:

 

     Base Rate Loans     Eurodollar Loans  

Term Loan Facility

     1.251.00 %      2.252.00 % 

Revolving Credit Facility

     1.50 %      2.50 % 

provided that, from and after the first Adjustment Date occurring after the
completion of two full fiscal quarters of the Borrower after the Restatement
Closing Date, the Applicable Margin with respect to the Revolving Credit Loans
will be determined pursuant to the Pricing Grid.

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

“Arranger”: as defined in the preamble hereto.

“ASC 840-40-55”: Accounting Standards Codification 840-40-55 (formerly Emerging
Issues Task Force Regulation 97-10).

“ASC 840-40-55 Capital Leases”: any lease that is classified as a “capital
lease” under GAAP, but which would not be so classified if not for the
application of ASC 840-40-55 and similar principles.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (including any such Dispositions pursuant to Section 7.5(l)(ii) and
(o), but excluding any such Dispositions permitted by Section 7.5(a) through
(k), (l)(i), (m) and (n)) which yields gross proceeds to the Parent, the
Borrower or any of its Class I Restricted Subsidiaries (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value as reasonably determined
by the board of directors of the Borrower in the case of other non-cash
proceeds) in excess of $10,000,00025,000,000.

 

4



--------------------------------------------------------------------------------

“Assignee”: as defined in Section 10.6(c).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Assignor”: as defined in Section 10.6(c).

“Assumed Loan Amount”: at any time, an amount equal to the sum of (i) the
aggregate unpaid principal amount of the Term Loans then outstanding plus
(ii) the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.

“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Barclays Entity”: any of Barclays Bank PLC or any of its Affiliates.

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus, in
the case of this clause (b),  1⁄2 of 1% and (c) the Eurodollar Rate on such day
(or, if such day is not a Business Day, the next preceding Business Day) for a
deposit in Dollars with a maturity of one month plus, in the case of this clause
(c), 1%.

 

5



--------------------------------------------------------------------------------

“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Bookrunners”: as defined in the preamble hereto.

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit I, delivered to the
Administrative Agent.

“Brazilco”: Cinemark Brasil S.A.

“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

“Capital Expenditure Percentage”: 40% during each Fiscal Year.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease (other than an EITF 97-10ASC 840-40-55 Capital
Lease)) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) which are
required to be capitalized under GAAP on a balance sheet of such Person,
provided that, “Capital Expenditures” shall exclude (a) the portion of the
purchase price paid in connection with a Permitted Acquisition which is required
to be capitalized under GAAP on a balance sheet of such Person and (b) any cash
expenditures incurred by such Person under any Digital Cinema Equipment Lease
with DCIP that is required to be classified under GAAP on a balance sheet of
such Person as a capital lease; provided further that, for the purposes of
Section 7.7, “Capital Expenditures” shall exclude expenditures associated with
replacements, capitalized repairs and improvements. For the purposes of this
definition, the purchase price of equipment which is purchased by a Person
contemporaneously with the trade in of existing equipment owned by such Person
or with insurance proceeds shall be included in the determination of Capital
Expenditures only to the extent of cash paid in excess of the credit granted
with respect to the equipment which is being traded in or the amount of such
insurance proceeds, as the case may be.

 

6



--------------------------------------------------------------------------------

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition and demand deposits, in each case issued by (A) (i) any Lender,
(ii) any commercial bank organized under the laws of the United States of
America or any state thereof having combined capital and surplus of not less
than $100,000,000, or (iii) overseas branches of commercial banks incorporated
under the laws of the United States of America, any state thereof, the District
of Columbia, Canada or any province or territory thereof having combined capital
and surplus and undivided profits in excess of $100,000,000 or any commercial
bank or similar entity organized under the laws of any other country that is a
member of the Organization of Economic Cooperation and Development (“OECD”) and
has total assets in excess of $100,000,000 or (B) with respect to any Foreign
Subsidiary, (i) any entity described in the foregoing clause (A) or (ii) any
commercial bank or similar entity organized under the laws of the jurisdiction
in which such Foreign Subsidiary maintains an office or engages in business
provided that, in the case of deposits under this clause (b)(B)(ii), such
deposits are made in the ordinary course of business for cash management
purposes; (c) commercial paper of an issuer rated at least A-2 by S&P or P-2 by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within nine months from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, province, commonwealth or territory of the United
States or Canada, by any political subdivision or taxing authority of any such
state, province, commonwealth or territory or by any foreign government, the
securities of which state, province, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; (g) shares of money market mutual or

 

7



--------------------------------------------------------------------------------

similar funds which invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition; and (h) with respect to any Foreign
Subsidiary having its principal operations in Mexico only, (i) Certificados de
la Tesoreria de la Federación (Cetes), Bonos de Desarrollo del Gobierno Federal
(Bondes) or Bonos Adjustables del Gobierno Federal (Adjustabonos), in each case,
issued by the Mexican government, and (ii) any other instruments issued or
guaranteed by Mexico and denominated and payable in Pesos; provided, that, in
each case, such investments under this clause (h) are made in the ordinary
course of business for cash management purposes.

“CFC Class II Holdco”: any CFC Holdco substantially all of whose assets consist
of Capital Stock of one or more Class II Restricted Subsidiaries, cash and Cash
Equivalents.

“CFC Holdco”: any Subsidiary, substantially all of whose assets consist of
Capital Stock of one or more Foreign Subsidiaries, cash and Cash Equivalents,
that is designated by the Borrower as a CFC Holdco by notice to the
Administrative Agent.

“Change of Control”: the occurrence of any of the following events:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), excluding the Permitted Investors, shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than 35% of the voting power of the
outstanding common stock of the Parent;

(b) (i) at any time prior to the occurrence of a Specified Reorganization, the
Parent shall cease to own and control, of record and beneficially, directly,
100% of each class of outstanding Capital Stock of the Borrower free and clear
of all Liens and (ii) at any time after the occurrence of a Specified
Reorganization, the Parent shall cease to own and control, directly or
indirectly through one or more Intermediate Holdcos, 100% of each class of
outstanding Capital Stock of the Borrower free and clear of all Liens (in each
case, except Liens permitted under Section 7.3(a) or (h) hereof); or

(c) a Specified Change of Control.

“Class I Restricted Subsidiary”: any Restricted Subsidiary which is not a
Class II Restricted Subsidiary.

“Class II Restricted Subsidiaries”: (a) the Subsidiaries listed as “Class II
Restricted Subsidiaries” on Schedule 4.15(a) and any Subsidiary of a Class II
Restricted Subsidiary other than an Unrestricted Subsidiary and (b) any
Unrestricted Subsidiary designated as a Class II Restricted Subsidiary in
accordance with Section 6.11.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: as defined in the preamble hereto.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

8



--------------------------------------------------------------------------------

“Commitment”: with respect to any Lender, each of the Term Loan Commitment and
the Revolving Credit Commitment of such Lender.

“Commitment Fee”: as defined in Section 2.7.

“Commitment Fee Rate”: 0.375% per annum; provided that, from and after the first
Adjustment Date occurring after the completion of two full fiscal quarters of
the Borrower after the Restatement Closing Date, the Commitment Fee Rate will be
determined pursuant to the Pricing Grid.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated December 2012 and furnished to the initial Lenders in connection with the
syndication of the Facilities.

“Consolidated EBITDA”: for any period, without duplication, Consolidated Net
Income for such period (excluding from Annualized Theatres) plus, to the extent
reflected as a charge in the statement of such Consolidated Net Income for such
period, the sum of (a) expenses for taxes based on income or capital, including
franchise and similar taxes, (b) Consolidated Interest Expense, amortization or
write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness, (c) depreciation and
amortization expense, (d) amortization, impairment, write-down or write-off of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary, unusual or non-recurring expenses (including, without
limitation, expenses for severance, non-recurring retention bonuses, payments to
employees of acquired entities under stock option plans or similar incentive
plans such as long term incentive plans, relocation and restructuring costs
related to acquisitions) or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, (x) net losses on sales of assets outside of the ordinary
course of business and (y) losses or costs arising from lease dispositions),
(f) any call premium (or original issue discount) expenses associated with the
repurchase or repayment of Indebtedness, (g) to the extent actually reimbursed
by a third party (other than the Parent or any of its Subsidiaries) and not
otherwise added back in the computation of Consolidated Net Income, expenses
incurred for payments under indemnification provisions in any agreement for an
acquisition or an Asset Sale, (h) any other non-cash charges (including foreign
exchange losses not included in operating income but deducted from earnings in
determining Consolidated Net Income), (i) any reasonable expense related to any
equity offering, Permitted Acquisition, Investment, recapitalization, Asset Sale
or

 

9



--------------------------------------------------------------------------------

Indebtedness permitted to be incurred under this Agreement (in each case,
whether or not successful), (j) letter of credit fees and annual agency fees
paid to the Administrative Agent, (k) to the extent covered by insurance under
which the insurer has been properly notified and has not denied or contested
coverage, expenses with respect to liability or casualty events or business
interruption and (l) costs incurred in connection with the closing or
Disposition of any theatre or screen within a theatre, and minus, to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of, (a) any extraordinary, unusual or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, net gains on sales of
assets outside of the ordinary course of business) and (b) any other non-cash
income or gains (including foreign exchange gains not included in operating
income but otherwise included in earnings in determining Consolidated Net
Income) (other than the amortization of prepaid cash income), all as determined
on a consolidated basis, and plus, except to the extent already included in the
computation of Consolidated Net Income, any cash dividend paid on the Capital
Stock of NCM Holdings or National CineMedia, LLC (other than any NCM
Recapitalization Dividend) during such period, and plus any Pro Forma Cost
Savings for such period minus any Pro Forma Cost Savings added to Consolidated
EBITDA during any prior period to the extent that such Pro Forma Cost Savings
were not achieved within 18 months of the closing date of any Permitted
Acquisition; provided that for purposes of calculating Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries for any period:

(i) the Consolidated EBITDA of any Person or theatre or theatres acquired by the
Borrower or its Restricted Subsidiaries or of any Annualized Theatres during
such period shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition or the operations of such Annualized Theatre
and, in any such case, the incurrence or assumption of any Indebtedness in
connection therewith had occurred on the first day of such period and without
giving effect to clause (a) of the proviso set forth in the definition of
Consolidated Net Income in this Section 1.1) if, in the case of an acquisition
of a Person, the consolidated balance sheet of such acquired Person and its
consolidated Subsidiaries as at the end of the period preceding the acquisition
of such Person and the related consolidated statements of income and
stockholders’ equity and of cash flows for the period in respect of which
Consolidated EBITDA is to be calculated (x) have been previously provided to the
Administrative Agent and (y) either (1) have been reported on without a
qualification arising out of the scope of the audit by independent certified
public accountants of nationally recognized standing or (2) have been found
reasonably acceptable by the Administrative Agent;

(ii) the Consolidated EBITDA of any Person or theatre or theatres Disposed of by
the Borrower or its Restricted Subsidiaries during such period shall be excluded
for such period (assuming the consummation of such Disposition and the repayment
of any Indebtedness in connection therewith had occurred on the first day of
such period); and

(iii) any redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary
and any designation of a Restricted Subsidiary as an Unrestricted Subsidiary
which occurred during such period shall be deemed to have occurred on the first
day of such period.

 

10



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries (including, without
limitation, all commissions, discounts and other fees and charges owed by the
Borrower with respect to letters of credit and bankers’ acceptance financing and
net costs of the Borrower under Hedge Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP)
other than intercompany Indebtedness owed to the Parent, any Intermediate
Holdco, the Borrower or any Restricted Subsidiary, except to the extent paid in
cash by the Borrower or any Restricted Subsidiary to the Parent or any
Intermediate Holdco.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the Borrower and its Restricted Subsidiaries for any
period, there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Restricted Subsidiary of the Borrower or
is merged into or consolidated with the Borrower or any of its Restricted
Subsidiaries, (b) the income (or deficit) of any Person (other than a Restricted
Subsidiary of the Borrower) in which the Borrower or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Restricted Subsidiary in the
form of dividends or similar distributions or payment of principal or interest
of intercompany Indebtedness, (c) the undistributed earnings of any Restricted
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary is not at the
time permitted by the terms of any Contractual Obligation (other than under any
Loan Document) or Requirement of Law applicable to such Restricted Subsidiary
and (d) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income. There shall be
excluded from Consolidated Net Income for any period the effects of adjustments
due to the application of the acquisition method of accounting to property and
equipment, software and other intangible assets required or permitted by GAAP
and related authoritative pronouncements, as a result of any acquisition.

“Consolidated Net Senior Secured Leverage Ratio”: as of the last day of any
period of four consecutive fiscal quarters of the Borrower, the ratio of
(a) Consolidated Senior Secured Debt on such day less the aggregate amount of
cash and Cash Equivalents owned by the Borrower or any Restricted Subsidiary on
such day (in each case, free and clear of all Liens (other than Liens permitted
under Sections 7.3(a), (h), (j) or (n))) to (b) Consolidated EBITDA for such
period.

“Consolidated Net Tangible Assets”: means, as of any date of determination, the
consolidated total assets of the Borrower and its consolidated Restricted
Subsidiaries determined in accordance with GAAP as of the end of the Borrower’s
most recent fiscal quarter by reference to the then most recent date for which
the Borrower has delivered (or was required to deliver, if such delivery has not
been made) its financial statements under Section 6.1 or, if the Borrower has
not yet been required to deliver financial statements under Section 6.1,
determined as of September 30, 2012, less all goodwill, trade names, trademarks,
patents, organization expense, unamortized debt discount and expense and other
similar intangibles properly classified as intangibles in accordance with GAAP.

 

11



--------------------------------------------------------------------------------

“Consolidated Senior Secured Debt”: all Consolidated Total Debt that is secured
by a Lien on any assets of the Parent, the Borrower or any of its Restricted
Subsidiaries.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Leverage Ratio”: as of the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such period.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Credit Party”: the Administrative Agent, the Issuing Lender or any other
Lender.

“DCIP”: Digital Cinema Implementation Partners LLC, a Delaware limited liability
company, its Subsidiaries, and any other Person with a primary business purpose
of facilitating the implementation of digital cinemas in theatres and agreements
and arrangements with respect to the financing of digital cinema and any Person
that is a direct or indirect parent entity thereof and has no material
independent operations.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that has (a) failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) notified the Borrower or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) become the subject of a Bankruptcy Event or a Bail-In Action.

 

12



--------------------------------------------------------------------------------

“Derivatives Counterparty”: as defined in Section 7.6.

“Digital Cinema Equipment Lease”: any lease arrangement pursuant to which the
Borrower or any of its Subsidiaries is granted the right to use digital cinema
equipment.

“Digital Projector Financing”: any financing arrangement in respect of digital
projector equipment for use in the ordinary course of business in theatres
owned, leased or operated by the Borrower and its Subsidiaries. For the
avoidance of doubt, Digital Projector Financing does not include any Digital
Cinema Equipment Lease.

“Discount Range”: as defined in Section 2.25(a).

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (but
excluding the granting of a Lien); and the terms “Dispose” and “Disposed of”
shall have correlative meanings.

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable), or
upon the happening of any event, (1) matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, (2) is convertible or
exchangeable for Indebtedness or Disqualified Stock (excluding Capital Stock
which is convertible or exchangeable solely at the option of the Borrower or a
Restricted Subsidiary), or (3) is redeemable at the option of the holder of the
Capital Stock, in whole or in part, in each case on or prior to the date which
is 90 days after the seventh anniversary of the Restatement Closing Date.
Notwithstanding the preceding sentence, any Capital Stock that would constitute
Disqualified Stock solely because the holders of the Capital Stock have the
right to require the Borrower to repurchase or redeem such Capital Stock upon
the occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Capital Stock (and all such securities
into which it is convertible or for which it is exchangeable) provide that the
Borrower may not repurchase or redeem any such Capital Stock (and all such
securities into which it is convertible or for which it is exchangeable)
pursuant to such provisions unless such repurchase or redemption complies with
Section 7 herein.

“Dollars” and “$”: lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States of America.

“EITF 97-10”: Emerging Issues Task Force Regulation 97-10 and any similar
pronouncement modifying GAAP with respect to the issues addressed in Regulation
97-10, including Accounting Standards Codification 840 (paragraph 40-05).

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

13



--------------------------------------------------------------------------------

“EITF 97-10 Capital Leases”: any lease that is classified as a “capital lease”
under GAAP, but which would not be so classified if not for the application of
EITF 97-10 and similar principles.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, or other legally enforceable requirements
(including, without limitation, common law) of any international authority,
foreign government, the United States, or any state, local, municipal or other
governmental authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: for any Interest Period as to any Eurodollar Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such rate under this clause (i) or, if necessary, clause (ii), the “LIBO Rate”)
(such page currently being the LIBOR01 page) for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time), two Business Days prior to the commencement of such Interest Period, or
(ii) in the event the rate referenced in the

 

14



--------------------------------------------------------------------------------

preceding clause (i) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
the LIBO Rate for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the Eurodollar Base Rate shall be
equal to the Interpolated Rate; and provided, further, that if any such rate
determined pursuant to the preceding clauses (i) or (ii) is below zero, the
Eurodollar Base Rate will be deemed to be zero.

“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

                 Eurodollar Base Rate                 

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, in each case as amended from time to time.

“Excluded Foreign Subsidiaries”: any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, and only for so long as, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

 

15



--------------------------------------------------------------------------------

“Existing Credit Agreement”: the Credit Agreement, dated as of October 5, 2006,
among the Borrower, the several lenders parties thereto and Barclays Bank PLC,
as administrative agent, as amended and otherwise modified prior to the date
hereof.

“Existing Letters of Credit”: the Letters of Credit listed on Schedule 1.1A.

“Existing Term Loans”: “Term Loans” outstanding under the Existing Credit
Agreement immediately prior to the Restatement Closing Date.

“Extended Revolving Credit Commitment”: as defined in Section 2.27(a).

“Extending Revolving Credit Lender”: as defined in Section 2.27(a).

“Extended Term Loans”: as defined in Section 2.27(a).

“Extending Term Lender”: as defined in Section 2.27(a).

“Extension”: as defined in Section 2.27(a).

“Extension Amendment”: as defined in Section 2.27(c).

“Extension Offer”: as defined in Section 2.27(a).

“Facility”: each of (a) the Term Loan Commitments and the Term Loans made
thereunder (the “Term Loan Facility”) and (b) the Revolving Credit Commitments
and the extensions of credit made thereunder (the “Revolving Credit Facility”).

“FATCA”: Sections 1471 through 1474 of the Code as of the date of this Agreement
(or any amended version that is substantively comparable) and any current or
future regulations or official interpretations thereof, and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any law, regulation,
rule, promulgation, or official agreement implementing an official government
agreement with respect to the foregoing.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fifth Amendment Effective Date”: June 16, 2017.

“Fiscal Year”: the fiscal year of the Borrower.

“Fixed Discount”: as defined in Section 2.25(a).

 

16



--------------------------------------------------------------------------------

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Fourth Amendment Effective Date”: December 15, 2016.

“Funded Debt”: with respect to any Person, without duplication, all Indebtedness
of such Person of the types described in clauses (a) through (e) of the
definition of “Indebtedness” in this Section, excluding (i) obligations arising
under any EITF 97-10ASC 840-40-55 Capital Leases and obligations of the types
described in Section 7.2(c)(ii), (ii) any intercompany Indebtedness owed to the
Parent, any Intermediate Holdco, the Borrower or a Guarantor, (iii) Capital
Lease Obligations and obligations permitted under Section 7.2(c)(v) outstanding
on the relevant date of determination in an aggregate amount (excluding amounts
covered by other clauses of this definition) not to exceed $300,000,000,
(iv) Capital Lease Obligations acquired or assumed by a Loan Party in connection
with the Rave Acquisition, provided that such obligations were not created in
contemplation of the Rave Acquisition and (v) any obligations under any Digital
Cinema Equipment Lease with DCIP.

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time, subject to Section 10.16.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of the Original Closing Date, executed and delivered by the Parent, the
Borrower and each Subsidiary Guarantor, substantially in the form of Exhibit A,
as the same may be amended, supplemented or otherwise modified from time to
time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary

 

17



--------------------------------------------------------------------------------

obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the owner of any such primary obligation against loss in
respect thereof; provided, however, that the term Guarantee Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantors”: the collective reference to the Parent, any Intermediate Holdcos
and the Subsidiary Guarantors.

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Restricted Subsidiaries
providing for protection against fluctuations in or to reduce overall costs with
respect to interest rates, currency exchange rates, commodity prices or the
exchange of nominal interest obligations, either generally or under specific
contingencies. For avoidance of doubt, Hedge Agreements shall include any
interest rate swap or similar agreement that provides for the payment by the
Borrower or any of its Subsidiaries of amounts based upon a floating rate in
exchange for receipt by the Borrower or such Subsidiary of amounts based upon a
fixed rate.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade payables incurred in the ordinary course of such Person’s business and
(ii) any earn-out obligation or post-closing payment adjustments of such
Person), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property, provided that, in such event, the amount
of such Indebtedness shall be deemed to be the lesser of the value of the
Property covered by such agreement and the aggregate principal amount of such
Indebtedness), (e) all Capital Lease Obligations of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value (whether on the scheduled date thereof or any
earlier required date) any Capital Stock of such Person on or prior to the date
which is 90 days after the seventh anniversary of the Restatement Closing Date
(other than for consideration consisting solely of common stock of the Parent),
(h) all Guarantee Obligations of such Person (other than Guarantee Obligations
arising out of Digital Cinema Equipment Leases with DCIP) in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation

 

18



--------------------------------------------------------------------------------

has an existing right, contingent or otherwise, to be secured by) any Lien on
Property owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation to the extent of the value of the
Property subject to such Lien and (j) for the purposes of Section 8.1(e) only,
all obligations of such Person in respect of Hedge Agreements.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan), the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the Borrowing Date or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six or (with the
consent of all Lenders under the relevant Facility, as determined by such
Lenders in their sole discretion) nine or twelve months thereafter, as selected
by the Borrower in its Borrowing Notice or notice of conversion, as the case may
be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six or (with the consent of all Lenders under
the relevant Facility, as determined by such Lenders in their sole discretion)
nine or twelve months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

19



--------------------------------------------------------------------------------

(ii) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date or beyond the date final payment is due on the Term Loans shall
end on the Revolving Credit Termination Date or such due date, as applicable;
and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

“Investments”: as defined in Section 7.8.

“Intermediate Holdco”: as defined in the definition of “Specified
Reorganization”.

“Interpolated Rate”: in relation to the LIBO Rate, the rate which results from
interpolating on a linear basis between:

 

  (a) the applicable LIBO Rate for the longest period (for which that LIBO Rate
is available) which is less than the Interest Period of that Loan; and

 

  (b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

“Issuing Lender”: any Revolving Credit Lender from time to time designated by
the Borrower as an Issuing Lender with the consent of such Revolving Credit
Lender and notice to the Administrative Agent.

“Latest Maturity Date”: at any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Term Loan.

“L/C Commitment”: $35,000,000; provided, that with the consent of the relevant
Issuing Lender and the consent of the Administrative Agent (such consent not to
be unreasonably withheld), the L/C Commitment may be increased by up to
$25,000,000 if it is necessary to support, with a Letter of Credit issued
hereunder, the obligations of the borrower under the Peso Subfacility or the
Third-Party Peso Loans, as the case may be.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Credit Commitment Period.

 

20



--------------------------------------------------------------------------------

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Credit Lender at any time shall be its Revolving Credit Percentage of
the total L/C Exposure at such time.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such Letter of Credit.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“LIBO Rate”: as defined in the definition of Eurodollar Base Rate.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Applications, the
Notes and any amendment, waiver, supplement or other modification to any of the
foregoing.

“Loan Parties”: the Parent, any Intermediate Holdcos, the Borrower and each
Restricted Subsidiary of the Borrower that is a party to a Loan Document.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of (a) in the case of the Term Loan Facility, the aggregate unpaid
principal amount of the Term Loans or (b) in the case of the Revolving Credit
Facility, prior to any termination of the Revolving Credit Commitments, the
Total Revolving Credit Commitments (or, if the Revolving Credit Commitments are
no longer in effect, the Total Revolving Extensions of Credit then outstanding).

“Majority Revolving Credit Facility Lenders”: the Majority Facility Lenders in
respect of the Revolving Credit Facility.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, operations, condition, financial condition or prospects of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
material rights or remedies of the Agents or the Lenders hereunder or
thereunder.

 

21



--------------------------------------------------------------------------------

“Material Environmental Amount”: an amount or amounts payable by the Borrower
and/or any of its Class I Restricted Subsidiaries, in the aggregate in excess of
$5,000,000, for: costs to bring an environmental condition into compliance with
any Environmental Laws; costs of any investigation, and any remediation, of any
Material of Environmental Concern; and compensatory damages (including, without
limitation damages to natural resources), punitive damages, fines, and penalties
pursuant to any Environmental Law.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances, whether or not any such substance is defined as
hazardous or toxic under any Environmental Law, that is regulated pursuant to or
could give rise to liability under any Environmental Law.

“Minimum Extension Condition”: as defined in Section 2.27(b).

“Mitchell Family”: (a) Lee Roy Mitchell or Tandy Mitchell, or any descendent of
Lee Roy Mitchell or the spouse of such descendent, the estate of Lee Roy
Mitchell, Tandy Mitchell, any descendent of Lee Roy Mitchell or the spouse of
such descendent (each, a “Mitchell”), (b) any trust or other arrangement for the
benefit of a Mitchell, any trust established by a Mitchell or any trustee,
custodian, fiduciary or foundation which will hold the common stock of the
Parent for charitable purposes or for the benefit of any Mitchell and (c) any
Person at least 80% beneficially owned and controlled by one or more Mitchells.

“Moody’s”: Moody’s Investor Services, Inc.

“Mortgage Amendments”: as defined in Section 4.19(b).

“Mortgaged Properties”: (a) the real property and leasehold interests listed on
Schedule 1.1B, as to which the Administrative Agent for the benefit of the
Secured Parties has been granted a Lien pursuant to one or more Mortgages prior
to the Restatement Closing Date and (b) any real property or leasehold interest
acquired or leased after the Restatement Closing Date by any Loan Party which is
required to be subjected to a Mortgage in favor of the Administrative Agent
pursuant to Section 6.9(b).

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit D (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded), in each case, as the same may be
amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

22



--------------------------------------------------------------------------------

“National CineMedia, LLC”: National CineMedia, LLC, a Delaware limited liability
company, together with any of its permitted successors and assigns.

“NCM Holdings”: a Delaware entity to be formed that will be the holding company
for National CineMedia, LLC, together with any of its permitted successors and
assigns.

“NCM Recapitalization Dividend”: any dividend paid to the Borrower or any of its
Restricted Subsidiaries out of the net proceeds of Indebtedness incurred in
connection with the recapitalization of NCM Holdings or National CineMedia, LLC.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or Recovery Event,
the proceeds thereof in the form of cash and Cash Equivalents (including any
such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness existing prior to such transaction secured by a Lien permitted
hereunder on any asset which is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document), all distributions and
other payments required to be made pursuant to partnership agreements, limited
liability company organizational documents, joint venture agreements or similar
agreements to minority interest holders in Restricted Subsidiaries as a result
of such Asset Sale or Recovery Event, and other arm’s length costs, fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) provided that, such Net Cash Proceeds shall not include any
amounts reserved for purchase price adjustments and post-closing liabilities in
connection with any Asset Sale until such amounts have been released or are no
longer reserved and (b) in connection with (i) any Permitted Equity Issuance or
the sale of the Capital Stock of NCM Holdings or National CineMedia, LLC,
(ii) the payment of any NCM Recapitalization Dividend or (iii) any incurrence of
indebtedness, the cash proceeds received from such sale, payment or incurrence,
net of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other arm’s-length costs, fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements).

“Non-Excluded Taxes”: as defined in Section 2.18(a).

“Non-Recourse Debt”: Indebtedness:

(a) with respect to any Unrestricted Subsidiary and any Class II Restricted
Subsidiary, except to the extent of any guarantee permitted by Section 7.8,
(i) as to which none of the Parent, any Intermediate Holdco, the Borrower nor
any of the Class I Restricted Subsidiaries (x) provides credit support of any
kind (including any undertaking, agreement or instrument that would constitute
Indebtedness), (y) is directly or indirectly liable (as a guarantor or
otherwise), or (z) constitutes the lender; (ii) no default with respect to which
(including any rights that the holders thereof may have to

 

23



--------------------------------------------------------------------------------

take enforcement action against any Unrestricted Subsidiary or Class II
Restricted Subsidiary) would permit (upon notice, lapse of time or both) any
holder of any other Indebtedness (other than the Obligations) of the Parent, any
Intermediate Holdco, the Borrower or any of the Class I Restricted Subsidiaries
to declare a default on such other Indebtedness or cause the payment thereof to
be accelerated or payable prior to its stated maturity; and (iii) as to which
the lenders thereunder will not have any recourse to the Capital Stock or assets
of the Parent, any Intermediate Holdco, the Borrower or any of the Class I
Restricted Subsidiaries; and

(b) with respect to the Parent, any Intermediate Holdco, the Borrower or any of
the Class I Restricted Subsidiaries, (1) for which none of the Parent, any
Intermediate Holdco, the Borrower or any of the Class I Restricted Subsidiaries
provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or is directly or indirectly
liable (as guarantor or otherwise), other than as primary obligor; and (2) as to
which the lenders thereunder will not have any recourse to the Capital Stock or
assets of the Parent, any Intermediate Holdco, the Borrower or any of the
Class I Restricted Subsidiaries other than the asset financed by such
Indebtedness, additions, accessions and improvements thereto and proceeds
thereof.

“Non-U.S. Lender”: as defined in Section 2.18(d).

“Note”: any promissory note evidencing any Loan.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender or any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Hedge Agreement or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided, that (i) obligations of the
Borrower or any Class I Restricted Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements.

“Original Closing Date”: October 5, 2006.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

24



--------------------------------------------------------------------------------

“Parent”: as defined in the preamble hereto.

“Participant”: as defined in Section 10.6(b).

“Participant Register”: as defined in Section 10.6(b).

“Payment Office”: the office of the Administrative Agent specified in
Section 10.2 or as otherwise specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: on any date of determination, the acquisition in any
transaction or series of transactions by the Borrower or any of its Class I
Restricted Subsidiaries of a theatre or theatres (or the Capital Stock of a
Person that owns a theatre or theatres) approved by the board of directors of
the Borrower.

“Permitted Business”: the lines of business conducted by the Borrower, its
Subsidiaries, any joint venture to which any of them is a party and such joint
venture’s Subsidiaries, or in which any of them has an existing Investment, on
the Restatement Closing Date and any business incidental or reasonably related
thereto or which is a reasonable extension thereof as determined in good faith
by the board of directors of the Borrower and the Parent.

“Permitted Business Investment”: any Investment made in a Permitted Business
through agreements, transactions, interests or arrangements that permit one to
share risks or costs, achieve economies of scale, pool resources, comply with
regulatory requirements regarding local ownership or satisfy other objectives
customarily achieved through the conduct of such businesses jointly with third
parties, relating to ownership interests in projectors, advertising rights,
ticketing rights, Internet properties and other tangible and intangible assets
and properties, either directly or through entities the primary business of
which is to own or operate any of the foregoing, including entry into and
Investments in the form of or pursuant to, operating agreements, pooling
arrangements, service contracts, joint venture agreements, partnership
agreements (whether general or limited), limited liability company agreements,
subscription agreements, stock purchase agreements, stockholder agreements and
other similar arrangements with third parties.

“Permitted Equity Issuance”: any sale or issuance of any common stock of the
Parent.

“Permitted Investors”: the collective reference to (a) the Mitchell Family and
(b) the Related Parties.

 

25



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Peso”: the coin or currency of the United Mexican States as at the time shall
be legal tender for payment of public and private debt.

“Peso Borrowing Calculation Date”: the second Business Day prior to any date of
incurrence of any Third-Party Peso Loan.

“Peso Borrowing Date”: any date of incurrence of any Third-Party Peso Loan.

“Peso Subfacility”: as defined in Section 2.23.

“Peso Subfacility Amendments”: as defined in Section 2.23.

“Peso Subfacility Borrower”: as defined in Section 2.23(a).

“Peso Subfacility Commitment”: as defined in Section 2.23(a).

“Peso Subfacility Commitment Period”: as defined in Section 2.23(a).

“Peso Subfacility Lenders”: as defined in Section 2.23.

“Peso Subfacility Loans”: as defined in Section 2.23.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Pricing Grid”: the pricing grid attached hereto as Annex A.

“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Pro Forma Cost Savings”: for any period and to the extent not deducted
elsewhere in the definition of Consolidated EBITDA, the amount of net cost
savings projected by the Borrower in good faith to be realized as a result of
any actions taken in connection with a Permitted Acquisition (calculated on a
pro forma basis as though such cost savings had been realized on the first day
of such period), net of the amount of actual benefits realized during such

 

26



--------------------------------------------------------------------------------

period from such actions to the extent not deducted elsewhere in the definition
of Consolidated EBITDA, provided that (a) such cost savings are projected by the
Borrower in good faith and shall be set forth in the applicable Compliance
Certificate for such period and (b) such cost savings are projected to occur
within 18 months after the Restatement Closing Date in the case of the Rave
Acquisition and within 18 months after the closing date of any other Permitted
Acquisition.

“Projections”: as defined in Section 6.2(c).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock. For the avoidance of doubt, the Capital Stock
of a Person is not Property of such Person.

“Qualified Counterparty”: (a) with respect to any Specified Hedge Agreement
existing on the Restatement Closing Date, any counterparty thereto (i) that is a
Lender or an Affiliate of a Lender on the Restatement Closing Date or (ii) that
was a “Qualified Counterparty” with a “Specified Hedge Agreement,” in each case
under the Existing Credit Agreement, and that became a Lender in connection with
the primary syndication of the Facilities and (b) with respect to any other
Specified Hedge Agreement, any counterparty thereto that, at the time such
Specified Hedge Agreement was entered into, was a Lender or an Affiliate of a
Lender.

“Qualifying Fixed Discount Term Loans” : as defined in Section 2.25(b).

“Rave Asset Purchase Agreement”: the Asset Purchase Agreement, dated as of
November 16, 2012, by and among the Borrower, Rave Real Property Holdco, LLC and
certain of its subsidiaries, Rave Cinemas, LLC and RC Processing, LLC.

“Rave Acquisition”: the Borrower’s acquisition of the assets and liabilities
specified under the Rave Asset Purchase Agreement.

“Reaffirmation Agreement”: a Reaffirmation Agreement, substantially in the form
of Exhibit J.

“Recovery Event”: any settlement of or payment or transfer (voluntary or
otherwise) in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of the Borrower or any of its
Class I Restricted Subsidiaries.

“Register”: as defined in Section 10.6(d).

“Regulation H”: Regulation H of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

27



--------------------------------------------------------------------------------

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Class I
Restricted Subsidiaries in connection therewith that are not applied to prepay
the Loans pursuant to Section 2.10(b) as a result of the delivery of a
Reinvestment Notice.

“Reinvestment Event”: any Asset Sale, or Recovery Event or Sale and Leaseback
Transaction in respect of which the Borrower has delivered a Reinvestment
Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that (i) no Default or Event of Default has occurred and is continuing
and that the Borrower (directly or indirectly through a Class I Restricted
Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of a Reinvestment Event to acquire or fund the construction of
assets (other than inventory) useful in its or a Class I Restricted Subsidiary’s
business, or to make capital improvements (other than maintenance capital
improvements) to such assets (including leased assets), or to otherwise make
Capital Expenditures useful in its or a Class I Restricted Subsidiary’s
business, or (ii) during the six-month period prior to a Reinvestment Event, the
Borrower (directly or indirectly through a Class I Restricted Subsidiary) used
an amount of funds equal to or greater than all or a specified portion of the
Net Cash Proceeds of such Reinvestment Event to acquire or fund the construction
of assets (other than inventory) useful in its or a Class I Restricted
Subsidiary’s business or, to make capital improvements (other than maintenance
capital improvements) to such assets (including leased assets), or to otherwise
make Capital Expenditures useful in its or a Class I Restricted Subsidiary’s
business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date (including any amount expended during
the six-month period prior to such Reinvestment Event) to acquire or fund the
construction of assets (other than inventory) useful in the Borrower’s or a
Class I Restricted Subsidiary’s business, or to make capital improvements (other
than maintenance capital improvements) to such assets (including leased assets),
or to otherwise make Capital Expenditures useful in its or a Class I Restricted
Subsidiary’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event,
provided that, such date shall be extended, (x) if the Borrower or any of its
Class I Restricted Subsidiaries shall have entered into a definitive agreement
to acquire or fund the construction of assets useful in the Borrower’s or a
Class I Restricted Subsidiary’s business, or to make capital improvements (other
than maintenance capital improvements) to such assets (including leased assets)
prior to, or within six months after, such Reinvestment Event, to the date which
is 15 months after such Reinvestment Event or (y) in the case of a Recovery
Event, the Property which was the subject of the Recovery Event was leased by
the Borrower or any of its Class I Restricted Subsidiaries pursuant to a lease
which requires the Borrower or such Class I Restricted Subsidiary, as the case
may be, to rebuild such Property after completion of any construction necessary
by the landlord, to the date which is nine months after the date the landlord
has completed such necessary construction, and, so long as the Administrative
Agent is reasonably satisfied that the Borrower is diligently pursuing such
rebuilding, such date shall be further extended by the number of days

 

28



--------------------------------------------------------------------------------

during which the Borrower is reasonably delayed in completing such rebuilding as
a result of events of force majeure, and (b) the date on which the Borrower
shall have determined not to, or shall have otherwise ceased to, acquire or fund
the construction of assets useful in the Borrower’s or a Class I Restricted
Subsidiary’s business, or to make capital improvements (other than maintenance
capital improvements) to such assets (including leased assets), or to otherwise
make Capital Expenditures useful in its or a Class I Restricted Subsidiary’s
business with all or any portion of the relevant Reinvestment Deferred Amount.

“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender or an Affiliate of such investment advisor, by such Lender or an
Affiliate of such Lender.

“Related Party”: (a) with respect to the Mitchell Family, any group which
includes any member or members of the Mitchell Family if a majority of the
Capital Stock of the Parent held by such group is beneficially owned (including
the power to vote such Capital Stock of the Parent) by (x) such member or
members or (y) one or more affiliates at least 80% of the equity of which are
owned by one or more of such member or members, and (b) any trust, corporation,
partnership or other entity, the beneficiaries, stockholders, partners, owners
or Persons beneficially holding an 80% or more controlling interest of which
consist of Permitted Investors.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Term Loans”: as defined in the penultimate paragraph of
Section 10.1.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Restatement Closing Date, the Commitments and (b) thereafter, the sum of (i) the
aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.

“Required Prepayment Lenders”: the Majority Facility Lenders in respect of each
Facility.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

29



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer or treasurer of the Borrower.

“Restatement Closing Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied or waived, which date is December 18,
2012.

“Restatement Date Applicable Amount”: $1,351,211,000.

“Restricted Payments”: as defined in Section 7.6.

“Restricted Subsidiary”: any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Letters of Credit in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Credit Commitment” opposite such Lender’s name on
Schedule 1.1C, or, as the case may be, in the Assignment and Assumption pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof. The original aggregate amount of the Total
Revolving Credit Commitments on the Restatement Closing Date is $100,000,000.

“Revolving Credit Commitment Period”: the period from and including the
Restatement Closing Date to the Revolving Credit Termination Date or such
earlier date on which the Revolving Credit Commitments are terminated in
accordance with the terms of this Agreement.

“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.1.

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.

“Revolving Credit Loans”: as defined in Section 2.4.

“Revolving Credit Note”: as defined in Section 2.6(e).

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the amount of the Total Revolving Extensions of
Credit then outstanding). Notwithstanding the foregoing, in the case of
Section 2.24 when a Defaulting Lender shall exist, Revolving Credit Percentages
shall be determined without regard to any Defaulting Lender’s Revolving Credit
Commitment.

 

30



--------------------------------------------------------------------------------

“Revolving Credit Termination Date”: with respect to (a) Revolving Credit
Commitments that have not been extended pursuant to Section 2.27, the date which
is the fifth anniversary of the Restatement Closing Date and (b) with respect to
Extended Revolving Credit Commitments, the final termination date therefor as
specified in the applicable Extension Offer accepted by the respective Revolving
Credit Lender or Revolving Credit Lenders.

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding and (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding.

“S&P”: Standard & Poor’s Ratings Services.

“Sale and Leaseback Transaction”: any sale and leaseback transaction conducted
by the Borrower or any Class I Restricted Subsidiary, but excluding transactions
of the type described in EITF 97ASC 840-1040-55.

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Second Amendment
Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union or any European Union member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person majority owned by any such Person or Persons described in the
foregoing clauses (a) or (b).

“Sanctions”: all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Second Amendment”: the Second Amendment to this Agreement, dated as of the
Second Amendment Effective Date, among the Parent, the Borrower, the
Administrative Agent, and the Lenders party thereto.

“Second Amendment Effective Date”: May 8, 2015.

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Reaffirmation Agreement and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
Property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.

 

31



--------------------------------------------------------------------------------

“Senior Note Indenture”: the collective reference to the 4.875% Senior Note
Indenture, the 5.125% Senior Note Indenture and any other indenture governing
the terms of any senior indebtedness permitted under this Agreement.

“Senior Subordinated Note Indenture”: the Indenture entered into by the Borrower
and the Subsidiary Guarantors in connection with the issuance of the Senior
Subordinated Notes, together with all instruments and other agreements entered
into by the Borrower or any Subsidiary Guarantor in connection therewith, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with Section 7.9 or refinanced pursuant to Section 7.2(f).

“Senior Subordinated Notes”: $200,000,000 aggregate outstanding principal amount
of the Borrower’s 7.375% Senior Subordinated Notes due 2021, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
Section 7.9 or refinanced pursuant to Section 7.2(f).

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Special Prepayment”: as defined in Section 2.25(a).

“Special Prepayment Face Amount”: as defined in Section 2.25(a).

“Special Prepayment Funded Amount”: the aggregate amount of proceeds applied by
the Borrower in connection with any Special Prepayment.

“Special Prepayment Notice”: as defined in Section 2.25(a).

 

32



--------------------------------------------------------------------------------

“Specified Change of Control”: a “Change of Control”, or like event, as defined
in any outstanding Senior Note Indenture or Senior Subordinated Note Indenture.

“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) the
Borrower or any of its Class I Restricted Subsidiaries and (b) any Person that,
at the time such Hedge Agreement is entered into, is a Qualified Counterparty.

“Specified Reorganization”: any transaction or series of transactions pursuant
to which one or more intermediate holding companies between the Parent and the
Borrower (each, an “Intermediate Holdco”) is established.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Class I Restricted Subsidiary that is a Wholly
Owned Subsidiary as of the Restatement Closing Date and each other Subsidiary
that becomes a party to the Guarantee and Collateral Agreement on or after the
Restatement Closing Date, in each case, unless and until released in accordance
with the terms of this Agreement.

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.

“Syndication Agent”: as defined in the preamble hereto.

“Term Loan”: as defined in Section 2.1.

“Term Loan Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Term Loan to the Borrower hereunder in a principal amount not to
exceed the amount set forth under the heading “Term Loan Commitment” opposite
such Lender’s name on Schedule 1.1C, or, as the case may be, in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof. The aggregate
principal amount of the New Term Loan Commitments (as such term is defined in
the FourthFifth Amendment hereto dated as of December 15June 16, 20162017) on
the FourthFifth Amendment Effective Date is $663,799,420.

“Term Loan Facility”: as defined in the definition of “Facility” in this
Section 1.1.

 

33



--------------------------------------------------------------------------------

“Term Loan Lender”: collectively, each Lender that has a Term Loan Commitment or
is the holder of a Term Loan.

“Term Loan Maturity Date”: with respect to (a) Term Loans that have not been
extended pursuant to Section 2.27, the date which is the seventh anniversary of
the Second Amendment Effective Date and (b) with respect to Extended Term Loans,
the final maturity date therefor as specified in the applicable Extension Offer
accepted by the respective Term Loan Lender or Term Loan Lenders.

“Term Loan Percentage”: as to any Term Loan Lender at any time, the percentage
which such Lender’s Term Loan Commitment then constitutes of the aggregate Term
Loan Commitments (or, at any time after the Restatement Closing Date, the
percentage which the aggregate principal amount of such Lender’s Term Loan then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding).

“Term Note”: as defined in Section 2.6(e).

“Third Amendment Effective Date”: June 13, 2016.

“Third-Party Peso Loans”: as defined in Section 7.2(n).

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.

“Transactions”: as defined in the recitals hereto.

“Transferee”: as defined in Section 10.14.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“Unrestricted Subsidiary”: a collective reference to:

(a) any Subsidiary of the Borrower that does not directly, indirectly, or
beneficially own or hold any Capital Stock of, or own or hold any Lien on any
Property of, the Parent, any Intermediate Holdco, the Borrower or any of its
Class I Restricted Subsidiaries and that, at the time of determination, shall be
an Unrestricted Subsidiary as designated by the board of directors of the
Borrower and upon written notice to the Administrative Agent or as listed as
such on Schedule 4.15(a); provided, that (i) such Subsidiary at the time of such
designation (iA) has no Indebtedness other than Indebtedness permitted pursuant
to Section 7.2(i), (j), (k), (l), (o), (p) and (q); (iiB) is not a party to any
agreement, contract, arrangement or understanding with the Parent, any
Intermediate Holdco, the Borrower or any of its Class I Restricted Subsidiaries
unless the terms of any such agreement, contract, arrangement or understanding
are no less favorable to the Parent, such Intermediate Holdco, the Borrower or
such Class I Restricted Subsidiary, as the case may be, than those that might be
obtained at the time

 

34



--------------------------------------------------------------------------------

from Persons who are not Affiliates of the Borrower; (iii) in the case of the
designation of a Class I Restricted Subsidiary, the Applicable Amount
immediately prior to such designation is at least equal to the fair market value
(as of the time of such designation and determined in accordance with the
definition of “Applicable Amount”) of the Class I Restricted Subsidiary to be so
designated; (ivC) is a Person as to which none of the Parent, any Intermediate
Holdco, the Borrower or any of its Class I Restricted Subsidiaries has any
direct or indirect obligation (x) to subscribe for additional Capital Stock or
(y) to maintain or preserve such Person’s financial condition or to cause such
Person to achieve any specified level of operating results; and (vD) has not
guaranteed or otherwise directly or indirectly provided credit support for any
Indebtedness of the Parent, any Intermediate Holdco, the Borrower or any of its
Class I Restricted Subsidiaries; and (ii) in the case of the designation of a
Class I Restricted Subsidiary, the Applicable Amount immediately prior to such
designation is at least equal to the fair market value (as of the time of such
designation and determined in accordance with the definition of “Applicable
Amount”) of the Class I Restricted Subsidiary to be so designated; and

(b) any Subsidiary of an Unrestricted Subsidiary;

provided that, any Unrestricted Subsidiary may be designated as a Restricted
Subsidiary pursuant to Section 6.11.

“Wholly Owned Subsidiary”: as to any Person, (a) any other Person all of the
Capital Stock of which with voting power under ordinary circumstances to elect
directors (or Persons having similar or corresponding powers and
responsibilities) (other than directors’ qualifying shares required by law and
shares required by applicable law to be held by a Person other than the Borrower
or its Subsidiaries) is owned by such Person directly and/or through other
Wholly Owned Subsidiaries and (b) any Subsidiary of which the Parent owns,
directly and indirectly, less than all of the Capital Stock having such voting
power, but the Parent and its Affiliates otherwise have the power, without the
consent of any other stockholder or other equity holder, to cause such
Subsidiary to become a Subsidiary Guarantor.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Parent, the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP (provided that all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made,

 

35



--------------------------------------------------------------------------------

without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof).

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) All calculations of the financial ratio set forth in Section 7.1 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.

(f) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(g) For avoidance of doubt, (i) the words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (ii) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (iii) the word “incur” shall be construed to mean incur, create, issue,
assume, become liable in respect of or suffer to exist (and the words “incurred”
and “incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, accounts, leasehold interests and contract rights,
and (v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

(h) Any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.

 

36



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Loan Commitments. Subject to the terms and conditions hereof, the Term
Loan Lenders severally agree to (i) make term loans (each, a “Term Loan”) to the
Borrower on the Restatement Closing Date and/or (ii) convert their Existing Term
Loans into Term Loans by indicating such conversion on a cashless roll letter
agreement to be delivered to the Administrative Agent on or prior to the
Restatement Closing Date. For each Term Loan Lender, the sum of clause (i) and
(ii) of this Section 2.1 shall be equal to the amount of the Term Loan
Commitment of such Lender. All such conversions shall be deemed to be a part of
borrowing of Term Loans on the Restatement Closing Date for all purposes
hereunder. The Term Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.11.

2.2 Procedure for Term Loan Borrowing. The Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 10:00 A.M., New York City time, at least
one Business Day prior to the anticipated Restatement Closing Date) requesting
that the Term Loan Lenders make the Term Loans to be made on the Restatement
Closing Date. The Term Loans made on the Restatement Closing Date may be Base
Rate Loans or Eurodollar Loans. Upon receipt of such Borrowing Notice the
Administrative Agent shall promptly notify each Term Loan Lender thereof. Not
later than 12:00 Noon, New York City time, on the Restatement Closing Date each
Term Loan Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan or Term
Loans to be made by such Lender. The Administrative Agent shall promptly make
available to the Borrower the aggregate of the amounts made available to the
Administrative Agent by the Term Loan Lenders, in like funds as received by the
Administrative Agent.

2.3 Repayment of Term Loans. The Term Loan of each Term Loan Lender shall mature
in 38 consecutive quarterly installments, commencing on March 31, 2013, each of
which shall be in an amount equal to such Lender’s Term Loan Percentage
multiplied by the percentage set forth below opposite such installment of the
aggregate Term Loans made on the Restatement Closing Date:

 

Installment

  

Principal Amount

 

March 31, 2013

     0.25 % 

June 30, 2013

     0.25 % 

September 30, 2013

     0.25 % 

December 31, 2013

     0.25 % 

March 31, 2014

     0.25 % 

June 30, 2014

     0.25 % 

September 30, 2014

     0.25 % 

December 31, 2014

     0.25 % 

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

 

37



--------------------------------------------------------------------------------

Installment

  

Principal Amount

 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

December 31, 2016

     0.25 % 

March 31, 2017

     0.25 % 

June 30, 2017

     0.25 % 

September 30, 2017

     0.25 % 

December 31, 2017

     0.25 % 

March 31, 2018

     0.25 % 

June 30, 2018

     0.25 % 

September 30, 2018

     0.25 % 

December 31, 2018

     0.25 % 

March 31, 2019

     0.25 % 

June 30, 2019

     0.25 % 

September 30, 2019

     0.25 % 

December 31, 2019

     0.25 % 

March 31, 2020

     0.25 % 

June 30, 2020

     0.25 % 

September 30, 2020

     0.25 % 

December 31, 2020

     0.25 % 

March 31, 2021

     0.25 % 

June 30, 2021

     0.25 % 

September 30, 2021

     0.25 % 

December 31, 2021

     0.25 % 

March 31, 2022

     0.25 % 

Term Loan Maturity Date

  

Aggregate unpaid

principal amount of

the Term Loans

2.4 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, the Revolving Credit Lenders severally agree to make revolving credit
loans (“Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding for each Revolving Credit Lender which, when added to such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding
does not exceed the amount of such Lender’s Revolving Credit Commitment. During
the Revolving Credit Commitment Period the Borrower may use the Revolving Credit
Commitments by borrowing, prepaying the Revolving Credit Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Credit Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.11, provided that no Revolving
Credit Loan shall be made as a Eurodollar Loan after the day that is one month
prior to the Revolving Credit Termination Date.

 

38



--------------------------------------------------------------------------------

(b) The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

2.5 Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period, provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 12:00 Noon, New York City time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) one Business Day prior to the requested Borrowing Date, in the
case of Base Rate Loans). Any Revolving Credit Loans made on the Restatement
Closing Date shall initially be Base Rate Loans. Each borrowing of Revolving
Credit Loans under the Revolving Credit Commitments shall be in an amount equal
to (x) in the case of Base Rate Loans, $1,000,000 or a whole multiple of
$200,000 in excess thereof (or, if the then aggregate Available Revolving Credit
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $3,000,000 or a whole multiple of $500,000 in excess thereof.
Upon receipt of any such Borrowing Notice from the Borrower, the Administrative
Agent shall promptly notify each Revolving Credit Lender thereof. Each Revolving
Credit Lender will make its Revolving Credit Percentage of the amount of each
borrowing of Revolving Credit Loans available to the Administrative Agent for
the account of the Borrower at the Funding Office prior to 12:00 Noon, New York
City time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be promptly made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

2.6 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Credit Lender or Term Loan Lender, as the case may be,
(i) the then unpaid principal amount of each Revolving Credit Loan of such
Revolving Credit Lender on the Revolving Credit Termination Date (or on such
earlier date on which (x) principal payments are required by Section 2.8 or 2.10
or (y) the Loans become due and payable pursuant to Section 8.1) and (ii) the
principal amount of each Term Loan of such Term Loan Lender in installments
according to the amortization schedule set forth in Section 2.3 (or on such
earlier date on which (x) principal payments are required by Section 2.10 or
(y) the Loans become due and payable pursuant to Section 8.1) which shall be
applied pursuant to Section 2.16. The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.13.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

39



--------------------------------------------------------------------------------

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.6(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans or Revolving Credit
Loans, as the case may be, of such Lender, substantially in the forms of
Exhibit G-1 or G-2, respectively (a “Term Note” or “Revolving Credit Note”,
respectively), with appropriate insertions as to date and principal amount;
provided, that delivery of Notes shall not be a condition precedent to the
occurrence of the Restatement Closing Date or the making of the Loans on the
Restatement Closing Date.

2.7 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee (a
“Commitment Fee”) for the period from and including the Restatement Closing Date
to the last day of the Revolving Credit Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Credit Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on the last day of each March, June, September and
December and on the Revolving Credit Termination Date, commencing on March 31,
2013.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

2.8 Termination or Reduction of Revolving Credit Commitments. The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Total Revolving Extensions of Credit would exceed the Total Revolving Credit
Commitments provided, further, that such notice may state that it is conditioned
upon the effectiveness of other credit facilities or other transactions, which
such notice may be revoked by the Borrower (by notice to the Administrative
Agent no later than 10:00 A.M., New York City time, on the specified effective
date) if such condition is not satisfied. Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect.

 

40



--------------------------------------------------------------------------------

2.9 Optional Prepayments. (a) The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (other than
pursuant to Section 2.19), upon irrevocable notice delivered to the
Administrative Agent at least three Business Days prior thereto in the case of
Eurodollar Loans and at least one Business Day prior thereto in the case of Base
Rate Loans, which notice shall specify the date and amount of such prepayment,
whether such prepayment is of Term Loans or Revolving Credit Loans, and whether
such prepayment is of Eurodollar Loans or Base Rate Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.19. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Credit Loans
that are Base Rate Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans and Revolving Credit Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $200,000 in
excess thereof. Notwithstanding anything to the contrary in this Section 2.9,
any optional prepayment of the Term Loans made on or prior to the six month
anniversary of the FourthFifth Amendment Effective Date with the proceeds of a
substantially concurrent issuance or incurrence of new term loans whichthat
(a) are incurred for the primary purpose of refinancing the Term Loans and
decreasing the Applicable Margin with respect thereto and (b) otherwise have
terms and conditions (and are in an aggregate principal amount) substantially
the same as those of the Term Loans, shall be subject to a prepayment premium of
1.00% of the aggregate amount of such prepayment. Such prepayment premium shall
be allocated ratably among the Term Loan Lenders in accordance with such
Lenders’ percentage of the aggregate amount of Term Loans prepaid. Amounts to be
applied as optional prepayments pursuant to this Section shall be applied,
first, to the prepayment of the Term Loans and second, to the prepayment of the
Revolving Credit Loans and as specified in Section 2.16. Such prepayment
premiumIf some but not all of the Term Loans are Extended Term Loans, the
Borrower may specify that such optional prepayment shall be applied to the Term
Loans based on their respective Term Loan Maturity Dates, in which event the
Borrower shall specify the order in which such optional prepayment shall be
applied between or among the various Term Loan Maturity Dates, and such
prepayment shall be allocated ratably among the Term Loan Lenders in accordance
with such Lenders’ percentage of the aggregate amount of all Term Loans
prepaidthat have the same Term Loan Maturity Date pro rata based on the
principal amount of such Term Loans.

(b) The Borrower may prepay Term Loans as specified in Section 2.25. Any
prepayment pursuant to Section 2.25 is not subject to Section 2.9(a).

2.10 Mandatory Prepayments. (a) Unless the Required Prepayment Lenders shall
otherwise agree, if on any date the Parent, the Borrower or any of its Class I
Restricted Subsidiaries shall incur any Indebtedness (excluding any Indebtedness
incurred in accordance with Section 7.2), an amount equal to 100% of the Net
Cash Proceeds thereof shall be applied on the date of such issuance or
incurrence toward the prepayment of the Loans as set forth in Section 2.10(c).
The provisions of this Section do not constitute a consent to the incurrence of
any Indebtedness by the Parent, the Borrower or any of its Subsidiaries not
permitted by Section 7.2.

 

41



--------------------------------------------------------------------------------

(b) Unless the Required Prepayment Lenders shall otherwise agree, if the
Borrower or any of its Class I Restricted Subsidiaries shall receive Net Cash
Proceeds from any Asset Sale or any Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof not later than 15 Business45 Ddays
after such date of receipt bythe end of the fiscal quarter during which the
Borrower or any of its Class I Restricted Subsidiaries ofreceived2 such Net Cash
Proceeds, the Loans shall be prepaid by an amount equal to the amount of such
Net Cash Proceeds (excluding any amounts subject to any such Reinvestment
Notice), as set forth in Section 2.10(c); provided, that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date the Loans shall be prepaid by an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event, as set forth in Section 2.10(c). The provisions of this
Section do not constitute a consent to the consummation of any Disposition not
permitted by Section 7.5.

(c) Amounts to be applied as prepayments pursuant to this Section shall be
applied, first, to the prepayment of the Term Loans and second, to the
prepayment of the Revolving Credit Loans and as specified in Section 2.16. Any
such mandatory prepayment of the Revolving Credit Loans pursuant to this
Section 2.10 shall not result in a mandatory reduction of the Revolving Credit
Commitments. Amounts prepaid in respect of Term Loans pursuant to this
Section 2.10 may not be reborrowed.

2.11 Conversion and Continuation Options. (a) Subject to Section 2.19, the
Borrower may elect from time to time to convert Eurodollar Loans to Base Rate
Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election. The Borrower may elect from time to time to
convert Base Rate Loans to Eurodollar Loans by giving the Administrative Agent
at least three Business Days’ prior irrevocable notice of such election (which
notice shall specify the length of the initial Interest Period therefor),
provided that no Base Rate Loan under a particular Facility may be converted
into a Eurodollar Loan (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has, or the Majority Facility Lenders
have, determined in its or their sole discretion not to permit such conversions
or (ii) after the date that is one month prior to the final scheduled
termination or maturity date of such Facility. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

(b) The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest

 

 

2 

The highlighted amendment to this Section 2.10(b) shall become effective upon
the receipt by the Administrative Agent of written consent of the Majority
Facility Lenders in respect of the Revolving Credit Facility; provided that the
agreement of any Revolving Credit Lender to any amendment or modification of
this Agreement after the Fifth Amendment Effective Date shall constitute the
consent of such Revolving Credit Lender with respect thereto.

 

42



--------------------------------------------------------------------------------

Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans, provided that no Eurodollar Loan under a particular
Facility may be continued as such (i) when any Event of Default has occurred and
is continuing and the Administrative Agent has, or the Majority Facility Lenders
in respect of such Facility have, determined in its or their sole discretion not
to permit such continuations or (ii) after the date that is one month prior to
the final scheduled termination or maturity date of such Facility, and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall be converted automatically
to Base Rate Loans on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

2.12 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $3,000,000
or a whole multiple of $500,000 in excess thereof and (b) no more than
20 Eurodollar Tranches shall be outstanding at any one time.

2.13 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.

(b) Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount (to the extent legally
permitted) shall bear interest at a rate per annum that is equal to (x) in the
case of the Loans, the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this Section plus 2% or (y) in the case of
Reimbursement Obligations, the rate applicable to Base Rate Loans under the
Revolving Credit Facility plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to Base Rate Loans under
the relevant Facility plus 2% (or, in the case of any such other amounts that do
not relate to a particular Facility, the rate then applicable to Base Rate Loans
under the Revolving Credit Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (after as well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

43



--------------------------------------------------------------------------------

2.14 Computation of Interest and Fees. (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans on which
interest is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

2.15 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans denominated in Dollars under the
relevant Facility requested to be made on the first day of such Interest Period
shall be made as Base Rate Loans, (y) any Loans under the relevant Facility that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans under the relevant Facility shall be converted, on the last day
of the then current Interest Period with respect thereto, to Base Rate Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurodollar Loans.

2.16 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee or Letter of Credit fee, and any reduction of the Commitments of the
Lenders, shall be made pro rata according to the respective Term Loan
Percentages or Revolving Credit Percentages, as the case may be, of the relevant
Lenders.

 

44



--------------------------------------------------------------------------------

(b) Except as otherwise provided in Section 2.9(a) or Section 2.25, (i) each
payment (including each prepayment) by the Borrower on account of principal of
and interest on the Term Loans shall be allocated among the Lenders holding such
Term Loans pro rata based on the principal amount of such Term Loans held by
such Lenders. The, and (ii) the amount of each principal prepayment of the Term
Loans shall be applied first, to the four immediately succeeding installments of
such Term Loans and, second, to the remaining installments of such Term Loans
pro rata based on the remaining outstanding principal amount of such
installments. Amounts repaid or prepaid on account of the Term Loans may not be
reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving
Credit Loans then held by the Revolving Credit Lenders. Each payment in respect
of Reimbursement Obligations in respect of any Letter of Credit shall be made to
the Issuing Lender that issued such Letters of Credit.

(d) The application of any payment of Loans under any Facility (including
optional and mandatory prepayments) shall be made, first, to Base Rate Loans
under such Facility and, second, to Eurodollar Loans under such Facility. Each
payment of the Loans (except in the case of Revolving Credit Loans that are Base
Rate Loans) shall be accompanied by accrued interest to the date of such payment
on the amount paid.

(e) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the Payment Office, in Dollars and in immediately
available funds. Any payment made by the Borrower after 12:00 Noon, New York
City time, on any Business Day shall be deemed to have been on the next
following Business Day. The Administrative Agent shall distribute such payments
to the Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(f) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the

 

45



--------------------------------------------------------------------------------

required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower.

(g) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. Nothing herein shall be deemed to limit the rights of
the Administrative Agent or any Lender against the Borrower.

(h) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.16(f), 2.16(g), 3.4(a) or 9.7, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent or the
Issuing Lender to satisfy such Lender’s obligations to it under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

2.17 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.18 and
changes in the rate of tax on the overall net income of such Lender);

 

46



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate hereunder; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy, liquidity requirements or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy
and liquidity requirements) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

47



--------------------------------------------------------------------------------

(e) The Borrower shall not be required to compensate a Lender pursuant to this
Section for any amounts incurred more than six months prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect. In addition, the Borrower shall
not be required to compensate a Lender pursuant to this Section for Eurocurrency
Reserve Requirements to the extent such compensation would duplicate
compensation included in the Eurodollar Rate pursuant to the definition thereof.

2.18 Taxes. (a) All payments made by or on behalf of any Loan Party under this
Agreement or any Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding net income taxes and franchise taxes
(imposed in lieu of net income taxes) imposed on any Agent or any Lender as a
result of a present or former connection between such Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from such Agent’s or such Lender’s having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document) and taxes imposed under
FATCA. If any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or any Other Taxes are
required to be withheld from any amounts payable to any Agent or any Lender
hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this Section 2.18(a).

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Agents and the Lenders for any
incremental taxes, interest or penalties that may become payable by any Agent or
any Lender as a result of any such failure. The Loan Parties shall indemnify any
Credit Party for any Non-Excluded Taxes or Other Taxes imposed directly on the
Credit Party. The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

48



--------------------------------------------------------------------------------

(d) (i) Each Lender (or Transferee) that is a “United States person” as defined
in Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal withholding tax.

(ii) Each Lender (or Transferee) that is not a citizen or resident of the United
States of America, a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or any estate or trust that is subject to federal income
taxation regardless of the source of its income (a “Non-U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN-E,
Form W-8ECI, or Form W-8IMY, together with all applicable underlying Internal
Revenue Service forms (in the case of a Non-U.S. Lender that is treated as a
partnership for U.S. federal income tax purposes), or any subsequent versions
thereof or successors thereto, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest” a statement
substantially in the form of Exhibit H-1, H-2, H-3 or H-4, as applicable, and a
Form W-8BEN-E, or any subsequent versions thereof or successors thereto properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Non-U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non-U.S. Lender is not legally able to deliver.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the

 

49



--------------------------------------------------------------------------------

Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for this clause
(iii), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

(f) For purposes of determining withholding taxes imposed under FATCA, from and
after the Second Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) each Loan as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

2.19 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment (or conversion
from Eurodollar Loans) after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment or conversion of Eurodollar Loans on a day that is not the last day
of an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market. The Borrower shall not be
required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor. A

 

50



--------------------------------------------------------------------------------

certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.20 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.19.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.17, 2.18 or 2.20 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to
Section 2.17, 2.18 or 2.20.

2.22 Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 2.17 or 2.18 or gives a notice of illegality pursuant
to Section 2.20, (b) becomes a Defaulting Lender or (c) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Required Lenders (with the percentage in such definition being deemed to
be more than 50% for this purpose) has been obtained), with a replacement
lender; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.21 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.17 or 2.18 or
to eliminate the illegality referred to in such notice of illegality given
pursuant to Section 2.20, (iv) the replacement lender shall purchase, at par,
all Loans and other amounts owing to such replaced Lender on or prior to the
date of replacement, (v) the Borrower shall be liable to such replaced Lender
under Section 2.19 (as though Section 2.19 were applicable) if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement lender, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent
and, with respect to the replacement of a Revolving Credit Lender, each Issuing
Lender (such consent not to be unreasonably withheld),

 

51



--------------------------------------------------------------------------------

(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) the Borrower shall pay all additional amounts (if any) required pursuant
to Section 2.17 or 2.18, as the case may be, in respect of any period prior to
the date on which such replacement shall be consummated, (ix) such replacement
Lender shall consent to the proposed amendment, supplement, modification,
consent or waiver and (x) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee, and that the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective.

2.23 Addition of Peso Subfacility. The Borrower has advised the Lenders that,
after the Restatement Closing Date, the Borrower and certain of the Revolving
Credit Lenders or their Affiliates (in their sole discretion) or other lenders
selected by the Borrower and reasonably acceptable to the Administrative Agent
(the “Peso Subfacility Lenders”) may wish to establish a subfacility (the “Peso
Subfacility”) whereby up to $25,000,000 of the Revolving Credit Commitments
would be made available by Peso Subfacility Lenders for revolving credit loans
denominated and funded in Pesos (“Peso Subfacility Loans”). Accordingly, at any
time during the Revolving Credit Commitment Period, the Borrower, the Peso
Subfacility Lenders and the Administrative Agent and, in the circumstances
contemplated by paragraph (h) below only, all Revolving Credit Lenders (in each
case, without the consent of any other party hereto) may enter into amendments
(or amendments and restatements), in form and substance reasonably satisfactory
to the Administrative Agent, to this Agreement and the other relevant Loan
Documents (the “Peso Subfacility Amendments”) providing for the following:

(a) The Peso Subfacility Amendments shall provide that each Peso Subfacility
Lender shall make available to the Borrower (or to a Subsidiary of the Borrower
organized under the laws of Mexico and designated by the Borrower) (any such
Mexican Subsidiary or, as the case may be, the Borrower, as the borrower under
the Peso Subfacility, the “Peso Subfacility Borrower”), a commitment (for each
Peso Subfacility Lender, the “Peso Subfacility Commitment” of such Peso
Subfacility Lender) to make Peso Subfacility Loans during the period specified
in the Peso Subfacility Amendments (which period shall in any event end not
later than the Revolving Credit Termination Date) (the “Peso Subfacility
Commitment Period”) in an aggregate principal amount for all Peso Subfacility
Lenders not exceeding the equivalent in Pesos of $25,000,000. The Peso
Subfacility Amendments shall provide that all Peso Subfacility Loans will be
payable no later than the last day of the Peso Subfacility Commitment Period.
The Peso Subfacility Amendments shall provide for such interest rate basis or
bases, applicable margins, and fees and other pricing terms applicable to the
Peso Subfacility and the Peso Subfacility Loans as shall be agreed upon by the
parties thereto.

(b) The Peso Subfacility Amendments shall provide that the aggregate amount
available under the Revolving Credit Commitments and the Peso Subfacility, plus
the amount of any Third-Party Peso Loans, shall not exceed the Total Revolving
Credit Commitments.

 

52



--------------------------------------------------------------------------------

(c) In the event that the Peso Subfacility Amendments provide that a Subsidiary
of the Borrower shall be the Peso Subfacility Borrower, the Peso Subfacility
Amendments may provide that the obligations of the Peso Subfacility Borrower in
respect of the Peso Subfacility Loans will be guaranteed by the Borrower and the
Guarantors pursuant to the Guarantee and Collateral Agreement and such
guarantees will be secured, equally and ratably with all other Obligations,
pursuant to all Security Documents, as applicable.

(d) Subject to satisfaction of the conditions set forth in paragraph (h) below,
the Peso Subfacility Amendments may provide that, in connection with the Peso
Subfacility, the Revolving Credit Lenders will purchase, ratably in accordance
with the Revolving Credit Commitments and Peso Subfacility Commitments,
participating interests in any such Peso Subfacility Loan, pursuant to
participation provisions substantially equivalent to those set forth in
Section 3 in respect of participating interests in Letters of Credit, mutatis
mutandis.

(e) The Peso Subfacility Amendments may provide for the conversion to Dollars of
any amounts owing under the Peso Subfacility under such conditions and pursuant
to such conversion mechanisms as shall be set forth in the Peso Subfacility
Amendments.

(f) The Peso Subfacility Amendments may provide for amendments of such other
provisions of the Loan Documents (including, without limitation, amendments
providing for indemnities, exchange rate fluctuation protection, tax gross-up
provisions and other provisions in respect of the Peso Subfacility) as the
parties thereto shall reasonably determine to be necessary or advisable to
accomplish the purpose of establishing the Peso Subfacility and causing the Peso
Subfacility to be treated, to the extent practicable and applicable, as a
subfacility of the Revolving Credit Facility, benefiting from the protections of
the Loan Documents equally and ratably with, and in a manner otherwise
equivalent to, the Revolving Credit Facility.

(g) The Peso Subfacility Amendments shall set forth, as conditions precedent to
the availability of credit under the Peso Subfacility, the delivery of such
corporate records, documents, evidence of corporate approvals, evidence of
necessary consents and approvals of Governmental Authorities and legal opinions
as the parties thereto shall reasonably determine to be necessary or advisable.

(h) In the event that the Peso Subfacility Amendments provide for Revolving
Credit Lenders (other than the Peso Subfacility Lenders) to purchase
participating interests in amounts outstanding under the Peso Subfacility, each
of the Revolving Credit Lenders shall be a party to, or give its written consent
to, the Peso Subfacility Amendments (it being understood that each Revolving
Credit Lender, in its sole discretion, may determine to consent or withhold
consent to becoming obligated to purchase participating interests in amounts
outstanding under the Peso Subfacility).

 

53



--------------------------------------------------------------------------------

2.24 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.7(a);

(b) the Revolving Credit Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

(c) if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Credit Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Extensions of Credit plus such Defaulting
Lender’s L/C Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Credit Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, upon request from any affected
Issuing Lender within one Business Day following notice by the Administrative
Agent of such request, cash collateralize for the benefit of the Issuing Lender
only the Borrower’s obligations corresponding to such Defaulting Lender’s L/C
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 8.1 for so
long as such L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.7(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Credit Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

 

54



--------------------------------------------------------------------------------

(d) so long as such Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.24(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.24(c)(i) (and such Defaulting
Lender shall not participate therein).

(e) If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender
Parent of any Lender shall occur following the date hereof and for so long as
such event shall continue or (ii) the Issuing Lender has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Issuing
Lender shall not be required to issue, amend or increase any Letter of Credit,
unless Issuing Lender shall have entered into arrangements with the Borrower or
such Lender, satisfactory to the Issuing Lender to defease any risk to it in
respect of such Lender hereunder.

(f) In the event that the Administrative Agent, the Borrower and the Issuing
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Credit Commitment and on such date such Lender shall purchase at par such of the
Loans of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Credit Percentage.

2.25 Prepayments Below Par.

(a) The Borrower may from time to time notify the Administrative Agent that it
desires to make voluntary prepayments of the Term Loans (each, a “Special
Prepayment”) pursuant to the procedures described in this Section 2.25. In
connection with any Special Prepayment, the Borrower will notify the Term Loan
Lenders through the Administrative Agent (the “Special Prepayment Notice”) that
the Borrower desires to prepay Term Loans in an aggregate face amount specified
by the Borrower (each, a “Special Prepayment Face Amount”) at a discount which
is either (x) a fixed discount specified by the Borrower (a “Fixed Discount”) or
(y) a discount expected to be within a range to be specified by the Borrower
with respect to such Special Prepayment (any such range, a “Discount Range”), in
either case equal to a percentage of par of the principal amount of the Term
Loans to be prepaid; provided that (A) if any Revolving Credit Loans are then
outstanding, each Special Prepayment shall be funded with the proceeds of an
issuance of Capital Stock of, or capital contribution to, the Borrower or
proceeds from Indebtedness permitted to be issued under Section 7.2(s), and
(B) the Special Prepayment Face Amount of all Term Loans prepaid pursuant to
this Section 2.25 shall not exceed $200,000,000 in the aggregate during the term
of this Agreement (the “Aggregate Special Prepayment Face Amount Limit”). The
Special Prepayment Face Amount for each Special Prepayment shall not be less
than $30,000,000 or, if less, an amount equal to the Aggregate Special
Prepayment Face Amount Limit remaining at such time.

 

55



--------------------------------------------------------------------------------

(b) In connection with a Special Prepayment to be at a Fixed Discount, the
Borrower will allow each Term Loan Lender to specify the maximum face amount of
its Term Loans as to which it is willing to accept such Special Prepayment
(subject to customary and reasonable rounding requirements specified by the
Administrative Agent and agreed to by the Borrower). The Borrower shall prepay
Term Loans (or the respective portions thereof) offered by Lenders that accept
such Special Prepayment (“Qualifying Fixed Discount Term Loans”); provided that
if the aggregate face amount of such offered Qualifying Fixed Discount Term
Loans would exceed the Special Prepayment Face Amount for such Special
Prepayment, the Borrower shall prepay such offered Qualifying Fixed Discount
Term Loans at the applicable Fixed Discount ratably based on the respective
principal amounts of such offered Qualifying Fixed Discount Term Loans (subject
to customary and reasonable rounding requirements specified by the
Administrative Agent and agreed to by the Borrower).

(c) In connection with a Special Prepayment to be made within a Discount Range,
the Borrower will allow each Term Loan Lender to specify a discount to par
within such Discount Range at which such Term Loan Lender is willing to accept
such Special Prepayment (the “Acceptable Discount” for such Term Loan Lender)
for up to a maximum specified face amount of its Term Loans (subject to
customary and reasonable rounding requirements specified by the Administrative
Agent and agreed to by the Borrower). Based on the Acceptable Discounts and face
amounts of Term Loans specified by the applicable Term Loan Lenders, the
Borrower will (A) complete the Special Prepayment at the lowest Acceptable
Discount for a face amount of Term Loans equal to the lesser of (1) the Special
Prepayment Face Amount and (2) the aggregate specified face amount of Term Loans
specified by Term Loan Lenders with such lowest Acceptable Discount, (B) in the
case of clause (A)(2) above, further complete the Special Prepayment at the
lowest unfulfilled (i.e., the next higher) Acceptable Discount for a face amount
of Term Loans equal to the lesser of (1) the unfulfilled Special Prepayment Face
Amount and (2) the aggregate specified face amount of Term Loans specified by
Term Loan Lenders with such next higher Acceptable Discount, and (C) repeat the
process in clause (B) above until the Borrower has prepaid the lesser of (1) the
entire Special Prepayment Face Amount and (2) the aggregate specified face
amount of all Term Loans specified by Term Loan Lenders. In the case of clause
(A)(1) or (B)(1) above, if two or more Term Loan Lenders have specified the same
Acceptable Discount, the Borrower shall prepay the specified Term Loans at such
specified Acceptable Discount ratably between or among such Term Loan Lenders
based on the respective face amounts of Term Loans specified by such Term Loan
Lenders (subject to customary and reasonable rounding requirements specified by
the Administrative Agent and agreed to by the Borrower). It is understood and
agreed that the application of such Special Prepayment Funded Amount to such
specified Term Loans shall constitute the payment in full of the face amount of
such Term Loans.

(d) All Term Loans prepaid by the Borrower pursuant to this Section 2.25 shall
be accompanied by payment of accrued and unpaid interest on the par principal
amount so prepaid to, but not including, the date of prepayment.

 

56



--------------------------------------------------------------------------------

(e) Each Special Prepayment shall be consummated pursuant to procedures
(including as to timing of any issuance of a Special Prepayment Notice, response
deadlines, rounding and minimum amounts, Type and Interest Periods of accepted
Loans and other notices by the Borrower and Lenders and calculation of Special
Prepayments and Acceptable Discounts in accordance with Section 2.25(c) above)
established by the Borrower in consultation with the Administrative Agent;
provided that such procedures shall include (i) a notice period to Term Lenders
of at least five Business Days prior to the making of any Special Prepayment and
(ii) a period of at least three Business Days for each Term Lender to respond to
any requested Special Prepayment.

(f) Each Special Prepayment shall constitute an optional prepayment of Term
Loans for all purposes under this Agreement, other than Section 2.9(a). The
Borrower hereby specifies that any Special Prepayment Face Amount shall be
applied to the installments of the Term Loans of each Lender participating in
such Special Prepayment on a ratable basis.

(g) Failure by the Borrower to make any payment to a Lender required by an
agreement permitted by this Section 2.25(b) shall not constitute an Event of
Default under Section 8.1(a), and the Borrower may revoke any Special Prepayment
Notice, or elect not to consummate any Special Prepayment, at any time.

(h) No proceeds of any Revolving Credit Loans may be used to make a Special
Prepayment.

2.26 Increase in Commitments. (a) The Borrower shall have the right, at any time
and from time to time, to obtain additional Term Loans either from one or more
of the Term Loan Lenders or other Persons, (y) in an aggregate amount such that
the Consolidated Net Senior Secured Leverage Ratio, determined on a pro forma
basis as of the most recent fiscal quarter end for which financial statements
have been delivered to the Agents pursuant to Section 6.1 as if such additional
Term Loans had been outstanding on the last day of such fiscal quarter, shall
not exceed 3.00 to 1.00, or (z) if such determination would result in a greater
amount of additional Term Loans than the determination under the preceding
clause (y), in an aggregate amount such that the aggregate amount of all
outstanding Term Loans at any time shall not exceed $1,083,600,000; provided
that (i) any such request for additional Term Loans shall be in a minimum amount
of $30,000,000, (ii) the Borrower may make a maximum of three such requests,
(iii) the Administrative Agent has approved each such new Term Loan Lender, such
approval not to be unreasonably withheld or delayed and (iv) the procedures
described in Section 2.26(c) have been satisfied.

(b) The Borrower shall have the right at any time and from time to time to
increase the Revolving Credit Commitment by obtaining additional Revolving
Credit Commitments, either from one or more of the Revolving Credit Lenders or
other Persons, in an aggregate amount such that the aggregate amount of
Revolving Credit Commitments in effect at any time shall not exceed
$150,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $15,000,000, (ii) the Borrower may make a maximum of three
such requests, (iii) the Administrative Agent has approved each such new
Revolving Credit Lender, such approval not to be unreasonably withheld or
delayed, and (iv) the procedures described in Section 2.26(c) have been
satisfied.

 

57



--------------------------------------------------------------------------------

(c) Any amendment hereto for an increase in Term Loan Commitments or Revolving
Credit Commitments pursuant to Sections 2.26(a) and (b), respectively, shall be
in form and substance reasonably satisfactory to the Administrative Agent and
shall only require the written signatures of the Administrative Agent, the
Borrower and the Lender(s) being added or increasing their Term Loan Commitment
and/or Revolving Credit Commitment. As a condition precedent to such an
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party signed by an authorized officer of such Loan
Party certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, (ii) before and after giving effect to
such increase, (x) the representations and warranties contained in Section 4 and
the other Loan Documents shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date and (y) no Default or Event of Default shall have
occurred and be continuing, (iii) if the total yield (calculated for both the
additional Term Loans and the existing Term Loans, including the upfront fees,
any interest rate floors and any OID (as defined below but excluding any
arrangement, underwriting or similar fee paid by the Borrower)) in respect of
any additional Term Loans exceeds the total yield for the existing Term Loans by
more than 0.50% (it being understood that any such increase may take the form of
original issue discount (“OID”), with OID being equated to the interest rates in
a manner determined by the Administrative Agent based on an assumed four-year
life to maturity), the Applicable Margin for the existing Term Loans shall be
increased so that the difference between the total yield in respect of such
additional Term Loans and the corresponding total yield on the existing Term
Loans is 0.50% and (iv) if requested by the Administrative Agent, the Borrower
shall deliver to the Administrative Agent customary legal opinions, in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

2.27 Future Extensions. 2.27 Future Extensions. Upon the request of the
Borrower, any Lender may agree to extend the maturity date applicable to its
Term Loan or Revolving Credit Commitment to a date after the then applicable
maturity date (with respect to Term Loans) or the then applicable commitment
termination date (with respect to Revolving Credit Commitments) and such
extensions shall only require the consent of the Borrower, such Lender and the
Administrative Agent (in each case, such consent shall not be unreasonably
withheld or delayed); provided, however, that (i) any such request for extension
shall be in a minimum amount of $100,000,000 and (ii) such request and the
opportunity to further extend its Term Loan or Revolving Credit Commitment shall
be made available to each Term Loan Lender and/or Revolving Credit Lender, as
appropriate under the circumstances.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date or all Lenders
holding Revolving Credit Commitments with a like maturity date, in each case on
a pro rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of

 

58



--------------------------------------------------------------------------------

each such Lender’s Term Loans or Revolving Credit Commitments and otherwise
modify the terms of such Term Loans or Revolving Credit Commitments pursuant to
the terms of the relevant Extension Offer (including, without limitation, by
increasing or decreasing the interest rate or fees payable in respect of such
Term Loans or Revolving Credit Commitments (and related outstandings) or
modifying the amortization schedule in respect of such Lender’s Term Loans)
(each, an “Extension”, and each group of Term Loans or Revolving Credit
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans and the original Revolving Credit Commitments (in each case not so
extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted, and any Extended Revolving Credit Commitments shall constitute a
separate tranche of Revolving Credit Commitments from the tranche of Revolving
Credit Commitments from which they were converted), so long as the following
terms are satisfied: (i) no Default or Event of Default shall have occurred and
be continuing at the time the offering document in respect of an Extension Offer
is delivered to the Lenders, (ii) except as to pricing (interest rate, fees,
funding discounts and prepayment premiums) and maturity (which shall be set
forth in the relevant Extension Offer), the Revolving Credit Commitment of any
Revolving Credit Lender that agrees to an Extension with respect to such
Revolving Credit Commitment (an “Extending Revolving Credit Lender”) extended
pursuant to an Extension (an “Extended Revolving Credit Commitment”), and the
related outstandings, shall be a Revolving Credit Commitment (or related
outstandings, as the case may be) with the same terms as the original Revolving
Credit Commitments (and related outstandings); provided that (1) the borrowing
and repayment (except for (A) payments of interest and fees at different rates
on Extended Revolving Credit Commitments (and related outstandings),
(B) repayments required upon the maturity date of the non-extending Revolving
Credit Commitments and (C) repayment made in connection with a permanent
repayment and termination of commitments) of Loans with respect to Extended
Revolving Credit Commitments after the applicable Extension date shall be made
on a pro rata basis with all other Revolving Credit Commitments, (2) the
permanent repayment of Revolving Credit Loans with respect to, and termination
of, Extended Revolving Credit Commitments after the applicable Extension date
shall be made on a pro rata basis with all other Revolving Credit Commitments,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such tranche on a better than pro rata basis as compared to
any other tranche with a later maturity date than such tranche, (3) assignments
and participations of Extended Revolving Credit Commitments and extended
Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans and (4) at no time shall there be Revolving Credit
Commitments hereunder (including Extended Revolving Credit Commitments and any
original Revolving Credit Commitments) which have more than two different
maturity dates, (iii) except as to pricing (interest rate, fees, funding
discounts and prepayment premiums), amortization, maturity, required prepayment
dates and participation in prepayments (which shall, subject to immediately
succeeding clauses (iv), (v) and (vi), be set forth in the relevant Extension
Offer), the Term Loans of any Term Lender that agrees to an Extension with
respect to such Term Loans (an “Extending Term Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the tranche of
Term Loans subject to such Extension Offer (except for covenants or other
provisions contained therein applicable only to periods after the then Latest
Maturity Date of the Term Loans), (iv) the final maturity date of any Extended
Term Loans shall be no earlier than the then Latest Maturity Date of the Term
Loans, (v) the

 

59



--------------------------------------------------------------------------------

weighted average life to maturity of any Extended Term Loans shall be no less
than 180 days longer than the remaining weighted average life to maturity of the
tranche extended thereby, (vi) any Extended Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any mandatory repayments or prepayments hereunder, in each case as specified
in the respective Extension Offer (provided that if the applicable Extending
Term Lenders have the ability to decline mandatory prepayments, any such
mandatory prepayment that is not accepted by the applicable Extending Term
Lenders shall be applied to the non-extended Term Loans of the tranche being
extended) and may participate in voluntary prepayments as provided in
Section 2.9(a), (vii) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) or Revolving Credit Commitments, as the
case may be, in respect of which Term Lenders or Revolving Credit Lenders, as
the case may be, shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Credit Loans, as the
case may be, of such Term Lenders or Revolving Credit Lenders, as the case may
be, shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Term Lenders or Revolving Credit Lenders, as the case may be, have
accepted such Extension Offer, (viii) if the aggregate principal amount of Term
Loans or Revolving Credit Commitments in respect of which Lenders shall have
accepted the relevant Extension Offer shall be less than the maximum aggregate
principal amount of Term Loans or Revolving Credit Commitments, as the case may
be, offered to be extended by the Borrower pursuant to such Extension Offer,
then the Borrower may require each Lender that does not accept such Extension
Offer to assign pursuant to Section 10.6 its pro rata share of the outstanding
Loans, Revolving Credit Commitments and/or participations in Letters of Credit
(as applicable) offered to be extended pursuant to such Extension Offer to one
or more assignees that have agreed to such assignment and to extend the
applicable maturity date; provided that (1) each Lender that does not respond
affirmatively within ten (10) Business Days after the date the offering document
in respect of an Extension Offer is delivered to the Lenders shall be deemed to
have not accepted such Extension Offer, (2) each assigning Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and funded participations in Letters of Credit, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (3) the processing and
recordation fee specified in Section 10.6(e) shall be paid by the Borrower or
such assignee and (4) the assigning Lender shall continue to be entitled to the
rights under Section 10.5 for any period prior to the effectiveness of such
assignment, (ix) all documentation in respect of such Extension shall be
consistent with the foregoing and (x) any applicable Minimum Extension Condition
shall be satisfied unless waived by the Borrower.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.9, Section 2.10, or
Section 2.16 and (ii) each Extension Offer shall specify the minimum amount of
Term Loans or Revolving Credit Commitments to be tendered, which shall be an
integral multiple of $1,000,000 and an aggregate principal amount that is not
less than $50,000,000 (or if less, the remaining outstanding principal amount
thereof) (or such lesser minimum amount reasonably approved by the
Administrative Agent) (a

 

60



--------------------------------------------------------------------------------

“Minimum Extension Condition”). The transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on such terms as may be set forth in the relevant Extension Offer)
shall not require the consent of any Lender or any other Person (other than as
set forth in clause (c) below), and the requirements of any provision of this
Agreement (including, without limitation, Sections 2.8, 2.9, 2.10, 2.16, 10.1
and 10.7) or any other Loan Document that may otherwise, directly or indirectly,
prevent or prohibit any such Extension or any other transaction contemplated by
this Section shall not apply to any of the transactions effected pursuant to
this Section 2.27.

(c) The consent (such consent not to be unreasonably withheld, delayed or
conditioned) of the Administrative Agent shall be required to effectuate any
Extension. No consent of any Lender or any other Person shall be required to
effectuate any Extension, other than (A) the consent of the Borrower and each
Lender agreeing to such Extension with respect to one or more of its Term Loans
or Revolving Credit Commitments (or a portion thereof) and (B) with respect to
any Extension of the Revolving Credit Commitments, the consent of the Issuing
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed. All Extended Term Loans, Extended Revolving Credit Commitments and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other applicable Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents (an
“Extension Amendment”) with the Borrower as may be necessary in order to
establish new tranches or sub-tranches in respect of Revolving Credit
Commitments or Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section. In addition,
if so provided in such amendment and with the consent of the Issuing Lender,
participations in Letters of Credit expiring on or after the Revolving Credit
Termination Date in respect of the Revolving Credit Facility shall be
re-allocated from Lenders holding Revolving Credit Commitments to Lenders
holding Extended Revolving Credit Commitments in accordance with the terms of
such amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Revolving Credit Commitments, be
deemed to be participation interests in respect of such Revolving Credit
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly.
Without limiting the foregoing, in connection with any Extensions the respective
Loan Parties shall (at their expense) amend (and the Administrative Agent is
hereby directed to amend) any Mortgage that has a maturity date prior to the
then Latest Maturity Date so that such maturity date is extended to the then
Latest Maturity Date (or such later date as may be advised by local counsel to
the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.27.

 

61



--------------------------------------------------------------------------------

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (c)(a) Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 3.4(a), agrees to issue letters of credit (the
letters of credit issued on and after the Restatement Closing Date pursuant to
this Section 3, together with all Existing Letters of Credit, the “Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by such Issuing Lender; provided, that no Issuing Lender shall issue any
Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Credit Commitments would be less than zero. Each Letter of
Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
which is five Business Days prior to the Revolving Credit Termination Date;
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above). All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto and from and after the
Restatement Closing Date shall be subject to and governed by the terms and
conditions hereof and shall constitute “Letters of Credit” for all purposes of
this Agreement.

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, with a copy to the Administrative Agent, completed to the satisfaction
of such Issuing Lender, and such other certificates, documents and other papers
and information as such Issuing Lender may request. Upon receipt of any
Application, an Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by such Issuing Lender and the Borrower (but in no event shall any Issuing
Lender be required to issue any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto).
Promptly after issuance by an Issuing Lender of a Letter of Credit, such Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower. Each
Issuing Lender shall promptly give notice to the Administrative Agent of the
issuance of each Letter of Credit issued by such Issuing Lender (including the
amount thereof). Upon the written request of any Revolving Credit Lender, the
Administrative Agent will, within three Business Days of such request, inform
such Revolving Credit Lender of the aggregate drawable amount of all Letters of
Credit outstanding on the date of such request.

 

62



--------------------------------------------------------------------------------

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on the aggregate
drawable amount of all outstanding Letters of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurodollar Loans under
the Revolving Credit Facility, shared ratably among the Revolving Credit Lenders
in accordance with their respective Revolving Credit Percentages and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date of
such Letters of Credit. In addition, the Borrower shall pay to the relevant
Issuing Lender for its own account a fronting fee on the aggregate drawable
amount of all outstanding Letters of Credit issued by it at a rate per annum to
be agreed upon by such Issuing Lender and the Borrower, payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk, an undivided interest equal to such L/C Participant’s
Revolving Credit Percentage in each Issuing Lender’s obligations and rights
under each Letter of Credit issued by such Issuing Lender hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement (or in the event that any
reimbursement received by the Issuing Lender shall be required to be returned by
it at any time), such L/C Participant shall pay to such Issuing Lender upon
demand at such Issuing Lender’s address for notices specified herein an amount
equal to such L/C Participant’s Revolving Credit Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed (or is so returned).
Each L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is

 

63



--------------------------------------------------------------------------------

required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to such Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Credit
Facility. A certificate of such Issuing Lender submitted to any L/C Participant
with respect to any such amounts owing under this Section shall be conclusive in
the absence of manifest error.

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of Collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
each Issuing Lender, on each date on which such Issuing Lender notifies the
Borrower of the date and amount of a draft presented under any Letter of Credit
and paid by such Issuing Lender, for the amount of (a) such draft so paid and
(b) any taxes, fees, charges or other costs or expenses incurred by such Issuing
Lender in connection with such payment (the amounts described in the foregoing
clauses (a) and (b) in respect of any drawing, collectively, the “Payment
Amount”). Each such payment by the Borrower of the Payment Amount shall be made
to such Issuing Lender at its address for notices specified herein in lawful
money of the United States of America and in immediately available funds.
Interest shall be payable on each Payment Amount from the date of the applicable
drawing until payment in full at the rate set forth in (i) until the second
Business Day following the date of the applicable drawing, Section 2.13(b) and
(ii) thereafter, Section 2.13(c). Each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8.1(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.5 of Revolving Credit Loans as Base Rate
Loans in the amount of such drawing. The Borrowing Date with respect to such
borrowing shall be the first date on which a borrowing of Revolving Credit Loans
could be made, pursuant to Section 2.5, if the Administrative Agent had received
a notice of such borrowing at the time the Administrative Agent receives notice
from the relevant Issuing Lender of such drawing under such Letter of Credit.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also

 

64



--------------------------------------------------------------------------------

agrees with each Issuing Lender that such Issuing Lender shall not be
responsible for, and the Borrower’s Reimbursement Obligations under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Issuing Lender. The Borrower agrees that any action taken or
omitted by an Issuing Lender under or in connection with any Letter of Credit
issued by it or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards or care
specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of such Issuing
Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the relevant
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit, in addition to any payment obligation
expressly provided for in such Letter of Credit issued by such Issuing Lender,
shall be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment appear
on their face to be in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Agreement or
the Guarantee and Collateral Agreement, the provisions of this Agreement or the
Guarantee and Collateral Agreement, as applicable, shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Parent and the
Borrower hereby jointly and severally represent and warrant to each Agent and
each Lender that:

4.1 Financial Condition. (a) The audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at December 31, 2011 and the
related consolidated statement of income and of cash flows for the fiscal year
ended on such date, reported on by and accompanied by an unqualified report from
Deloitte & Touche LLP, present fairly in all material respects the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the fiscal year then ended.

 

65



--------------------------------------------------------------------------------

(b) The financial statements referred to in paragraph (a), including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently to each consolidated group throughout the periods involved (except
as approved by the aforementioned firm of accountants and disclosed therein).
The Parent, the Borrower and its Restricted Subsidiaries do not have any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are
required to be but are not reflected in the financial statements referred to in
paragraph (a). During the period from December 31, 2011 to and including the
date hereof, there has been no Disposition by the Borrower or any of its
Subsidiaries of any material part of its business or Property.

4.2 No Change. Since December 31, 2011 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Corporate Existence; Compliance with Law. Each of the Parent, the Borrower
and its Restricted Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the corporate power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification except to the extent that the failure to do so could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect
and (d) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party, to consummate the
Transactions (to the extent applicable) and, in the case of the Borrower, to
borrow hereunder. Each Loan Party has taken all necessary corporate or other
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the borrowings on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person (each, a “Filing”) is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except (i) Filings described in Schedule 4.4, which Filings have
been obtained or made and are in full force and effect, (ii) the Filings
referred to in Section 4.19 and any other Filing contemplated by this Agreement
or any other Loan Document and (iii) any antitrust Filings required to be made
to foreclose on the Collateral. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

66



--------------------------------------------------------------------------------

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any material Contractual Obligation of the Parent, the Borrower or any
of its Restricted Subsidiaries and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

4.6 No Material Litigation. Except as set forth on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Parent or the Borrower,
threatened by or against the Parent, the Borrower or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.

4.7 No Default. Neither the Parent, the Borrower nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Each of the Parent, the Borrower and its
Restricted Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its real property, and good title to, or a valid leasehold
interest in, all its other Property except for such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and none of such Property is subject to any Lien except as
permitted by Section 7.3.

4.9 Intellectual Property. The Parent, the Borrower and each of its Restricted
Subsidiaries owns, or is licensed to use, all Intellectual Property necessary
for the conduct of its business as currently conducted in all material respects.
No material claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does the Parent or the Borrower
know of any valid basis for any such claim, other than any such claim that could
not reasonably be expected to have a Material Adverse Effect. Except as would
not have a Material Adverse Effect, the use of Intellectual Property by the
Parent, the Borrower and its Restricted Subsidiaries does not infringe on the
rights of any Person.

4.10 Taxes. Each of the Parent, the Borrower and each of its Restricted
Subsidiaries has filed or caused to be filed all Federal and other material tax
returns that are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
Property and all other taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority, in each case prior to delinquency (other
than any the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Parent, the Borrower
or its Restricted Subsidiaries, as the case may be); and no tax Lien has been
filed, and, to the knowledge of the Parent and the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.

 

67



--------------------------------------------------------------------------------

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “purchasing” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect for any
purpose that violates the provisions of the Regulations of the Board or (b) or
for any purpose that violates the provisions of the Regulations of the Board. No
more than 25% of the assets of the Parent, the Borrower and each of its
Restricted Subsidiaries consists of “margin stock” as so defined. If requested
by any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
Regulation U.

4.12 Labor Matters. There are no strikes or other labor disputes against the
Parent, the Borrower or any of its Domestic Subsidiaries pending or, to the
knowledge of the Parent or the Borrower, threatened that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect. Hours
worked by and payments made to employees of the Parent, the Borrower and its
Domestic Subsidiaries have not been in violation of the Fair Labor Standards Act
(to the extent applicable) or any other applicable Requirement of Law dealing
with such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Parent,
the Borrower or any of its Restricted Subsidiaries on account of employee health
and welfare insurance that (individually or in the aggregate) could reasonably
be expected to have a Material Adverse Effect, if not paid, have been paid or
accrued as a liability on the books of the Parent, the Borrower or the relevant
Restricted Subsidiary.

4.13 ERISA. Except as set forth on Schedule 4.13, neither a material Reportable
Event nor a failure by the Borrower or any Commonly Controlled Entity to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure by any Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Plan, whether or not waived has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen, during such five-year period. The present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by a material amount.
Neither the Borrower nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or could
reasonably be expected to result in a material liability under ERISA, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. No Multiemployer

 

68



--------------------------------------------------------------------------------

Plan is, or is expected to be, in Reorganization, Insolvent, or in “endangered”
or “critical” status (within the meaning of Section 432 of the Code or
Section 305 of ERISA) that has resulted or could reasonably be expected to
result in a material liability to the Borrower or any Commonly Controlled
Entity.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law which limits its ability to
incur Indebtedness.

4.15 Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15(a) constitute
all the Subsidiaries of the Borrower as of the Restatement Closing Date.
Schedule 4.15(a) sets forth as of the Restatement Closing Date the name and
jurisdiction of organization of each Subsidiary and, as to each Subsidiary, the
percentage of each class of Capital Stock owned by each Loan Party and whether
such Subsidiary is a Class I Restricted Subsidiary, Class II Restricted
Subsidiary or an Unrestricted Subsidiary and, in the case of each Class I
Restricted Subsidiary, whether such Subsidiary is a Wholly Owned Subsidiary and
a Subsidiary Guarantor.

(b) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Parent, the Borrower or any Subsidiary, except as disclosed
on Schedule 4.15(b) or with respect to such Capital Stock owned by third
parties.

4.16 Use of Proceeds. The proceeds of the Term Loans shall be used (i) to
refinance certain existing indebtedness of the Borrower, (ii) for general
corporate purposes and (iii) to pay fees and expenses related to any of the
foregoing. The proceeds of the Revolving Credit Loans and the Letters of Credit
shall be used for general corporate purposes.

4.17 Environmental Matters. Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect:

(a) The Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current operations at any
property owned, leased, or otherwise operated by any of them; and (iii) are, and
within the period of all applicable statutes of limitation have been, in
compliance with all of their Environmental Permits.

(b) Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which the Borrower or any of its
Subsidiaries has sent Materials of Environmental Concern for re-use or recycling
or for treatment, storage, or disposal) which could reasonably be expected to
(i) give rise to liability of the Borrower or any of its Subsidiaries under any
applicable Environmental Law, or (ii) interfere with the Borrower’s or any of
its Subsidiaries’ continued operations, or (iii) impair the fair saleable value
of any real property owned or leased by the Borrower or any of its Subsidiaries.

 

69



--------------------------------------------------------------------------------

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or any of its Subsidiaries will be, named as a party.

(d) Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or with
respect to any Materials of Environmental Concern.

(e) Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

(f) Neither the Borrower nor any of its Subsidiaries has contractually, or by
operation of law, assumed any liabilities of another Person under any
Environmental Law or with respect to any Material of Environmental Concern.

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished to the Administrative
Agent or the Lenders or any of them, by or on behalf of any Loan Party for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Confidential
Information Memorandum or in any other documents, certificates and statements
furnished to the Agents and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

 

70



--------------------------------------------------------------------------------

4.19 Security Documents. (a) The Guarantee and Collateral Agreement, together
with the Reaffirmation Agreement, are effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein. In the case
of the Pledged Stock, stock certificates representing such Pledged Stock have
been delivered to the Administrative Agent (together with a properly completed
and signed stock power or endorsement), and in the case of the other Collateral
described in the Guarantee and Collateral Agreement, financing statements in
appropriate form have been filed in the offices specified on Schedule 4.19(a) as
of the Restatement Closing Date and such other filings as are specified on
Schedule 2 to the Guarantee and Collateral Agreement have been completed and the
Liens created under the Guarantee and Collateral Agreement and the Reaffirmation
Agreement constitute fully perfected Liens in all right, title and interest of
the Loan Parties in such Collateral, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person (except Liens permitted by Section 7.3(a), (m),
(s) and (u) and, in the case of Collateral other than Pledged Stock, other Liens
permitted by Section 7.3).

(b) Each of the Mortgages existing as of the date hereof, when amended by the
mortgage amendment referred to in Section 6.13 (the “Mortgage Amendments”) will
be effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable Lien on the Mortgaged
Properties described therein and proceeds thereof; and when (i) the Mortgage
Amendments are filed in the offices specified on Schedule 4.19(b) (in the case
of the Mortgages existing as of the Restatement Closing Date) and (ii) the
Mortgages which are to be executed and delivered pursuant to Section 6.9(b) are
filed in the recording office designated by the Borrower, such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties described therein
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other Person
(other than Persons holding Liens or other encumbrances or rights permitted by
the relevant Mortgage).

4.20 Solvency. Each Loan Party is, and after giving effect to the Transactions
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith will be Solvent.

4.21 [Reserved] 4.21 Senior Indebtedness. The Obligations constitute “Designated
Senior Indebtedness” of the Borrower under and as defined in the Senior
Subordinated Note Indenture. In furtherance thereof, and for avoidance of doubt,
the Borrower hereby designates all “Indebtedness” (as defined in the Senior
Subordinated Note Indenture in existence on the date hereof) under this
Agreement as “Designated Senior Indebtedness” for purposes of the Senior
Subordinated Note Indenture.

4.22 Regulation H. No Mortgage encumbers improved real property which is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968 (except
any Mortgaged Properties as to which such flood insurance as required by
Regulation H has been obtained and is in full force and effect as required by
this Agreement).

 

71



--------------------------------------------------------------------------------

4.23 Anti-Corruption Laws and Sanctions. The Parent and Borrower have
implemented and maintain in effect policies and procedures designed to ensure
compliance by the Parent, the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Parent, the Borrower and its Subsidiaries and, to
the knowledge of the Parent or the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Parent, the
Borrower or any Subsidiary, or (b) to the knowledge of the Parent or the
Borrower, any director, officer or employee of the Parent, the Borrower or any
Subsidiary, or any agent of the Parent, the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Loan or Letter of Credit, use of
proceeds of a Loan or Letter of Credit, or other transaction contemplated by
this Agreement will violate any Anti-Corruption Law or applicable Sanctions.

4.24 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it hereunder is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Restatement Closing Date, of the following conditions
precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Parent and
the Borrower, (ii) a cashless roll letter agreement executed and delivered by
each Lender designated by the Administrative Agent and accepted by the Borrower
and (iii) a Reaffirmation Agreement, executed and delivered by a duly authorized
officer of the Parent, the Borrower and each Subsidiary Guarantor.

(b) Existing Term Loans. All Existing Term Loans outstanding under the Existing
Credit Agreement shall have been (i) repaid in full or (ii) converted into Term
Loans hereunder (and in any event, all accrued interest thereon shall have been
paid).

(c) Financial Statements. The Administrative Agent shall have received
(i) audited consolidated financial statements of the Borrower and its
consolidated Subsidiaries for the 2011 Fiscal Year and (ii) unaudited interim
consolidated financial statements of the Borrower and its consolidated
Subsidiaries, in each case, to the extent available, for each quarterly period
ended after the 2011 Fiscal Year. All such financial statements shall have been
prepared in accordance with GAAP consistently applied to each consolidated group
throughout the applicable period.

(d) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
supported by customary documentation (including reasonable fees, disbursements
and other charges of counsel to the Agents), on or before the Restatement
Closing Date. All such amounts will be paid with proceeds of Loans made on the
Restatement Closing Date and will be reflected in the funding instructions given
by the Borrower to the Administrative Agent on or before the Restatement Closing
Date.

 

72



--------------------------------------------------------------------------------

(e) Solvency Certificate. The Lenders shall have received a reasonably
satisfactory solvency certificate of the chief financial officer of the Borrower
which shall certify as to the solvency of the Borrower and its Subsidiaries
considered as a whole after giving effect to the Transactions and the financing
contemplated hereby.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions in which Uniform Commercial Code
financing statement or other filings or recordations should be made to evidence
or perfect security interests in all assets of the Loan Parties, and such search
shall reveal no liens on any of the assets of the Loan Party, except for Liens
permitted by Section 7.3.

(g) Closing Certificate; Certified Certificate of Incorporation; Good Standing.
The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Restatement Closing Date, substantially in the form of
Exhibit C, with appropriate insertions and attachments including the certificate
of incorporation of each Loan Party that is a corporation certified by the
relevant authority of the jurisdiction of organization of such Loan Party, and
(ii) a long form good standing certificate and bringdown good standings for each
Loan Party from its jurisdiction of organization.

(h) Legal Opinions. The Administrative Agent shall have received the legal
opinion of Akin, Gump, Strauss, Hauer & Feld, L.L.P., counsel to the Loan
Parties, substantially in the form of Exhibit F-1. Such legal opinion shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.

(i) Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged Notes. The
Administrative Agent shall have received (i) to the extent not previously
delivered, the certificates representing the shares of Capital Stock pledged
pursuant to the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof, (ii) an Acknowledgment and Consent,
substantially in the form of Annex II to the Guarantee and Collateral Agreement,
duly executed by any issuer of Capital Stock pledged pursuant to the Guarantee
and Collateral Agreement that is not itself a party to the Guarantee and
Collateral Agreement and (iii) to the extent not previously delivered, each
promissory note pledged pursuant to the Guarantee and Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank satisfactory to the Administrative Agent) by the pledgor thereof.

(j) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens permitted by Section 7.3), shall have
been filed, registered or recorded or shall have been delivered to the
Administrative Agent and be in proper form for filing, registration or
recordation.

 

73



--------------------------------------------------------------------------------

(k) Flood Hazard Determinations. The Administrative Agent shall have received a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property existing on the
date hereof (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto) and if any such Mortgaged Property is located in a special
flood hazard area, evidence of flood insurance in form and amount reasonably
satisfactory to the Administrative Agent.

(l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement.

(m) PATRIOT Act. The Lenders shall have received, sufficiently in advance of
closing, all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the United States PATRIOT
Act.

(n) Material Adverse Effect. Since December 31, 2011, there shall not have
occurred or become known to the Lenders any Material Adverse Effect.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it hereunder on any date
(including, without limitation, its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents (other than, in the
case of any extension of credit made on the Restatement Closing Date,
Section 4.2) shall be true and correct in all material respects on and as of
such date as if made on and as of such date (except that any representation or
warranty which by its terms is made as of an earlier date shall be true and
correct in all material respects as of such earlier date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Parent and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or any Agent hereunder, each of
the Parent and the Borrower shall and shall cause each of its Class I Restricted
Subsidiaries (and, with respect to Section 6.12, Class II Restricted
Subsidiaries and Unrestricted Subsidiaries) to:

 

74



--------------------------------------------------------------------------------

6.1 Financial Statements. Furnish to each Agent (to promptly be made available
to each Lender):

(a) (i) as soon as available, but in any event within 90 days after the end of
each Fiscal Year, a copy of the audited consolidated balance sheet of the Parent
and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures as of the end of and
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing; and

(ii) as soon as available, but in any event within 90 days after the end of each
Fiscal Year, a copy of the unaudited consolidated balance sheet of the Borrower
and its consolidated Restricted Subsidiaries as at the end of such year and the
related unaudited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each Fiscal Year, (i) unaudited
consolidated balance sheets of the Parent and its consolidated Subsidiaries and
(ii) the unaudited consolidated balance sheet of the Borrower and its
consolidated Restricted Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding period in the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments and the absence of footnotes);

all such financial statements to present fairly in all material respects the
financial position of the Borrower and its consolidated Restricted Subsidiaries
or the Parent and its consolidated Subsidiaries, as the case may be, and, in
each case, to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

6.2 Certificates; Other Information. Furnish to each Agent, or, in the case of
clause (h), to the relevant Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a)(i), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);

 

75



--------------------------------------------------------------------------------

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer (A) stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (B) certifying as
to any change in designation of any Unrestricted Subsidiaries and (ii) in the
case of quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Parent, the Borrower and its Subsidiaries with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or Fiscal
Year, as the case may be, (y) to the extent not previously disclosed to the
Administrative Agent, a listing of any Intellectual Property acquired by any
Loan Party since the date of the most recent list delivered pursuant to this
clause (y) (or, in the case of the first such list so delivered, since the
Restatement Closing Date) and (z) any UCC financing statements or other filings
specified in such Compliance Certificate as being required to be delivered
therewith;

(c) as soon as available, and in any event no later than 90 days after the end
of each Fiscal Year, a detailed consolidated budget for the following fiscal
year (including a projected consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of the end of the following fiscal year, and the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made and that such
Responsible Officer has no reason to believe that such Projections are incorrect
or misleading in any material respect;

(d) within 45 days after the end of each of the first three fiscal quarters, and
within 90 days after the end of each Fiscal Year, of the Borrower, a narrative
discussion and analysis of the financial condition and results of operations of
the Parent and its consolidated Subsidiaries for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the comparable periods of the previous year;

(e) no later than five Business Days prior to the effectiveness thereof, copies
of substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to any Senior Note Indenture or Senior
Subordinated Note Indenture;

 

76



--------------------------------------------------------------------------------

(f) within five days after the same are sent, copies of all financial statements
and reports that the Parent or the Borrower sends to the holders of any class of
its debt securities or public equity securities generally and, within five days
after the same are filed, copies of all financial statements and reports that
the Parent or the Borrower may make to, or file with, the SEC;

(g) as soon as possible and in any event within 20 days of obtaining knowledge
thereof: (i) written notice of any development, event, or condition that,
individually or in the aggregate with other developments, events or conditions,
could reasonably be expected to result in the payment by the Borrower and its
Class I Restricted Subsidiaries, in the aggregate, of a Material Environmental
Amount; and (ii) any written notice that any Governmental Authority may deny any
application for a material Environmental Permit sought by, or revoke or refuse
to renew any material Environmental Permit held by, the Borrower; and

(h) promptly, such additional financial and other information as any Lender
(requesting through the Administrative Agent) may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.1 or 6.2 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (A) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website; or (B) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (1) the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(2) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.2(b) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and, in any event, shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Parent, the Borrower or its Class I Restricted Subsidiaries, as the case may
be.

 

77



--------------------------------------------------------------------------------

6.4 Conduct of Business and Maintenance of Existence; Compliance.
(a) (i) Preserve, renew and keep in full force and effect its corporate or other
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law, except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect. The Parent and the Borrower will maintain in
effect policies and procedures designed to ensure compliance by the Parent, the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

6.5 Maintenance of Property; Insurance. (a) Keep all Property and systems useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its Property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as the Borrower deems adequate for
its business. Additional covenants regarding insurance coverage are set forth in
the Mortgages and in Section 5.3 of the Guarantee and Collateral Agreement.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon prior
notice, permit representatives of the Administrative Agent (and after the
occurrence and during the continuance of an Event of Default, representatives of
any Lender (in coordination with the Administrative Agent)) to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time during normal business hours and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Parent, the Borrower and its Class I
Restricted Subsidiaries with officers of the Parent, the Borrower and its
Class I Restricted Subsidiaries and with its independent certified public
accountants.

6.7 Notices. Promptly give notice to the Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of the
Parent, the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between the Parent, the
Borrower or any of its Subsidiaries and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting the Parent, the Borrower or any of
its Restricted Subsidiaries in which the amount involved is $10,000,000 or more
and not covered by insurance or in which injunctive or similar relief is sought;

 

78



--------------------------------------------------------------------------------

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Parent, the Borrower or the relevant Subsidiary
proposes to take with respect thereto.

6.8 Environmental Laws. (a) Comply with, and use commercially reasonable efforts
to cause compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to cause all tenants and subtenants to obtain
and comply with and maintain, any and all required Environmental Permits. Any
noncompliance with this Section 6.8(a) shall be deemed not to constitute a
breach of this covenant provided that, upon learning of any actual or suspected
noncompliance, the Borrower shall promptly undertake all reasonable efforts to
achieve compliance, and provided further that, in any case, such non-compliance,
and any other noncompliance with Environmental Laws, individually or in the
aggregate, could not reasonably be expected to give rise to a Material Adverse
Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all orders and directives of all Governmental Authorities
regarding Environmental Laws; provided, however, that the Loan Parties shall be
deemed not to be in violation of this covenant if a Loan Party promptly
challenges in good faith any such order or directive of any Governmental
Authorities in a manner consistent with all applicable Environmental Laws and
pursues such challenge or challenges diligently, and the pendency of such
challenges, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

6.9 Additional Collateral, etc. (a) With respect to any Property acquired after
the Restatement Closing Date by the Parent, the Borrower or any Subsidiary
Guarantor (other than (u) personal property as to which the Administrative
Agent, for the benefit of the Secured Parties, is not required to have a
perfected security interest pursuant to the Guarantee and Collateral Agreement,
(v) the Capital Stock of any Unrestricted Subsidiary organized under the laws of
any jurisdiction outside the United States, (w) any Property described in
paragraph (c) or (d) of this Section, (x) any interest in real property, (y) any
foreign intellectual property and (z) any Property subject to a Lien permitted
by Section 7.3(g), (k) or (m)) as to which the Administrative Agent, for the
benefit of the Secured Parties, does not have a perfected Lien to the extent
required pursuant to the Guarantee and Collateral Agreement, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or

 

79



--------------------------------------------------------------------------------

advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in such Property and (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority (subject to Liens permitted by
the Guarantee and Collateral Agreement) security interest in such Property,
including without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent.

(b) With respect to (i) any fee interest in any real property having a value
(together with improvements thereof) of at least $4,000,000 (valued in
accordance with Schedule 6.9(b)-1; such valuation to be reasonably satisfactory
to the Administrative Agent) acquired after the Restatement Closing Date by the
Parent, the Borrower or any Subsidiary Guarantor (which, for purposes of this
paragraph, shall include any such property owned or leased by an entity at the
time such entity becomes a Subsidiary Guarantor) or (ii) any leasehold interest
in any real property contemplating an initial annual rent payment, including
projected percentage rent during such initial year, after the expiration of any
free rent or “rent abatement” period, of at least $550,000 acquired or leased
after the Restatement Closing Date by the Parent, the Borrower or any Subsidiary
Guarantor (in each case other than any such real property subject to a Lien
expressly permitted by Section 7.3(g), (k) or (m)), if, at the time of such
acquisition or lease commencement, the aggregate value of all leasehold and
fee-owned real property of the Borrower and the Subsidiary Guarantors subject to
a Mortgage (valued in accordance with Schedule 6.9(b)-1; such value to be
demonstrated to the reasonable satisfaction of the Administrative Agent) is less
than 250% of the Assumed Loan Amount (provided that, notwithstanding the
foregoing requirement, the Parent, the Borrower and the Subsidiary Guarantors
may elect to exclude leasehold interests in real property and fee-owned real
property, to the extent that such leasehold interests and fee interests (i) have
an aggregate value, measured at the time of any such election, not in excess of
$150,000,000 (valued in accordance with Schedule 6.9(b)-1) or (ii) are listed on
Schedule 6.9(b)-2 ), then no later than 90 days after the date of such
acquisition or lease commencement: (A) execute and deliver a first priority
Mortgage in favor of the Administrative Agent, for the benefit of the Secured
Parties, covering such real property, subject to any Liens permitted by
Section 7.3; (B) if requested by the Administrative Agent, provide the Lenders
with (w) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such other
amount as shall be reasonably specified by the Administrative Agent) as well as
an ALTA survey thereof, together with a surveyor’s certificate, (x) any consents
or estoppels reasonably deemed necessary or advisable by the Administrative
Agent in connection with such Mortgage, each of the foregoing in form and
substance reasonably satisfactory to the Administrative Agent, (y) an appraisal
of the value, or a valuation of, the applicable Mortgaged Property, which shall
be reasonably satisfactory to the Administrative Agent, and (z) Phase I
environmental reports (and where appropriate based upon such Phase I
environmental reports and at the reasonable request of the Administrative Agent,
Phase II environmental reports) with respect to such real property, all in form
and substance reasonably satisfactory to the Administrative Agent; (C) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent; (D) deliver to the Administrative Agent a completed
“Life-of-Loan” Federal Emergency

 

80



--------------------------------------------------------------------------------

Management Agency Standard Flood Hazard Determination with respect to such
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each Loan
Party relating thereto) and if any such Mortgaged Property is located in a
special flood hazard area, evidence of flood insurance in form and amount
reasonably satisfactory to the Administrative Agent; and (E) (x) deliver to the
Administrative Agent evidence that short form leases or lease memoranda shall
have been duly recorded in the local real estate records, with respect to each
Mortgaged Property constituting a leasehold interest and (y) with respect to
those Mortgaged Properties consisting of leaseholds so designated by the
Administrative Agent described in the preceding clause (x), use commercially
reasonable efforts to deliver to the Administrative Agent copies of valid,
binding and enforceable lease amendments or landlord agreements in form and
content reasonably acceptable to the Administrative Agent, conferring on the
Administrative Agent rights of default notice, cure opportunity and such other
leasehold lender protections as the Administrative Agent may reasonably require.
Notwithstanding the foregoing, the Administrative Agent may extend the date for,
or waive, in whole or in part, the foregoing deliveries in its sole discretion.

(c) With respect to any new Subsidiary (other than (i) a Class II Restricted
Subsidiary or (ii) an Unrestricted Subsidiary organized under the laws of any
jurisdiction outside the United States or (iii) a CFC Holdco) created or
acquired after the Restatement Closing Date (which, for the purposes of this
paragraph, shall include any existing Subsidiary that becomes a Class I
Restricted Subsidiary because it ceases to be an Unrestricted Subsidiary), by
the Parent, the Borrower or any Subsidiary Guarantor, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by the Parent, the Borrower or any Subsidiary Guarantor
(other than any such Capital Stock subject to a Lien expressly permitted by
Section 7.3(m)), subject to the Liens permitted by the Guarantee and Collateral
Agreement, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Parent, the Borrower
or such Subsidiary Guarantor, as the case may be, (iii) if such new Subsidiary
is a Wholly Owned Subsidiary, cause such new Subsidiary (A) to become a party to
the Guarantee and Collateral Agreement and (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest in the Collateral described
in the Guarantee and Collateral Agreement with respect to such new Subsidiary,
subject to the Liens permitted by the Guarantee and Collateral Agreement,
including, without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

81



--------------------------------------------------------------------------------

(d) With respect to any new Class II Restricted Subsidiary or CFC Class II
Holdco created or acquired after the Restatement Closing Date by the Parent, the
Borrower or any Subsidiary Guarantor (which, for purposes of this paragraph (d),
shall include any Unrestricted Subsidiary that becomes a Class II Restricted
Subsidiary), promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent deems necessary or advisable in order to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority (subject to the Liens permitted by the Guarantee and Collateral
Agreement) security interest in the Capital Stock of such new Subsidiary that is
owned by the Parent, the Borrower or any Subsidiary Guarantor (other than any
such Capital Stock subject to a Lien expressly permitted by Section 7.3(m))
(provided that in no event shall more than 65% of the total outstanding Capital
Stock of any such new Class II Restricted Subsidiary or CFC Class II Holdco be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Parent, the Borrower or such Subsidiary Guarantor, as the case may be, and take
such other action as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Lien of the Administrative Agent thereon, and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(e) Notwithstanding anything else to the contrary contained in this Section or
elsewhere in the Agreement, perfection of Collateral shall not be required where
either the burden or costs of perfecting a security interest, lien or mortgage
is reasonably determined by the Administrative Agent to be excessive in relation
to the benefit afforded to the Lenders thereby.

6.10 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the Administrative Agent may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents, or of more fully perfecting or renewing the rights
of the Administrative Agent and the Lenders with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other Property or assets hereafter acquired by the Parent,
the Borrower or any Subsidiary Guarantor which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the exercise by the Administrative
Agent or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or such Lender may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

6.11 Designation of Restricted and Unrestricted Subsidiaries. (a) The board of
directors of the Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that no Default or Event of Default shall have
occurred and be continuing immediately prior to or after giving effect to such
designation.

(b) The board of directors of the Borrower may designate any Class I or Class II
Restricted Subsidiary to be an Unrestricted Subsidiary if such designation
complies with paragraph (a) of the definition of the term “Unrestricted
Subsidiary” in Section 1.1.

 

82



--------------------------------------------------------------------------------

(c) If, at any time, any Unrestricted Subsidiary fails to comply with the
definition of “Unrestricted Subsidiary” or is redesignated by the board of
directors of the Borrower as a Restricted Subsidiary (i) it shall thereafter
cease to be an Unrestricted Subsidiary for purposes of this Agreement and shall
be a Restricted Subsidiary, (ii) any Indebtedness of such Subsidiary shall be
deemed to be incurred by a Restricted Subsidiary of the Borrower as of such date
and (iii) any Investments in such Subsidiary shall be deemed to be Investments
in a Restricted Subsidiary of the Borrower as of such date.

6.12 Maintenance of Separate Existence. With respect to each Unrestricted
Subsidiary and Class II Restricted Subsidiary, cause such Subsidiary to do all
things necessary to continue to be readily distinguishable from the Parent, the
Borrower and the Class I Restricted Subsidiaries and maintain its existence
separate and apart from that of the Parent, the Borrower and the Class I
Restricted Subsidiaries including, without limitation:

(a) practicing and adhering to organizational formalities, such as maintaining
appropriate books and records;

(b) observing all organizational formalities in connection with all dealings
between itself and the Parent, the Borrower and the Class I Restricted
Subsidiaries;

(c) observing all procedures required by its organizational documents and the
laws of the jurisdiction of its organization;

(d) acting solely in its name and through its duly authorized officers or agents
in the conduct of its businesses;

(e) maintaining its deposit and other bank accounts and all of its assets
separate from those of any other Person;

(f) maintaining its financial records separate and apart from those of any other
Person;

(g) not suggesting in any way, within its financial statements, that its assets
are available to pay the claims of creditors of the Parent, the Borrower or any
Class I Restricted Subsidiary;

(h) ensuring that the responsible officers of the Unrestricted Subsidiary or
Class II Restricted Subsidiary, as the case may be, duly authorized in
accordance with its organizational documents, duly authorize all of its actions;

(i) ensuring the receipt of proper authorization, when necessary, in accordance
with the terms of its organizational documents for its actions;

(j) not (A) having or incurring any Indebtedness to the Parent, the Borrower or
any Class I Restricted Subsidiary (except for any such Indebtedness permitted by
Section 7.2(k) or (l)); (B) guaranteeing or otherwise becoming liable for any
obligations of the Parent, the Borrower (other than Peso Subfacility Loans and
Third-Party Peso Loans, if any) or any Class I Restricted Subsidiary; (C) having
obligations guaranteed by

 

83



--------------------------------------------------------------------------------

the Parent, the Borrower or any Class I Restricted Subsidiary except to the
extent of any guarantee permitted by Section 7.8; (D) making any loans or
advances to the Parent, the Borrower or any Subsidiary Guarantor except for any
such Indebtedness that is (i) permitted by Section 7.2, (ii) unsecured, and
(iii) subordinated to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent; (E) holding itself out as responsible
for debts of the Parent, the Borrower or any Class I Restricted Subsidiary or
for decisions or actions with respect to the affairs of the Parent, the Borrower
or any Class I Restricted Subsidiary; (F) operating or purporting to operate as
an integrated, single economic unit with respect to the Parent, the Borrower or
any Class I Restricted Subsidiary; (G) seeking to obtain credit or incur any
obligation to any third party based upon the assets of the Parent, the Borrower
or any Class I Restricted Subsidiary (except to the extent of any guarantee
permitted by Section 7.8); and (H) inducing any such third party to reasonably
rely on the creditworthiness of the Parent, the Borrower or any Class I
Restricted Subsidiary (except to the extent of any guarantee permitted by
Section 7.8);

(k) causing the Unrestricted Subsidiaries and the Class II Restricted
Subsidiaries to reimburse the Borrower and its other Subsidiaries for the
respective shares (determined on a commercially reasonable basis) of the
Unrestricted Subsidiaries and Class II Restricted Subsidiaries of the costs of
all shared corporate operating services, leases and expenses, including, without
limitation, those associated with the services of shared executive officers,
employees, consultants and agents, shared computer and other office equipment
and software and shared telephone numbers; and otherwise refraining from
engaging in any transaction with any of the Parent, the Borrower or any Class I
Restricted Subsidiary unless such transaction is consummated (x) on terms and
conditions no less favorable to the Unrestricted Subsidiary or Class II
Restricted Subsidiary, as the case may be, than transactions consummated on an
arms-length basis with unaffiliated Persons and (y) only with the proper
approval and authorization in accordance with such Unrestricted Subsidiary’s or
Class II Restricted Subsidiary’s organizational documents, as applicable;

(l) refraining from filing or otherwise initiating or supporting the filing of a
motion in any bankruptcy or other insolvency proceeding involving the Parent,
the Borrower or any Class I Restricted Subsidiary to substantively consolidate
the Parent, the Borrower or any Class I Restricted Subsidiary with such
Unrestricted Subsidiary or Class II Restricted Subsidiary;

(m) remaining Solvent;

(n) conducting all of its business (whether written or oral) solely in its own
name (other than using servicemarks, trademarks, slogans or similar Intellectual
Property which are in common with those used by the Borrower and its Restricted
Subsidiaries) so as not to mislead others as to the identity of each of the
Unrestricted Subsidiary, Class II Restricted Subsidiary, the Parent, the
Borrower and any Class I Restricted Subsidiary; and

 

84



--------------------------------------------------------------------------------

(o) maintaining a record with respect to any material asset purchased from the
Parent, the Borrower or any Class I Restricted Subsidiary, including bills of
sale (or any similar instrument of assignment) and, if appropriate, filings
under the Uniform Commercial Code.

6.13 Post-Restatement Closing Date Actions.

(a) Within 90 days after the Restatement Closing Date, execute and deliver to
the Administrative Agent with respect to each Mortgaged Property listed on
Schedule 1.1B, except as otherwise noted thereon (i) a Mortgage Amendment,
together with (i) evidence that counterparts of said Mortgage Amendments have
been delivered to the title insurance company insuring the Lien of such
Mortgages, (ii) a datedown endorsement to the existing title policy insuring the
Lien of each such Mortgage (or a reissued title insurance policy) (the “Mortgage
Endorsements”), issued by Stewart Title Guaranty Company (or another title
insurance company reasonably acceptable to the Administrative Agent (the “Title
Company”)), insuring the Lien of such Mortgage (as amended by the applicable
Mortgage Amendment) as a valid Lien on the Mortgaged Property described therein,
free of any Liens except those permitted under Section 7.3, (iii) the opinions,
addressed to the Administrative Agent and the Lenders of (A) outside counsel or
in-house counsel, as to the due authorization, execution and delivery of the
Mortgage Amendments by the Borrower or any Loan Party, as applicable, and
(B) local counsel in each jurisdiction where Mortgaged Property is located
regarding the Mortgage Amendments, (iv) with respect to each Mortgaged
Amendment, such affidavits, certificates, instruments of indemnification and
other items (including a so-called “gap” indemnification) as shall be reasonably
required to induce the Title Company to issue the Mortgage Endorsements
contemplated above and (v) evidence reasonably acceptable to the Administrative
Agent of payment by the Borrower of all Mortgage Endorsement premiums, search
and examination charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgage Amendments, fixture filings
and issuance of the Mortgage Endorsements referred to above, in each case, in
form and substance reasonably satisfactory to the Administrative Agent.

(b) Within 45 days after the Restatement Closing Date, deliver to the
Administrative Agent the legal opinion of each local counsel listed on Schedule
6.13(b) and of such other special and local counsel as may be reasonably
requested by the Administrative Agent, in each case substantially in the form of
Exhibit F-2. Such legal opinions shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(c) Notwithstanding the foregoing, the Administrative Agent may, in its sole
discretion, extend the date for the foregoing deliveries.

SECTION 7. NEGATIVE COVENANTS

The Parent and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or any Agent hereunder, each of
the Parent, any Intermediate Holdco and the Borrower shall not, and shall not
permit any of its Class I Restricted Subsidiaries (and, (i) with respect to
Sections 7.2, 7.3, 7.13(a), 7.14 and 7.16, Class II Restricted Subsidiaries and
(ii) with respect to Section 7.2, Unrestricted Subsidiaries) to, directly or
indirectly:

 

85



--------------------------------------------------------------------------------

7.1 Consolidated Net Senior Secured Leverage Ratio. Unless the Majority
Revolving Credit Facility Lenders shall otherwise consent in writing, at any
time that any Revolving Credit Loans are outstanding, permit the Consolidated
Net Senior Secured Leverage Ratio for any period of four consecutive fiscal
quarters ending with any fiscal quarter to exceed 4.25 to 1.0.

7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document (including
Replacement Term Loans);

(b) Indebtedness of the Borrower to any Intermediate Holdco, the Parent or any
Subsidiary, and Indebtedness of any Guarantor to the Borrower or any other
Guarantor;

(c) (i) Capital Lease Obligations of the Borrower and its Class I Restricted
Subsidiaries; (ii) obligations under any leases of the Borrower and any of its
Restricted Subsidiaries in existence on the Restatement Closing Date and
characterized on the Restatement Closing Date as operating leases that are
recharacterized as Capital Lease Obligations after the Restatement Closing Date;
(iii) obligations under any EITF 97-10ASC 840-40-55 Capital Leases;
(iv) obligations under any Digital Cinema Equipment Lease with DCIP; and
(v) obligations secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount at any time outstanding not to exceed 7.5% of Consolidated Net
Tangible Assets (as determined as of the time of such incurrence);

(d) Indebtedness of the Borrower and the Class I Restricted Subsidiaries
outstanding on the Restatement Closing Date or arising under agreements entered
into prior to the Restatement Closing Date and in each case listed on
Schedule 7.2(d) (other than the Senior Subordinated Notes, the 5.125% Senior
Notes and Capital Lease Obligations) and any refinancings, refundings, renewals
or extensions thereof (without any increase in the principal amount thereof
(other than any increase not exceeding the amount of all accrued and unpaid
interest on the Indebtedness being refinanced, and any fees, premium, if any,
and financing costs relating to such refinancing) or any shortening of the
maturity of any principal amount thereof);

(e) Guarantee Obligations made in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor;

(f) Indebtedness of the Borrower and the Guarantors in respect of the Senior
Subordinated Notes, including any refinancing thereof, provided that, (w) the
aggregate principal amount of such Indebtedness shall not exceed $200,000,000
plus the amount of any interest, fees, premiums or penalties paid in connection
with such refinancing, (x) the

 

86



--------------------------------------------------------------------------------

maturity of any principal amount thereof shall not be earlier than the date
which is 90 days after the seventh anniversary of the Restatement Closing Date,
(y) the documents under which the Senior Subordinated Notes are refinanced shall
have covenants taken as a whole not materially more restrictive than those
applicable to the Indebtedness refinanced thereby and (z) the obligations of the
Borrower and the Guarantors in respect of such refinancing Indebtedness are
subordinated in right of payment to the Obligations to at least the same extent
in all material respects as the obligations of the Borrower in respect of the
Senior Subordinated Notes as in effect on the Restatement Closing Date are
subordinated to the Obligations;

(f) [Reserved];

(g) unsecured Indebtedness of the Parent and any Intermediate Holdco so long as
(X) immediately prior to and after giving effect to the incurrence of such
Indebtedness, the Parent and the Borrower are in compliance with Section 7.1,
(Y) the maturity of any principal amount thereof shall not be earlier than the
date which is 90 days after the seventh anniversary of the Restatement Closing
Date and (Z) none of the Borrower or any of its Restricted Subsidiaries has any
Guarantee Obligation with respect to such Indebtedness;

(h) (i) (A) Non-Recourse Debt of the Borrower or any Class I Restricted
Subsidiary secured by fee-owned real property of the Borrower or such Class I
Restricted Subsidiary that does not constitute Mortgaged Property and (B) upon
transfer of any fee-owned property of the type described in the foregoing
clause (A) to an Unrestricted Subsidiary, Non-Recourse Debt of such Unrestricted
Subsidiary secured by such property and (ii) Indebtedness in respect of Sale and
Leaseback Transactions permitted by Section 7.5; provided that the principal
amount of such Non-Recourse Debt pursuant to clause (i)(A) of this paragraph
shall not exceed an amount equal to $125,000,000 at any time outstanding;

(i) Indebtedness of any Unrestricted Subsidiary or Class II Restricted
Subsidiary consisting entirely of Non-Recourse Debt; provided that, if any such
Indebtedness ceases to be Non-Recourse Debt of such Unrestricted Subsidiary or
Class II Restricted Subsidiary, such event shall be deemed to constitute an
incurrence of Indebtedness by a Class I Restricted Subsidiary of the Borrower
that was not permitted by this Section 7.2(i);

(j) Guarantee Obligations of Unrestricted Subsidiaries in respect of the
obligations of other Unrestricted Subsidiaries and Class II Restricted
Subsidiaries not otherwise prohibited hereunder, and Guarantee Obligations of
Class II Restricted Subsidiaries of obligations of other Class II Restricted
Subsidiaries not otherwise prohibited hereunder;

(k) intercompany Indebtedness of any Class II Restricted Subsidiary or
Unrestricted Subsidiary to the Borrower or any Class I Restricted Subsidiary
outstanding on the date hereof and listed on Schedule 7.2(k) (including any
accrued but unpaid interest thereon accruing subsequent to the Restatement
Closing Date) and any

 

87



--------------------------------------------------------------------------------

refinancings, refundings, renewals or extensions thereof (without any increase
in the principal amount thereof other than the amount of any accrued interest)
or shortening of the maturity of any principal amount thereof (which shall not
prohibit any prepayments made with cash), which Indebtedness is evidenced by a
promissory note in form and substance reasonably satisfactory to the
Administrative Agent which has been delivered to the Administrative Agent;

(l) other Indebtedness of an Unrestricted Subsidiary or Class II Restricted
Subsidiary to the Borrower or any Class I Restricted Subsidiary permitted by
Section 7.8(h);

(m) Indebtedness of any Person that is acquired by the Borrower or any of its
Restricted Subsidiaries and becomes a Restricted Subsidiary or is merged with or
into the Borrower or any of its Restricted Subsidiaries after the Restatement
Closing Date and Indebtedness secured by an asset acquired by the Borrower or
any of its Restricted Subsidiaries after the Restatement Closing Date and, in
each case, refinancings, renewals, extensions, refundings and replacements
thereof (provided that any such refinancing, renewal, extension, refunding or
replacement shall not (i) increase the principal amount of such Indebtedness
other than by the amount of any undrawn commitment existing prior to such
refinancing, renewal, extension, refunding or replacement and any accrued
interest, (ii) shorten the maturity of any principal amount of such
Indebtedness, (iii) change the obligor under such Indebtedness or (iv) expand
the Property securing such Indebtedness); provided that (A) such original
Indebtedness was in existence on the date such Person became a Restricted
Subsidiary or merged with or into the Borrower or any of its Restricted
Subsidiaries or on the date that such asset was acquired, as the case may be,
(B) such original Indebtedness was not created in contemplation of such Person
becoming a Restricted Subsidiary or merging with or into the Borrower or any of
its Restricted Subsidiaries or such asset being acquired, as the case may be,
(C) immediately after giving effect to the acquisition of such Person or asset
by the Borrower or any of its Restricted Subsidiaries, as the case may be, no
Default or Event of Default shall have occurred and be continuing and (D) after
giving pro forma effect to such acquisition, the Consolidated Net Senior Secured
Leverage Ratio shall not be greater than 3.0 to 1.0;

(n) Indebtedness of the Borrower or any Class II Restricted Subsidiary under the
Peso Subfacility and/or under a loan facility denominated in Pesos providing for
loans made under documentation other than the Loan Documents (“Third-Party Peso
Loans”) in an aggregate maximum principal amount as of any Peso Borrowing Date
and after giving effect to the borrowings and any repayments to be made on such
date not to exceed the Peso equivalent (calculated as of the Peso Borrowing
Calculation Date) of $25,000,000 and guarantees thereof by the Parent, any
Intermediate Holdco, the Borrower or any Restricted Subsidiary; provided, that
the aggregate amount available under the Peso Subfacility, Third-Party Peso
Loans and the Revolving Credit Commitments shall not exceed the Total Revolving
Credit Commitments;

(o) Indebtedness resulting from the endorsement of negotiable instruments in the
ordinary course of business or arising from the honoring of a check, draft or
similar instrument presented by the Parent, any Intermediate Holdco, the
Borrower or any of its Subsidiaries in the ordinary course of business against
insufficient funds;

 

88



--------------------------------------------------------------------------------

(p) Indebtedness of the Borrower or any Subsidiary in respect of (i) workers’
compensation claims and self-insurance obligations incurred in the ordinary
course of business, (ii) the financing of insurance premiums with the providers
of such insurance or their Affiliates in the ordinary course of business,
(iii) surety, appeal and performance bonds entered into in the ordinary course
of business and (iv) take-or pay obligations arising under supply agreements
entered into in the ordinary course of business;

(q) Indebtedness arising from or representing deferred compensation to employees
of the Parent or any of its Subsidiaries incurred in the ordinary course of
business;

(r) additional Indebtedness of the Borrower and Subsidiary Guarantors in an
aggregate principal amount not to exceed $250,000,000 at any one time
outstanding;

(s) senior unsecured or subordinated Indebtedness of the Borrower or any other
Loan Party incurred to refinance all or a portion of the outstanding Term Loans
plus the amount of any interest, fees, premiums, and penalties paid in
connection with such refinancing; provided that (i) 100% of the net proceeds
from the incurrence of such Indebtedness is applied to refinance all or a
portion of the Term Loans plus the amount of any interest, fees, premiums and
penalties paid in connection with such refinancing and (ii) the maturity of any
principal amount thereof shall not be earlier than the date which is 90 days
after the seventh anniversary of the Restatement Closing Date;

(t) Indebtedness of the Borrower or any other Loan Party in respect of the
4.875% Senior Notes, including any refinancings thereof, provided that (i) the
aggregate principal amount of such Indebtedness shall not exceed
$530,000,000755,000,000 plus the amount of any interest, fees, premiums or
penalties paid in connection with such refinancings and any original issue
discount incurred in connection with such refinancing Indebtedness, (ii) the
maturity of any principal amount thereof shall not be earlier than the date
which is 90 days after the seventh anniversary of the Restatement Closing Date,
and (iii) the documents under which the 4.875% Senior Notes are refinanced shall
have covenants taken as a whole not materially more restrictive than those
applicable to the Indebtedness refinanced thereby;

(u) Indebtedness of the Borrower or any other Loan Party in respect of the
5.125% Senior Notes, including any refinancings thereof, provided that (i) the
aggregate principal amount of such Indebtedness shall not exceed $400,000,000
plus the amount of any interest, fees, premiums or penalties paid in connection
with such refinancings and any original issue discount incurred in connection
with such refinancing Indebtedness, (ii) the maturity of any principal amount
thereof shall not be earlier than the date which is 90 days after the seventh
anniversary of the Restatement Closing Date, and (iii) the documents under which
the 5.125% Senior Notes are refinanced shall have covenants taken as a whole not
materially more restrictive than those applicable to the Indebtedness refinanced
thereby;

 

89



--------------------------------------------------------------------------------

(v) unsecured Indebtedness of the Borrower or any of its Class I Restricted
Subsidiaries in an aggregate principal amount not to exceed $300,000,000 at any
time outstanding incurred to finance a Permitted Acquisition; provided that
(i) the maturity of any principal amount thereof shall not be earlier than the
date which is 90 days after the seventh anniversary of the Restatement Closing
Date and (ii) after giving pro forma effect to such Permitted Acquisition, the
Consolidated Total Leverage Ratio as of the most recent quarter end for which
financial statements have been delivered to the Agents pursuant to Section 6.1
is less than 5.00 to 1.00;

(w) Indebtedness incurred by the Borrower or any Restricted Subsidiary with
respect to Digital Projector Financing in an aggregate principal amount incurred
not to exceed $100,000,000 at any time outstanding;

(x) unsecured Indebtedness of the Parent or any Intermediate Holdco incurred to
refinance all or a portion of any Indebtedness incurred pursuant to
Section 7.2(g) or this Section 7.2(x); provided that (i) 100% of the net
proceeds from the incurrence of such Indebtedness is applied to refinance all or
a portion of the Indebtedness incurred pursuant to Section 7.2(g) or this
Section 7.2(x), in each case plus the amount of any interest, fees, premiums and
penalties paid in connection with such refinancing and (ii) the maturity of any
principal amount thereof shall not be earlier than the date which is 90 days
after the seventh anniversary of the Restatement Closing Date;

(y) senior unsecured or subordinated Indebtedness of the Borrower or any other
Loan Party incurred to refinance all or a portion of any Indebtedness incurred
pursuant to Section 7.2(f), Section 7.2(s) or this Section 7.2(y); provided that
(i) 100% of the net proceeds from the incurrence of such Indebtedness is applied
to refinance all or a portion of the Indebtedness incurred pursuant to
Section 7.2(f), Section 7.2(s) or this Section 7.2(y), in each case plus the
amount of any interest, fees, premiums and penalties paid in connection with
such refinancing and (ii) the maturity of any principal amount thereof shall not
be earlier than the date which is 90 days after the seventh anniversary of the
Restatement Closing Date; and

(z) unsecured Indebtedness of the Borrower or any of its Class I Restricted
Subsidiaries incurred to refinance all or a portion of any Indebtedness incurred
pursuant to Section 7.2(v) or this Section 7.2(z); provided that (i) 100% of the
net proceeds from the incurrence of such Indebtedness is applied to refinance
all or a portion of the Indebtedness incurred pursuant to Section 7.2(v) or this
Section 7.2(z), in each case plus the amount of any interest, fees, premiums and
penalties paid in connection with such refinancing and (ii) the maturity of any
principal amount thereof shall not be earlier than the date which is 90 days
after the seventh anniversary of the Restatement Closing Date.

7.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, fees, assessments and other governmental charges not yet
delinquent or which remain payable without penalty or which are being contested
in good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of the Borrower or such other
Person, as the case may be, in conformity with GAAP;

 

90



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, landlords’ (whether statutory or otherwise),
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
30 days or remain payable without penalty or that are being contested in good
faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, and other insurance obligations
incurred in the ordinary course of business;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions, minor defects and irregularities in
title and other similar encumbrances incurred in the ordinary course of business
that, in the aggregate, are not substantial in amount and which do not in any
case materially detract from the value of the Property subject thereto or
interfere with the ordinary conduct of the business of the Borrower and its
Restricted Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), and any replacements of such Liens in
connection with any refinancing of such Indebtedness permitted by such Section,
provided that no such Lien is spread to cover any additional Property after the
Restatement Closing Date (other than additions, accessions and improvements
thereto and proceeds thereof) and that the amount of Indebtedness (plus any
interest, fees, premium, if any, and financing costs) secured thereby is not
increased;

(g) Liens securing Indebtedness incurred pursuant to Section 7.2(c) to finance
the acquisition, construction or repair of fixed or capital assets or to
refinance any such Indebtedness, provided that (i) such Liens shall be created
no more than 270 days after the acquisition, construction or repair of such
fixed or capital assets, (ii) such Liens do not at any time encumber any
Property other than the Property financed by such Indebtedness (other than any
improvements, proceeds, additions or accessions with respect thereto) and
(iii) the amount of Indebtedness secured thereby is not increased (other than to
the extent of accrued interest, fees, premium, if any and financing costs);

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

 

91



--------------------------------------------------------------------------------

(j) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower in excess of those set forth by regulations promulgated by the Federal
Reserve Board, and (ii) such deposit account is not intended by the Borrower or
any of its Subsidiaries to provide collateral to the depository institution;

(k) Liens on fee-owned property of the Borrower and Class I Restricted
Subsidiaries not subject to a Mortgage securing Non-Recourse Debt or Sale and
Leaseback Transactions permitted by Section 7.5;

(l) Liens on assets of any Class II Restricted Subsidiary securing Non-Recourse
Debt of such Class II Restricted Subsidiary permitted by Section 7.2;

(m) Liens securing Indebtedness permitted by Section 7.2(m) on property of a
Person or on an asset existing at the time such Person is merged with or into or
consolidated with or is acquired by the Borrower or any Class I Restricted
Subsidiary of the Borrower or such asset is so acquired; provided that such
Liens were not incurred in connection with or in contemplation of such
transaction and do not extend to any assets other than those of the Person
merged into or consolidated with or acquired by, or the asset so acquired by,
the Borrower or such Class I Restricted Subsidiary, as applicable, and
accessions, additions and improvements thereto and proceeds thereof;

(n) Liens on assets of a Subsidiary of the Borrower in favor of the Borrower or
any Guarantor;

(o) Liens in connection with the defeasance of the 4.875% Senior Notes, the
5.125% Senior Notes, the Senior Subordinated Notes or any other Indebtedness
permitted under Section 7.2 issued pursuant to an indenture, covering the
proceeds of Indebtedness which constitutes refinancing Indebtedness of such
Indebtedness permitted by Section 7.2 and other funds intended for such purpose,
provided that, such Lien covers proceeds in an aggregate amount necessary solely
to defease the principal, interest, premium, if any, and, if required by the
terms of the relevant indenture, fees, costs and expenses due in connection with
the defeasance of such Indebtedness;

(p) Liens of the trustee under Section 7.07 of the Senior Subordinated Note
Indenture, Section 7.07 of the 4.875% Senior Note Indenture, Section 7.07 of the
5.125% Senior Note Indenture and similar provisions under other indentures
governing Indebtedness permitted under this Agreement on money or property held
or collected by the trustee thereunder;

(q) Liens on assets of any joint venture or partnership pursuant to the
organizational documents of such joint venture or partnership, provided that,
such Liens cover only the assets of such joint venture or partnership, as the
case may be;

(r) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.1(h);

 

92



--------------------------------------------------------------------------------

(s) Liens in the nature of a right of first refusal, redemption rights or other
restrictions on transfer existing as of the Restatement Closing Date in respect
of the shares or partnership interest of Fandango, Inc., Laredo Theatre, Ltd.,
Greeley, Ltd., NCM Holdings or National CineMedia, LLC held by the Borrower and
its Class I Restricted Subsidiaries;

(t) the rights of film distributors under film licensing contracts entered into
by the Borrower or any of its Subsidiaries in the ordinary course of business on
a basis customary in the movie exhibition industry;

(u) Liens on the stock of and assets of Class II Restricted Subsidiaries to
secure the Peso Subfacility or the Third-Party Peso Loans;

(v) Liens securing Indebtedness of the Borrower and Subsidiary Guarantors
permitted under Section 7.2(r);

(w) Liens on cash or Cash Equivalents constituting an earnest money deposit,
escrow, holdback, purchase price prepayment, purchase price adjustment or
similar deposit or payment made by the Borrower or any Subsidiary in connection
with any proposed acquisition or disposition of assets or property permitted
under this Agreement;

(x) (i) Licenses, sublicenses or similar rights to use any patent, trademark,
copyright or other intellectual property right granted to others by the Borrower
or any of its Restricted Subsidiaries in the ordinary course of business which
do not (A) interfere in any material respect with the business of the Borrower
or such Restricted Subsidiary or (B) secure Indebtedness and (ii) any rights
reserved by or vested in any Governmental Authority with respect to any
franchise, grant, license or permit held by the Borrower or any of its
Restricted Subsidiaries;

(y) Liens securing insurance premium financing arrangements entered into in the
ordinary course of business;

(z) Liens securing obligations in an aggregate amount not to exceed $10,000,000
at any one time outstanding;

(aa) any Lien, encumbrance or restriction (including put and call arrangements)
with respect to Capital Stock of DCIP, any Unrestricted Subsidiary, any joint
venture or any interest acquired pursuant to a Permitted Business Investment;

(bb) Liens securing Indebtedness permitted by Section 7.2(w), provided that such
Liens cover only the assets financed with such Indebtedness and accessions,
additions and improvements thereto and proceeds thereof; and

(cc) Liens consisting of an agreement to dispose of any property in a
disposition permitted under this Agreement.

In each case set forth above and in Section 7.2, notwithstanding any stated
limitation on the assets or property that may be subject to such Lien, a Lien on
a specified asset or property or group or type of assets or property may also
apply to all improvements, additions and accessions thereto, assets and property
affixed or appurtenant thereto, and all products and proceeds thereof, including
dividends, distributions, interest and increases in respect thereof.

 

93



--------------------------------------------------------------------------------

7.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property, except that:

(a) the Parent, any Intermediate Holdco or any Restricted Subsidiary of the
Borrower (i) may be merged, consolidated or amalgamated with or into the
Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Guarantor (provided that (iA) a Guarantor shall
be the continuing or surviving corporation or (iiB) simultaneously with such
transaction, the continuing or surviving corporation shall become a Guarantor
and the Borrower shall comply with Section 6.9 in connection therewith) or
(ii) may Dispose of any or all of its assets to the Borrower or any Guarantor
(upon voluntary liquidation, winding up or dissolution or otherwise);

(b) any Person may enter into a merger, consolidation or amalgamation with any
Class I Restricted Subsidiary as a means of implementing a Permitted Acquisition
permitted by Section 7.8 (provided that such Class I Restricted Subsidiary shall
be the continuing or surviving corporation);

(c) any Person may Dispose of all or substantially all of its Property pursuant
to a transaction permitted by Section 7.5; and

(d) Specified Reorganizations may be consummated if, in each case, (i) each
Intermediate Holdco shall be a wholly-owned Subsidiary of the Parent or another
Intermediate Holdco, (ii) the Borrower shall be a wholly-owned Subsidiary of an
Intermediate Holdco, (iii) each Intermediate Holdco shall become a party to the
Guarantee and Collateral Agreement as a Guarantor, and (iv) the Borrower, each
Intermediate Holdco and the Administrative Agent shall have entered into an
amendment to this Agreement that is satisfactory to the Administrative Agent in
its reasonable discretion, amending clause (c) of the definition of the term
“Change of Control,” Section 7.6, Section 7.15 and such other provisions of this
Agreement and the other Loan Documents as the Borrower and the Administrative
Agent shall reasonably deem necessary to reflect the consummation of such
Specified Reorganization (and such amendment shall not require the approval or
signature of any other Lender or Agent).

7.5 Limitation on Disposition of Property. Dispose of any of its Property,
whether now owned or hereafter acquired, or, in the case of any Class I
Restricted Subsidiary, issue or sell any shares of such Class I Restricted
Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete, surplus or worn out property in the ordinary
course of business, including the sale of parcels of real property adjacent to
parcels being used in the Borrower’s or any Class I Restricted Subsidiary’s
business, which adjacent parcels are not necessary in the business of the
Borrower or such Class I Restricted Subsidiary;

 

94



--------------------------------------------------------------------------------

(b) (i) the Disposition of inventory in the ordinary course of business and
(ii) the granting of leases, licenses, subleases and sublicenses of real and
personal property (including Intellectual Property) in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and its Subsidiaries;

(c) Dispositions permitted by Section 7.4(a), (b) and (d) and Sections 7.6 and
7.8;

(d) the Disposition of any Property to, or the sale or issuance of any
Subsidiary’s Capital Stock to, the Borrower or any Subsidiary Guarantor;

(e) any Recovery Event;

(f) an exchange or “swap” of fixed, tangible assets of the Borrower or any of
its Class I Restricted Subsidiaries for the assets of a Person other than the
Borrower and its Class I Restricted Subsidiaries; provided that, (i) the assets
received by the Borrower or such Class I Restricted Subsidiary will be used or
useful in a similar line of business that the Borrower and its Class I
Restricted Subsidiaries are engaged in on the date of this Agreement or that are
reasonably related thereto, (ii) the Borrower or such Class I Restricted
Subsidiary receives reasonably equivalent value for such assets, such equivalent
value to be demonstrated to the reasonable satisfaction of the Administrative
Agent (or, in the case of an exchange or “swap” with a non-Affiliate of any Loan
Party, as determined by the board of directors of the Borrower or such Class I
Restricted Subsidiary, as the case may be) and (iii) if the asset which is the
subject of such exchange or “swap” constituted Collateral hereunder, the
Borrower or such Class I Restricted Subsidiary shall take such action necessary
to create and perfect the security interest of the Administrative Agent for the
benefit of the Secured Parties in the assets received by the Borrower or such
Class I Subsidiary in such exchange or “swap” pursuant to Section 6.9, provided
further that, the fair market value of all such assets exchanged or “swapped”
after the Restatement Closing Date shall not exceed $150,000,000 in the
aggregate;

(g) the issuance and sale of directors’ qualifying shares and shares required by
applicable law to be held by a Person other than the Borrower or its Class I
Restricted Subsidiaries;

(h) the issuance and sale of minority interests in joint ventures, partnerships
and other entities to third parties to the extent that the proceeds of such sale
are reinvested in the related joint venture, partnership or other entity;

(i) any Disposition of digital cinema equipment in connection with a Digital
Cinema Equipment Lease with DCIP or Digital Projector Financing;

 

95



--------------------------------------------------------------------------------

(j) a(i) any sale or other Disposition of the type described in EITF 97-10ASC
840-40-55 in connection with a sale and leaseback transaction otherwise
permitted hereby;  and (ii) any Sale and Leaseback Transaction; provided that
the aggregate fair market value of all real property Disposed of pursuant to
such Sale and Leaseback Transactions pursuant to this clause (j)(ii) shall not
exceed $300,000,000 during the term of this Agreement after the Fifth Amendment
Effective Date;

(k) the Disposition of any real property subject to a sale contract on the
Restatement Closing Date as described on Schedule 7.5(k);

(l) (i) the Disposition of the Borrower’s or any Class I Restricted Subsidiary’s
minority interest in National CineMedia, LLC, NCM Holdings or any holding
company holding any such interest and/or (ii) Disposition of any interest in
DCIP, any Unrestricted Subsidiary, any joint venture or any interest acquired
pursuant to a Permitted Business Investment, and, in each case under this
Section 7.5(l), the subsequent Disposition of any consideration received
pursuant to such Disposition;

(m) the Disposition of cash and Cash Equivalents permitted under this Agreement;

(n) Dispositions of Property pursuant to contracts between the Borrower and the
U.S. Department of Justice or the Federal Trade Commission related to any
Permitted Acquisition; and

(o) the Disposition after the Restatement Closing Date of other assets having a
fair market value not to exceed $500,000,000 in the aggregate.

Certain Dispositions pursuant to this Section 7.5 may give rise to mandatory
prepayment obligations under Section 2.10(b).

7.6 Limitation on Restricted Payments. Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, retirement or other acquisition for value
of, any Capital Stock of the Parent, any Intermediate Holdco, the Borrower or
any Class I Restricted Subsidiary, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Parent, any Intermediate
Holdco, the Borrower or any Class I Restricted Subsidiary, or enter into any
derivatives or other transaction with any financial institution, commodities or
stock exchange or clearinghouse (a “Derivatives Counterparty”) obligating the
Parent, any Intermediate Holdco, the Borrower or any Class I Restricted
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock (collectively, “Restricted
Payments”), except that:

(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary that owns the common stock (or equivalent ownership interests) of the
Subsidiary making such Restricted Payment;

 

96



--------------------------------------------------------------------------------

(b) the Parent may make Restricted Payments in the form of common stock of the
Parent or preferred stock of the Parent, provided that, in the case of preferred
stock, such preferred stock is not redeemable at the option of the holder
thereof and not mandatorily redeemable in any circumstance until after the date
which is 90 days after the seventh anniversary of the Restatement Closing Date;

(c) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Payments to the Parent (or to one
or more Intermediate Holdcos, which may make Restricted Payments to other
Intermediate Holdcos and to the Parent), to permit the Parent to purchase, and
the Parent may purchase, the Parent’s common stock or common stock options from
present or former officers or employees (and their heirs, estates and assigns)
of the Parent, the Borrower or any Subsidiary upon the death, disability or
termination of employment of such officer or employee, provided, that the
aggregate amount of payments under this clause shall not exceed $3,000,000 in
any twelve month period (with unused amounts in any twelve month period being
carried over to succeeding twelve months periods subject to a maximum carry-over
amount of $6,000,000);

(d) the Borrower may make Restricted Payments to the Parent (or to one or more
Intermediate Holdcos, which may make Restricted Payments to other Intermediate
Holdcos and to the Parent), to permit Parent to pay (i) any taxes which are due
and payable by the Parent, the Borrower and their Subsidiaries as part of a
consolidated group (including, without limitation, franchise taxes and expenses
required to maintain corporate existence), (ii) customary salary, bonus and
other benefits payable to officers, directors and employees of Parent, the
Borrower and their Subsidiaries to the extent such salaries, bonuses and other
benefits are directly or indirectly attributable to the ownership or operation
of the Borrower and its Restricted Subsidiaries, including the Borrower’s
proportionate share of such amounts relating to Parent being a public company,
including directors’ fees; (iii) general corporate operating and overhead costs
and expenses of Parent to the extent such costs and expenses are directly or
indirectly attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries, including the Borrower’s proportionate share of the
expenses relating to Parent being a public company; (iv) principal and interest
on Indebtedness permitted under Section 7.2; and (v) reasonable fees and
expenses other than to Affiliates of the Borrower related to any unsuccessful
equity or debt offering of Parent;

(e) the Borrower or any Class I Restricted Subsidiary may make Restricted
Payments to any other Person to repurchase minority interests in any joint
venture, partnership or other entity which is a Subsidiary of the Borrower;

(f) the Parent, any Intermediate Holdco, the Borrower or any Class I Restricted
Subsidiary may purchase, redeem, retire or otherwise acquire its Capital Stock
with the proceeds of a substantially contemporaneous issuance of new shares of
its common stock or preferred stock that is not redeemable at the option of the
holder thereof and not mandatorily redeemable in any circumstance until after
the date which is 90 days after the seventh anniversary of the Restatement
Closing Date;

 

97



--------------------------------------------------------------------------------

(g) the Borrower and its Subsidiaries may, upon the sale of any Subsidiary of
the Borrower or any assets of such Subsidiary, make distribution of the proceeds
of such sale to any holders of minority equity interests in such Subsidiary as
required by the partnership agreement, joint venture agreement or other
analogous agreement of such Subsidiary, as the case may be, provided that, such
sale is permitted under Section 7.5;

(h) any Subsidiary of the Borrower that is not 100% owned, directly or
indirectly, by the Borrower may make distributions to its equity holders as
required by its respective partnership agreement, joint venture agreement or
other analogous agreement of such Subsidiary, provided that, the aggregate
amounts distributed pursuant to this clause (h) to Persons other than the
Borrower and its Subsidiaries shall not exceed $15,000,000 in any Fiscal Year;

(i) the Parent, any Intermediate Holdco, the Borrower or any Class I Restricted
Subsidiary may make additional Restricted Payments in an amount not to exceed
the Applicable Amount at the time of, and immediately prior to the making of,
any such Restricted Payment; provided that, at the time of and immediately after
giving effect to any such Restricted Payment under this paragraph (i), no
Default or Event of Default shall have occurred and be continuing. For the
avoidance of doubt, any Restricted Payment permitted and paid pursuant to this
Section 7.6(i) shall only have to satisfy the requirements detailed herein at
the time of the initial Restricted Payment. Following such Restricted Payment,
the recipient may transfer such payment to another Person without such transfer
being deemed an additional Restricted Payment for purposes of this
Section 7.6(i); and

(j) any Loan Party may purchase, redeem or otherwise acquire or retire Capital
Stock if such purchase, redemption, acquisition or retirement occurs or is
deemed to occur upon (y) the exercise of stock options, warrants or other
equity-based awards to the extent such Capital Stock represents a portion of the
exercise price of such options, warrants or other equity-based awards or (z) the
exercise of stock options, warrants or other equity-based awards or the vesting
or issuance of shares of restricted stock or other Capital Stock to the extent
such Capital Stock represents a portion of the tax liability of the holder
thereof with respect thereto.

7.7 Limitation on Capital Expenditures. Make or commit to make any Capital
Expenditures except:

(a) Capital Expenditures made (or deemed made) with the proceeds of any
Reinvestment Deferred Amount (including Capital Expenditures made during the
six-month period prior to the relevant Reinvestment Event);

(b) Capital Expenditures in any Fiscal Year to finance the acquisition,
construction or leasing of fixed or capital assets of the Borrower and its
Class I Restricted Subsidiaries in the ordinary course of business not exceeding
the Applicable Consolidated EBITDA Amount for such Fiscal Year;

 

98



--------------------------------------------------------------------------------

provided, that (x) such amounts referred to above, if not so expended in the
Fiscal Year for which it is permitted, may be carried over for expenditure in
the next succeeding Fiscal Year and (y) Capital Expenditures made pursuant to
this paragraph (b) during any Fiscal Year shall be deemed made, first, in
respect of amounts permitted for such Fiscal Year as provided above and, second,
in respect of amounts carried over from the prior Fiscal Year pursuant to
clause (x) above;

(c) to the extent that no amounts under Section 7.7(a) and (b) are available,
Capital Expenditures to finance the acquisition, construction or leasing of
fixed or capital assets in an amount not to exceed the Applicable Amount at the
time of, and immediately prior to the making of, such Capital Expenditure;
provided that, immediately prior to and after giving effect to such Capital
Expenditure under this paragraph (c), no Default or Event of Default shall have
occurred and be continuing; and

(d) notwithstanding anything in this Section 7.7 to the contrary, and without
utilization of any amounts described in paragraphs (a) through (c) of this
Section 7.7, purchases of digital projectors and other digital cinema equipment
from or with DCIP.

7.8 Limitation on Investments. Make any advance, loan, extension of credit (by
way of guarantee or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Sections 7.2(b), (e) and, (k) (and any Investment consisting of
equity interests arising upon the conversion to equity of any Indebtedness
permitted by Section 7.2(k)) and (p) and any guarantee permitted by
Section 7.2(a), (f), (g), (m), (n), (q), (r), (s), (t), (u), (v), (w), (x),
(y) or (z), or any pledge or deposit permitted under Section 7.3(c) or (d);

(d) Investments in assets useful in the Borrower’s or a Class I Restricted
Subsidiary’s business (other than inventory) made by the Borrower or any of its
Subsidiaries with the proceeds of any Reinvestment Deferred Amount;

(e) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.8(c)) by the Parent, any Intermediate Holdco, the
Borrower or any of its Restricted Subsidiaries in the Borrower or any Person
that, prior to such Investment, is a Subsidiary Guarantor or an Intermediate
Holdco;

 

99



--------------------------------------------------------------------------------

(f) equity interests acquired by the Borrower or any Restricted Subsidiary in a
Person engaged in the indoor motion picture exhibition business if (i) such
Person’s theaters are managed by the Borrower or such Restricted Subsidiary,
(ii) such equity interest is acquired solely in exchange for services rendered
in connection with the management of such Person’s theaters, (iii) the board of
directors of the Borrower determines that such acquisition is in the best
interests of the Borrower and (iv) promptly after the acquisition of such equity
interests, such equity interests are pledged to the Administrative Agent for the
benefit of the Secured Parties to the extent required by Section 6.9;

(g) loans and advances to employees of the Parent, any Intermediate Holdco, the
Borrower or any of the Class I Restricted Subsidiaries in the ordinary course of
business (including for travel and entertainment expenses) in an aggregate
amount not to exceed $1,000,000 at any one time outstanding;

(h) Investments by the Borrower or any of its Class I Restricted Subsidiaries in
Unrestricted Subsidiaries, non-Guarantor Class I Restricted Subsidiaries,
Class II Restricted Subsidiaries, partnerships, joint ventures and other
entities that are not Guarantors in an amount not to exceed the Applicable
Amount at the time of, and immediately prior to the making of, any such
Investment; provided that, (i) any such amounts invested in any entity that is
not a Subsidiary and the primary business of which is not a Permitted Business
shall not exceed $100,000,000 in the aggregate at any one time outstanding
(measured at the time each such Investment is made and without giving effect to
subsequent changes in value) during the term of this Agreement and
(ii) immediately prior to and after giving effect to such Investment under this
paragraph (h), no Default or Event of Default shall have occurred and be
continuing; and provided further that (x) transfers by the Borrower or the
Class I Restricted Subsidiaries to any Unrestricted Subsidiary of fee-owned
property in connection with the incurrence by such Unrestricted Subsidiary of
Non-Recourse Debt secured by such fee-owned property, as contemplated by
Section 7.2(h)(i)(B), (y) Investments in Brazilco by any Unrestricted Subsidiary
that is subsequently designated as a Class I Restricted Subsidiary, and
(z) Investments in Unrestricted Subsidiaries and CFC Holdcos consisting of the
Capital Stock of an Unrestricted Subsidiary or a CFC Holdco in each case shall
not constitute Investments for purposes of determining the Applicable Amount;

(i) Investments by the Borrower or any of its Class I Restricted Subsidiaries in
Permitted Acquisitions, provided that, (A) to the extent such Investment results
in the creation or acquisition of a Subsidiary of the Borrower (other than an
Excluded Foreign Subsidiary of the Class I Restricted Subsidiary so acquired),
such Subsidiary must be a Class I Restricted Subsidiary and (B) immediately
prior to and after giving effect to such Permitted Acquisition, no Default or
Event of Default shall have occurred and be continuing;

(j) Investments permitted by Sections 7.5(b), 7.5(f), 7.5(h), 7.6 and 7.16;

(k) the Rave Acquisition;

(l) Investments in Subsidiaries of the Borrower resulting from purchases of
minority interests in such Subsidiaries in exchange for the Parent’s common
stock;

 

100



--------------------------------------------------------------------------------

(m) Investments by the Borrower or any of its Class I Restricted Subsidiaries
consisting of refundable construction advances made with respect to the
construction of motion picture exhibition theatres in the ordinary course of
business;

(n) Investments by the Borrower or any of its Class I Restricted Subsidiaries
consisting of the licensing or contribution of Intellectual Property pursuant to
joint marketing arrangements;

(o) Investments by the Borrower or any of its Class I Restricted Subsidiaries
received in connection with the bankruptcy or reorganization of or settlement
of, delinquent accounts and disputes with or judgments against, customers and
suppliers, in each case in the ordinary course of business; and

(p) Investments in DCIP in an aggregate amount (measured on the date each such
Investment was made and without giving effect to subsequent changes in value)
not to exceed, at any one time outstanding during the term of this Agreement,
$100,000,000.

7.9 Limitation on Optional Payments and Modifications of Debt Instruments;
Amendments to Certificate of Incorporation.

(a) Prepay, repurchase or redeem or otherwise defease or acquire the 4.875%
Senior Notes, the 5.125% Senior Notes, the Senior Subordinated Notes or
Indebtedness incurred pursuant to Section 7.2(g), (s), (t), (u), (v), (x),
(y) or (z); provided, however, that, so long as no Default or Event of Default
shall have occurred and be continuing at the date of such prepayment,
repurchase, redemption or other defeasance or acquisition or would result
therefrom, the Parent, any Intermediate Holdco, the Borrower or any Restricted
Subsidiary may prepay, repurchase, redeem, defease or acquire: (i) the 4.875%
Senior Notes and the Senior Subordinated Notes; (ii) the 5.125% Senior Notes and
Indebtedness incurred pursuant to Section 7.2(g), (s), (t), (u), (v), (x),
(y) or (z) for an aggregate price that does not exceed the Applicable Amount at
the time of such prepayment, repurchase, redemption, defeasance or other
acquisition; (iii) the 5.125% Senior Notes or Indebtedness incurred pursuant to
Section 7.2(t) or 7.2(u) with the proceeds of Indebtedness incurred pursuant to
Section 7.2(t) or 7.2(u); (iv) the Senior Subordinated Notes with the proceeds
of any refinancing permitted by Section 7.2(f)[Reserved]; (v) Indebtedness
incurred pursuant to Section 7.2(g) or 7.2(x) with the proceeds of Indebtedness
incurred pursuant to Section 7.2(x); (vi) Indebtedness incurred pursuant to
Section 7.2(f), 7.2(s) or 7.2(y) with the proceeds of Indebtedness incurred
pursuant to Section 7.2(y); and (vii) Indebtedness incurred pursuant to
Section 7.2(v) or 7.2(z) with the proceeds of Indebtedness incurred pursuant to
Section 7.2(z);

(b) amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the 4.875% Senior
Notes, the 5.125% Senior Notes, the Senior Subordinated Notes or any
Indebtedness incurred pursuant to Section 7.2(g), (s), (t), (u), (v), (x),
(y) or (z), in each case if, after giving effect to such amendment, modification
or other change, such Indebtedness would not be permitted to be incurred under
such Section 7.2(g), (s), (t), (u), (v), (x), (y) or (z), as appropriate; or

 

101



--------------------------------------------------------------------------------

(c) amend its certificate of incorporation in any manner reasonably determined
by the Administrative Agent to be material and adverse to the Lenders.

7.10 Limitation on Transactions with Affiliates. Make any payment to, or sell,
lease, transfer or otherwise dispose of any of its properties or assets to, or
purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate (each, an “Affiliate Transaction”),
involving aggregate payments or consideration in excess of $10.0 million unless:

(i) the Affiliate Transaction is on terms that are no less favorable to the
Parent, the Intermediate Holdco, the Borrower or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Parent, the Intermediate Holdco, the Borrower or such Restricted
Subsidiary with a Person who is not an Affiliate; and

(ii) the Borrower delivers to the Administrative Agent:

(a) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $10.0 million, an
officer’s certificate certifying that such Affiliate Transaction complies with
this Section 7.10; and

(b) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $50.0 million, a
resolution of the board of directors of the Parent and the Borrower set forth in
an officer’s certificate certifying that such Affiliate Transaction complies
with this Section 7.10 and that such Affiliate Transaction has been approved by
a majority of the disinterested members of the board of directors of the Parent
and the Borrower.

The following items shall be deemed to not be Affiliate Transactions and,
therefore, shall not be subject to the provisions of the prior paragraph:

(1) any employment, consulting or similar agreement or other compensation
arrangement entered into by the Parent, any Intermediate Holdco, the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business of the
Parent, any Intermediate Holdco, the Borrower or such Restricted Subsidiary;

(2) transactions between or among the Parent, any Intermediate Holdco, the
Borrower and/or its Restricted Subsidiaries;

(3) transactions with a Person that is an Affiliate of the Parent solely because
the Parent or any of its Subsidiaries owns Capital Stock in, or controls, such
Person;

(4) reasonable fees and expenses and compensation paid to, and indemnity
provided on behalf of, officers, directors or employees of the Parent or any
Subsidiary as determined in good faith by the board of directors or senior
management of the Parent;

 

102



--------------------------------------------------------------------------------

(5) sales of Capital Stock (other than Disqualified Stock) to Affiliates of the
Parent and the granting of registration and other customary rights in connection
therewith;

(6) Restricted Payments that are permitted by Section 7.6 and Investments
permitted under Section 7.8;

(7) transactions pursuant to any contract or agreement listed on Schedule 7.10,
as in effect on the Restatement Closing Date, in each case as amended, modified
or replaced from time to time so long as the amended, modified or new
agreements, taken as a whole, are not materially less favorable to the Parent,
any Intermediate Holdco, the Borrower and its Restricted Subsidiaries taken as a
whole than those in effect on the Restatement Closing Date;

(8) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case, in the ordinary course of business and
otherwise in compliance with the terms of this Agreement which are fair to the
Parent, any Intermediate Holdco, the Borrower and its Restricted Subsidiaries,
in the reasonable determination of the board of directors of the Parent or the
senior management thereof, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party;

(9) the pledge of Capital Stock of an Unrestricted Subsidiary to its lenders to
support the Indebtedness of such Unrestricted Subsidiary owed to such lenders;
and

(10) transactions in which the Parent, any Intermediate Holdco, the Borrower or
any of its Restricted Subsidiaries delivers to the Administrative Agent a letter
from an accounting, appraisal or investment banking firm of national standing
stating that such transaction is fair to the Parent, such Intermediate Holdco,
the Borrower or such Restricted Subsidiary from a financial point of view or
stating that the terms are not materially less favorable to the Parent, such
Intermediate Holdco, the Borrower or such Restricted Subsidiary than those that
would have reasonably been obtained in a comparable transaction by the Parent,
such Intermediate Holdco, the Borrower or such Restricted Subsidiary with an
unrelated Person on an arm’s-length basis.

7.11 Limitation on Changes in Fiscal Periods. Permit the Fiscal Year to end on a
day other than December 31 or change the Borrower’s method of determining fiscal
quarters.

 

103



--------------------------------------------------------------------------------

7.12 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Parent, the Borrower or any of its Class I Restricted Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of its Property or revenues,
whether now owned or hereafter acquired, to secure the Obligations or, in the
case of any Guarantor, its obligations under the Guarantee and Collateral
Agreement, other than:

(a) this Agreement and the other Loan Documents;

(b) the Senior Subordinated Note Indenture[Reserved];

(c) any Senior Note Indentures;

(d) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby);

(e) in connection with any Lien permitted under Section 7.3(b), (c), (d), (f),
(g), (i), (k), (m), (o), (s), (u), (v) or (w) or any document or instrument
governing any such Lien, provided that such prohibition or limitation shall only
be effective against the assets subject to such Lien;

(f) pursuant to customary restrictions and conditions contained in any agreement
related to the sale of any property permitted under Section 7.5, pending the
consummation of such sale, provided that such prohibition or limitation shall
only be effective against the assets to be sold;

(g) leases, licenses and other agreements entered into in the ordinary course of
business (other than for Indebtedness);

(h) provisions in corporate charters, bylaws, stockholders agreements,
partnership agreements, limited liability company agreements and similar
agreements entered into in connection with Investments permitted by Section 7.8
and negotiated in good faith and not with the purpose of avoiding the
restrictions of this Section;

(i) restrictions on cash or other deposits or net worth imposed by customers and
suppliers in the ordinary course of business;

(j) Digital Cinema Equipment Leases with DCIP and related agreements;

(k) agreements governing Liens, encumbrances and restrictions permitted under
Section 7.3(aa); and

(l) any instruments governing Indebtedness permitted under Section 7.2(g), (r),
(s), (t), (u), (v), (w), (x), (y) or (z).

In each case set forth above, notwithstanding any stated limitation on the
assets or property that may be subject to such prohibition or limitation, a
prohibition or limitation on a specified asset or property or group or type of
assets or property may also apply to all improvements, additions and accessions
thereto, assets and property affixed or appurtenant thereto, and all products
and proceeds thereof, including dividends, distributions, interest and increases
in respect thereof.

 

104



--------------------------------------------------------------------------------

7.13 Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Class I Restricted Subsidiary (or, in the case of clause (a)
only, any Class II Restricted Subsidiary of the Borrower) to (a) make Restricted
Payments in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any Class I Restricted Subsidiary,
(b) make Investments in the Borrower or any other Class I Restricted Subsidiary
or (c) transfer any of its assets to the Borrower or any other Class I
Restricted Subsidiary, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents,
(ii) any restrictions with respect to a Restricted Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary
pending such Disposition and (iii) agreements, instruments and documents of the
types described in clauses (b) through (l) of Section 7.12 (provided, that, in
the case of any such type that is limited to certain assets (including Capital
Stock) or Persons, the permission in this clause (iii) shall also be limited to
such assets or Persons after giving effect to the final sentence of
Section 7.12) and negotiated in good faith and not with the purpose of avoiding
the restrictions of this Section. Notwithstanding any of the foregoing, the
ability of any Class II Restricted Subsidiary to make Restricted Payments may be
subject to encumbrances and restrictions imposed by agreements or instruments
relating to any Non-Recourse Debt of such Class II Restricted Subsidiary.

7.14 Limitation on Lines of Business. Engage in any business other than
Permitted Businesses, except to such extent as would not be material to the
Borrower and its Subsidiaries taken as a whole.

7.15 Limitation on Activities of the Parent and Intermediate Holdcos. In the
case of the Parent and any Intermediate Holdcos, notwithstanding anything to the
contrary in this Agreement or any other Loan Document:

(a) conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any material business operations other than those
incidental to

(i) (A) issuances and sales of its Capital Stock and options, warrants and
rights related thereto, and (B) its ownership of the Capital Stock of the
Borrower or one or more Intermediate Holdcos,

(ii) the Indebtedness permitted under Section 7.2,

(iii) the ownership of intercompany Indebtedness permitted under Section 7.2,

(iv) the transactions permitted under Section 7.10, and

(v) the rights and obligations hereunder and under the other Loan Documents;

 

105



--------------------------------------------------------------------------------

(b) incur, create, assume or suffer to exist any Indebtedness or other material
liabilities or financial obligations, except

(i) nonconsensual liabilities and obligations imposed by operation of law,

(ii) pursuant to the Loan Documents to which it is a party,

(iii) liabilities and obligations with respect to its Capital Stock, including
dividends, redemptions and repurchases, and options, warrants and rights related
thereto,

(iv) Indebtedness permitted under Section 7.2,

(v) taxes,

(vi) customary fees to members of its board of directors,

(vii) ordinary course corporate operating expenses,

(viii) liabilities and obligations arising out of Restricted Payments permitted
under Section 7.6,

(ix) the transactions permitted under Section 7.10,

(x) liabilities and obligations arising out of operations permitted under
clause (a) of this Section or ownership of assets permitted under clause (c) of
this Section; or

(c) own, lease, manage or otherwise operate any properties or assets (including
cash and Cash Equivalents) other than

(i) the ownership of shares of Capital Stock of the Borrower or one or more
Intermediate Holdcos,

(ii) the ownership of intercompany Indebtedness permitted under Section 7.2,

(iii) customary minimum balances of cash and Cash Equivalents,

(iv) cash and Cash Equivalents pending application to an Indebtedness, liability
or obligation permitted under clause (b) of this Section,

(v) on any date cash and Cash Equivalents pending application to ordinary course
corporate operating expenses of the Parent for the two year period following
such date in an amount not to exceed $3,000,000, and

 

106



--------------------------------------------------------------------------------

(vi) cash and Cash Equivalents so long as the Parent or the relevant
Intermediate Holdco owning such cash and Cash Equivalents is a Guarantor and the
Administrative Agent has a perfected first-priority security interest in such
cash and Cash Equivalents pursuant to a customary control agreement.

7.16 Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business (i) to protect
against changes in interest rates or to reduce overall interest costs with
respect to Funded Debt of the Parent and its Subsidiaries to the extent that
such Hedge Agreements have an aggregate notional amount equal to or less than an
amount reasonably related to the amount of such Funded Debt, all such
determinations to be made at the time of incurrence of such Hedge Agreement and
(ii) to protect against changes in currency exchange rates or commodity prices
and to reduce overall costs with respect to such currency exchange rates or
commodity prices to the extent that such Hedge Agreements are in an aggregate
notional amount equal to or less than an amount reasonably related to the
exposure of the Borrower and its Subsidiaries with respect to such currencies or
commodities, as applicable.

7.17 Use of Proceeds. The Borrower will not request any Loan or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries,
Parent and its or their respective directors, officers, employees and agents
shall not use, the proceeds of any Loan or Letter of Credit (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) The Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof or thereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

 

107



--------------------------------------------------------------------------------

(c) (i) Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Parent and the Borrower only), Section 6.7(a) or Section 7, or (ii) an “Event of
Default” under and as defined in any Mortgage shall have occurred and be
continuing; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days; or

(e) The Parent, any Intermediate Holdco, the Borrower or any of its Restricted
Subsidiaries shall (i) default in making any payment of any principal of any
Indebtedness (including, without limitation, any Guarantee Obligation, but
excluding the Loans and Reimbursement Obligations) on the scheduled or original
due date with respect thereto or, with respect to any Capital Lease Obligation,
after giving effect to any grace period with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or due
to any action or omission by the Parent or any of its Subsidiaries any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $25,000,000; or

(f) (i) The Parent, any Intermediate Holdco, the Borrower or any of its
Restricted Subsidiaries shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Parent, any Intermediate Holdco, the
Borrower or any of its Restricted Subsidiaries shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Parent, any Intermediate Holdco, the Borrower or any of its Restricted
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or

 

108



--------------------------------------------------------------------------------

unbonded for a period of 60 days; or (iii) there shall be commenced against the
Parent, any Intermediate Holdco, the Borrower or any of its Restricted
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Parent, any
Intermediate Holdco, the Borrower or any of its Restricted Subsidiaries shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Parent, any Intermediate Holdco, the Borrower or any of its
Restricted Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure by the Borrower or any Commonly Controlled Entity to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Plan or any failure to satisfy the minimum funding standards (within the meaning
of Section 412 of the Code or Section 302 of ERISA), whether or not waived,
shall exist with respect to any Plan, or any Lien in favor of the PBGC or a Plan
shall arise on the assets of the Borrower or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) the Borrower or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders
shall be likely to, incur any liability in connection with a withdrawal from, or
the Insolvency, Reorganization or “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA) of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or

(h) One or more final judgments or decrees shall be entered against the Parent,
any Intermediate Holdco, the Borrower or any of its Restricted Subsidiaries
involving for the Parent, the Intermediate Holdco, the Borrower and its
Restricted Subsidiaries taken as a whole a liability (not paid or fully covered
by insurance as to which the relevant insurance company has not disclaimed
coverage) of $25,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or

(i) (i) Any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof pursuant to this Agreement), to be in full
force and effect, and the Borrower shall not cure such event within three
Business Days after notice thereof; (ii) any Loan Party shall assert that any of
the Security Documents are not

 

109



--------------------------------------------------------------------------------

in full force and effect; or (iii) any Lien created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby or any Loan Party shall so assert (other than by
reason of the express release thereof pursuant to this Agreement), and the
Borrower shall not cure such event within three Business Days after notice
thereof; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (i) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph shall have
occurred and be continuing with respect to Collateral with a fair market value
which exceeds $250,000 in the aggregate; or

(j) (i) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to this Agreement), to be in full force and effect, and
the Borrower shall not cure such event within three Business Days after notice
thereof; or (ii) or any Loan Party shall assert that the guarantee contained in
Section 2 of the Guarantee and Collateral Agreement is not in full force and
effect; or

(k) Any Change of Control shall occur; or

(l) The Senior Subordinated Notes or the guarantees thereof shall cease, for any
reason, to be validly subordinated to the Obligations or the obligations of the
Guarantors under the Guarantee and Collateral Agreement, as the case may be, as
provided in any Senior Subordinated Note Indenture (other than in the case of
the defeasance of the Senior Subordinated Notes), or any Loan Party, the trustee
in respect of the Senior Subordinated Notes or the holders of at least 25% in
aggregate principal amount of the Senior Subordinated Notes shall so assert;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default and such Event of Default is continuing, either or
both of the following actions may be taken: (i) with the consent of the Majority
Revolving Credit Facility Lenders, the Administrative Agent may, or upon the
request of the Majority Revolving Credit Facility Lenders, the Administrative
Agent shall, by notice to the Borrower declare the Revolving Credit Commitments
to be terminated forthwith, whereupon the Revolving Credit Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. In the case of all Letters of

 

110



--------------------------------------------------------------------------------

Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower within ten Business Days of such expiration (or such other
Person as may be lawfully entitled thereto).

8.2 Borrower’s Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 8.1, in the event of any Event of Default under the
covenant set forth in Section 7.1 and until the expiration of the tenth day
after the date on which financial statements are required to be delivered with
respect to the applicable fiscal quarter hereunder, the Parent may engage in any
Permitted Equity Issuance to the Permitted Investors and apply the amount of the
Net Cash Proceeds thereof to increase Consolidated EBITDA with respect to such
applicable quarter; provided that such Net Cash Proceeds applied to the cure
right in this Section 8.2 (i) are actually received by the Borrower and
contributed to the common equity of the Borrower (including through capital
contribution of such Net Cash Proceeds directly or indirectly by the Parent to
the Borrower) no later than ten days after the date on which financial
statements are required to be delivered with respect to such fiscal quarter
hereunder, (ii) do not increase the Applicable Amount or any other item
specified in this Agreement as being increased by the amount of any contributed
equity, (iii) are not deducted from Consolidated Senior Secured Debt in the
determination of the Consolidated Net Senior Secured Leverage Ratio and (iv) do
not exceed the aggregate amount necessary to cure such Event of Default under
Section 7.1 for any applicable period. The parties hereby acknowledge that this
Section 8.2 may not be relied on for purposes of calculating any financial
ratios other than as applicable to Section 7.1 and shall not result in any
adjustment to any amounts other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence.

(b) Notwithstanding the provisions of Section 8.2(a), (x) in each period of four
fiscal quarters, there shall be at least one fiscal quarter in which no cure set
forth in Section 8.2(a) is made and (y) in each period of eight fiscal quarters,
there shall be at least four consecutive fiscal quarters in which no cure set
forth in Section 8.2(a) is made.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes each Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are

 

111



--------------------------------------------------------------------------------

reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

9.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Loan Parties), independent accountants and other experts selected by such
Agent. The Agents may deem and treat the payee of any Note as the owner thereof
for all purposes unless such Note shall have been transferred in accordance with
Section 10.6 and all actions required by such Section in connection with such
transfer shall have been taken. Each Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders or any other instructing
group of Lenders specified by this Agreement) as it deems appropriate or it
shall first be indemnified to its satisfaction by such Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

112



--------------------------------------------------------------------------------

9.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
shall have received notice from a Lender, the Parent or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders or if such notice is from a Lender, to the Borrower. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither any of the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of such Agent or any of its officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) in its capacity as such (to the extent not
reimbursed by the Borrower or any Guarantor and without limiting the obligation
of the Borrower or any Guarantor to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date

 

113



--------------------------------------------------------------------------------

upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), for, and to save each Agent harmless from and
against, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including, without limitation, at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against such Agent Indemnitee in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Agents. The Administrative Agent may resign as Administrative
Agent upon ten days’ notice to the Lenders and the Borrower. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8.1(a) or Section 8.1(f) with respect
to the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is ten days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. The Syndication Agent may, at any time, by notice
to the Lenders and the Administrative Agent, resign as Syndication Agent
hereunder, whereupon the duties, rights, obligations and responsibilities of the
Syndication Agent, if any, hereunder shall automatically be assumed by, and
inure to the benefit of, the Administrative Agent, without any further act by
the Syndication Agent, the Administrative Agent or any Lender. After any
retiring Agent’s resignation as Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents.

 

114



--------------------------------------------------------------------------------

9.10 Authorization to Release Liens and Guarantees. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to (i) effect any release
of Liens or guarantee obligations contemplated by Section 10.15 and
(ii) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted under Section 7.3(e), Section 7.3(g) or
Section 7.3(m).

9.11 The Agents. Other than the Administrative Agent, none of the Agents, in
their respective capacities as such, shall have any duties or responsibilities,
or incur any liability, under this Agreement and the other Loan Documents.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement or any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or (with the written
consent of the Required Lenders) the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i) forgive or reduce the principal amount or extend the final scheduled date of
maturity of any Loan or Reimbursement Obligation, extend the scheduled date of
any amortization payment in respect of any Term Loan, reduce the stated rate of
any interest or fee payable hereunder (except (x) in connection with the waiver
of applicability of any post-default increase in interest rates (which waiver
shall be effective with the consent of the Majority Facility Lenders of each
adversely affected Facility) and (y) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Commitment of any Lender, in each
case without the consent of each Lender directly affected thereby;

(ii) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders or Required
Prepayment Lenders, consent to the assignment or transfer by the Borrower of

 

115



--------------------------------------------------------------------------------

any of its rights and obligations under this Agreement and the other Loan
Documents, release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their guarantee obligations under the
Guarantee and Collateral Agreement, in each case without the consent of all
Lenders;

(iii) amend, modify or waive any condition precedent to any extension of credit
under the Revolving Credit Facility set forth in Section 5.2 (including, without
limitation, the waiver of an existing Default or Event of Default required to be
waived in order for such extension of credit to be made) without the consent of
the Majority Revolving Credit Facility Lenders;

(iv) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;

(v) amend, modify or waive any provision of Section 9 or any other provision of
any Loan Document directly affecting the rights, obligations or duties of any
Agent without the consent of such Agent;

(vi) amend, modify or waive any provision of Section 2.16 without the consent of
each Lender directly affected thereby;

(vii) amend, modify or waive any provision of Section 3 without the consent of
the Issuing Lender;

(viii) amend or modify Section 10.6 to add any additional consent requirements
necessary to effect any assignment or participation under such Section (other
than the consent of the Borrower) without the consent of each Lender;

(ix) amend, modify or waive any provision of Section 2.10 without the consent of
the Required Prepayment Lenders; or

(x) amend Section 10.6(g) except in the manner set forth in the last sentence
thereof.

In addition to the amendments described above, and notwithstanding anything in
this Section 10.1 to the contrary, (i) the Peso Subfacility Amendments may be
effected in accordance with the provisions of Section 2.23., (ii) amendments
contemplated by Section 2.26 may be effected in accordance with Section 2.26
without the consent of any Person other than as specified in Section 2.26, and
(iii) Extensions and Extension Amendments may be effected in accordance with
Section 2.27 without the consent of any Person other than as specified in
Section 2.27.

Any waiver, amendment, supplement or modification effected in accordance with
this Section 10.1 shall apply equally to each of the Lenders and shall be
binding upon the Loan Parties, the Lenders, the Agents and all future holders of
the Loans. In the case of any waiver,

 

116



--------------------------------------------------------------------------------

the Loan Parties, the Lenders and the Agents shall be restored to their former
position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof.

For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to each relevant Loan
Document (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof (collectively, the
“Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, Required Prepayment Lenders, the Majority
Facility Lenders and Majority Revolving Facility Lenders; provided, however,
that no such amendment shall permit the Additional Extensions of Credit to share
ratably with (except pursuant to the Peso Subfacility Amendments) or with
preference to the Loans in the application of mandatory prepayments without the
consent of the Required Prepayment Lenders (prior to giving effect to
clause (y)).

In addition, notwithstanding the foregoing, (i) this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below), and no
consent of any other Person shall be required in connection with any such
amendment, to permit the refinancing, replacement or modification of all
outstanding Term Loans (“Replaced Term Loans”) with a replacement term loan
tranche hereunder (“Replacement Term Loans”), provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Replaced Term Loans, (b) if such refinancing,
replacement or modification is consummated prior to the six month anniversary of
the FourthFifth Amendment Effective Date and the Applicable Margin for such
Replacement Term Loans shall be lower than the Applicable Margin for such
Replaced Term Loans, then the fifth sentence of Section 2.9(a) shall apply, and
(c) the weighted average life to maturity of such Replacement Term Loans shall
not be shorter than the weighted average life to maturity of such Replaced Term
Loans at the time of such refinancing., and (d) in connection with any such
transaction, Lenders that do not provide Replacement Term Loans shall be deemed
to have agreed to waive the optional prepayment notice periods specified in the
first sentence of Section 2.9(a), and (ii) this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Revolving Credit Facility (as defined below),
and no consent of any other Person shall be required in connection with any such
amendment, to permit the refinancing, replacement or modification of all of the
then existing Revolving Credit Facility (“Replaced Revolving Credit Facility”)
with a replacement revolving credit facility hereunder (“Replacement Revolving
Credit Facility”), provided that (a) the aggregate commitments in

 

117



--------------------------------------------------------------------------------

respect of such Replacement Revolving Credit Facility shall not exceed the
aggregate Revolving Credit Commitments in respect of such Replaced Revolving
Credit Facility and (b) the maturity date of such Replacement Revolving Credit
Facility shall not be shorter than the maturity date of such Replaced Revolving
Credit Facility at the time of such refinancing.3

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of the Parent, the Borrower and the Agents, as follows
and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Assumption, in such Assignment and Assumption or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

 

The Parent:   

Cinemark Holdings, Inc.

3900 Dallas Parkway

Suite 500

Plano, Texas 75093

Attention: Robert CoppleSean Gamble, Chief Financial Officer

Telephone: (972) 665-1000

Facsimile: (972) 665-1004

with a copy to:   

Attention: Michael Cavalier, SeniorExecutive VP; VP-

General Counsel

Telephone: (972) 665-1000

Facsimile: (972) 665-1004

The Borrower:    c/o the Parent

 

3  The highlighted amendments to this Section 10.1 shall become effective upon
the receipt by the Administrative Agent of written consent of each Revolving
Credit Lender; provided that the agreement of any Revolving Credit Lender to any
amendment or modification of this Agreement after the Fifth Amendment Effective
Date shall constitute the consent of such Revolving Credit Lender with respect
thereto.

 

118



--------------------------------------------------------------------------------

The Administrative Agent:   

Barclays Bank

PLC Americas Loan Operations

70 Hudson St. 10th Floor

Jersey City, NJ 07302

Attention: Patrick Kerner

Telecopy no: (201) 499-5040

E-Mail Address: patrick.kerner@barcap.com

Issuing Lender:   

As notified by such Issuing Lender to the Administrative

Agent and the Borrower

provided that any notice, request or demand to or upon any Agent, any Issuing
Lender or any Lender shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Agents for all their reasonable out-of-pocket costs and expenses incurred in
connection with the syndication of the Facilities (other than fees payable to
syndicate members) and the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees and
disbursements and other charges of counsel to the Administrative Agent (but
limited to one counsel to the Administrative Agent) , filing and recording fees
and expenses and the charges of Intralinks, (b) to pay or reimburse each Lender
and the Agents for all their out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any other documents prepared in
connection

 

119



--------------------------------------------------------------------------------

herewith or therewith, including, without limitation, the fees and disbursements
of counsel (including the allocated fees and disbursements and other charges of
in-house counsel) to each Lender and of counsel to the Agents (but limited to
one counsel to the Administrative Agent, one counsel to the Lenders, appropriate
local counsel as may be necessary and, in the case of a conflict of interest,
additional legal counsel as may be necessary), (c) to pay, indemnify, or
reimburse each Lender and the Agents for, and hold each Lender, the Issuing
Lender and the Agents harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay caused by
the Borrower in paying, other taxes, if any, which may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, defend, indemnify or reimburse each Lender, the Issuing Lender, each
Agent, their respective affiliates, and their respective officers, directors,
trustees, employees, advisors, agents and controlling persons (each, an
“Indemnitee”) for, and hold each Indemnitee harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including, without limitation, any claim, litigation, investigation
or proceeding regardless of whether any Indemnitee is a party thereto and
whether or not the same are bought by the Borrower, its equity holders,
affiliates or creditors or any other person, including any of the foregoing
relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable or allegedly
applicable to the Parent, the Borrower, any of its Subsidiaries or any of their
operations or any property at any time owned, leased, or in any way used by any
of such parties and the fees and disbursements and other charges of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against the Borrower hereunder (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities (i) to the extent such Indemnified Liabilities are found by a final,
nonappealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
(ii) arising from claims asserted by another Indemnitee against such Indemnitee,
provided, further, that this Section 10.5(d) shall not apply with respect to
taxes other than any taxes that represent losses or damages arising from any
non-tax claim. The Borrower shall have the right to undertake, conduct and
control through counsel of its own choosing (which counsel shall be acceptable
to the applicable Indemnitee acting reasonably), the conduct and settlement of
claims with respect to the related Indemnified Liabilities, and such Indemnitee
shall cooperate with the Borrower in connection therewith; provided that the
Borrower shall permit such Indemnitee to participate in such conduct and
settlement through counsel chosen by such Indemnitee. Notwithstanding the
foregoing, each Indemnitee shall have the right to employ its own counsel and
the reasonable fees and expenses of such counsel shall be at the Borrower’s cost
and expense if such Indemnitee reasonably determines that (i) the Borrower’s
counsel is not defending any claim or proceeding in a manner reasonably
acceptable to such Indemnitee or (ii) the interest of the Borrower and such
Indemnitee have become adverse in any such claim or cause of action, provided,
however, that in such event, the Borrower shall only be liable for the
reasonable legal expenses of one counsel for all such Indemnitees. If

 

120



--------------------------------------------------------------------------------

clause (ii) of the immediately preceding sentence is applicable, at the option
of the applicable Indemnitee, its attorneys shall control the resolution of any
such claim with respect to the related Indemnified Liabilities. The Borrower
shall not, without the prior written consent of each Indemnitee affected
thereby, effect the settlement or compromise of, or consent to the entry of any
judgment with respect to, any pending or threatened action or claim in respect
of which indemnification may be sought hereunder (whether or not such Indemnitee
is an actual or potential party to such action or claim) unless such settlement,
compromise or judgment (a) includes an unconditional release of such Indemnitee
from all liability arising out of such action or claim, (b) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of such Indemnitee and (c) does not require such Indemnitee to pay any
form of consideration to any party or parties (including, without limitation,
the payment of money) in connection therewith. Without limiting the foregoing,
and to the extent permitted by applicable law, the Borrower agrees not to assert
and to cause its Subsidiaries not to assert, and hereby waives and agrees to
cause its Subsidiaries so to waive, all rights for contribution or any other
rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee until the date on which all
Obligations (other than obligations in respect of any Specified Hedge Agreement)
have been paid in full, all Commitments have terminated or expired and no Letter
of Credit shall be outstanding. Notwithstanding any other provision of this
Section, the Borrower shall have no obligation hereunder to any Indemnitee for
any environmental claims arising from actions taken by such Indemnitee with
respect to any Property after the exercise of remedies by such Indemnitee with
respect to such Property. All amounts due under this Section shall be payable
not later than 30 days after written demand therefor supported by customary
documentation. Statements payable by the Borrower pursuant to this Section shall
be submitted to General Counsel (Telephone No. (972) 665-1000) (Fax
No. (972) 665-1004), at the address of the Borrower set forth in Section 10.2,
or to such other Person or address as may be hereafter designated by the
Borrower in a notice to the Administrative Agent. The agreements in this Section
shall survive repayment of the Loans and all other amounts payable hereunder.

No Indemnitee or any of the other parties hereto shall be liable to any other
party hereto for any damages arising from the use by unauthorized Persons of
information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such Persons
(except to the extent any such damages are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee) or for any special,
indirect, exemplary, consequential or punitive damages in connection with the
Facilities.

10.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Parent, the Borrower, the
Lenders, the Agents, all future holders of the Loans and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Agents and each Lender.

 

121



--------------------------------------------------------------------------------

(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender, any Commitment of such Lender or any other interest of such
Lender hereunder and under the other Loan Documents. In the event of any such
sale by a Lender of a participating interest to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and the Borrower
and the Agents shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. In no event shall any Participant under any such
participation have any right to approve any amendment or waiver of any provision
of any Loan Document, or any consent to any departure by any Loan Party
therefrom, except to the extent that such amendment, waiver or consent would
require the consent of all Lenders pursuant to Section 10.1. The Borrower agrees
that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 10.7(a)as
fully as if such Participant were a Lender hereunder. The Borrower and each
Lender also agree that each Participant shall be entitled to the benefits of
Sections 2.17, 2.18 and 2.19 with respect to its participation in the
Commitments and the Loans outstanding from time to time as if such Participant
were a Lender; provided that, in the case of Section 2.18, such Participant
shall have complied with the requirements of said Section, and provided,
further, that no Participant shall be entitled to receive any greater amount
pursuant to any such Section than the transferor Lender would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred, except to
the extent such entitlement to receive a greater amount results from the
adoption of, or a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower (and such agency being solely for tax purposes), maintain a
register in the United States on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments or other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that any such Commitment or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

122



--------------------------------------------------------------------------------

(c) Any Lender (an “Assignor”) may, in accordance with applicable law, at any
time and from time to time assign to any Lender or any Affiliate or Related Fund
thereof or, with the consent of (i) the Administrative Agent and so long as no
Default or Event of Default has occurred and is continuing, the Borrower (which,
in each case, shall not be unreasonably withheld or delayed) (provided that no
such consent need be obtained with respect to any assignment of Term Loans,
unless such assignment is to a Person that is a motion picture exhibitor or an
Affiliate or related entity of a motion picture exhibitor, in which case such
assignment shall require the consent of the Borrower), and (ii) in the case of
any assignment of the Revolving Credit Commitments, the Issuing Lenders (which
consent shall not be unreasonably withheld), to an additional bank, financial
institution or other entity (an “Assignee”) all or any part of its rights and
obligations under this Agreement pursuant to an Assignment and Assumption,
substantially in the form of Exhibit E, executed by such Assignee and such
Assignor (and, where the consent of the Borrower, the Administrative Agent or
the Issuing Lenders is required pursuant to the foregoing provisions, by the
Borrower and such other Persons) and delivered to the Administrative Agent for
its acceptance and recording in the Register; provided that no such assignment
to an Assignee (other than any Lender or any affiliate or Related Fund thereof)
shall be in an aggregate principal amount of less than $5,000,000, in the case
of any assignment of Revolving Credit Commitments, and $1,000,000, in the case
of any assignment of Term Loans (other than in the case of an assignment of all
of a Lender’s interests under this Agreement), unless otherwise agreed by the
Borrower and the Administrative Agent and, after giving effect to such
assignment, the assigning Lender (if it shall retain any Revolving Credit
Commitment or Loans) shall have Commitments and Loans aggregating at least
$5,000,000, in the case of Revolving Credit Commitments, and $1,000,000, in the
case of the Term Loans. Any such assignment need not be ratable as among the
Facilities. Upon such execution, delivery, acceptance and recording, from and
after the effective date determined pursuant to such Assignment and Assumption,
(x) the Assignee thereunder shall be a party hereto and, to the extent provided
in such Assignment and Assumption, have the rights and obligations of a Lender
hereunder with Commitments and/or Loans as set forth therein, and (y) the
Assignor thereunder shall, to the extent provided in such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of an Assignor’s rights and
obligations under this Agreement, such Assignor shall cease to be a party
hereto, except as to Sections 2.17, 2.18 and 10.5 in respect of the period prior
to such effective date and Section 10.14). Notwithstanding any provision of this
Section, the consent of the Borrower shall not be required for any assignment
that occurs at any time when any Event of Default shall have occurred and be
continuing. For purposes of the minimum assignment amounts set forth in this
paragraph, multiple assignments to or by two or more Related Funds shall be
aggregated and for purposes of the minimum hold amounts, the Commitments and
Loans of Related Funds shall be aggregated.

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Assumption
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, each Agent
and the Lenders shall treat each Person whose name is recorded in the Register
as the owner of the Loans and any Notes evidencing such Loans recorded therein
for all

 

123



--------------------------------------------------------------------------------

purposes of this Agreement. Any assignment of any Loan, whether or not evidenced
by a Note, shall be effective only upon appropriate entries with respect thereto
being made in the Register. Any assignment or transfer of all or part of a Loan
evidenced by a Note shall be registered on the Register only upon surrender for
registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Assumption; thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the Administrative
Agent to the Borrower marked “canceled.” The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice.

(e) Upon its receipt of an Assignment and Assumption executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment) (except that no such registration and processing fee shall be
payable in connection with an assignment by or to a Barclays Entity), and the
acceptance of the Assignee’s completed administrative questionnaire (unless the
Assignee shall already be a Lender hereunder) the Administrative Agent shall
(i) promptly accept such Assignment and Assumption and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Borrower. On
or prior to such effective date, the Borrower, at its own expense, upon request,
shall execute and deliver to the Administrative Agent (in exchange for the
Revolving Credit Note and/or applicable Term Notes, as the case may be, of the
assigning Lender) a new Revolving Credit Note and/or applicable Term Notes, as
the case may be, to the order of such Assignee in an amount equal to the
Revolving Credit Commitment and/or applicable Term Loans, as the case may be,
assumed or acquired by it pursuant to such Assignment and Assumption and, if the
Assignor has retained a Revolving Credit Commitment and/or Term Loans, as the
case may be, upon request, a new Revolving Credit Note and/or Term Notes, as the
case may be, to the order of the Assignor in an amount equal to the Revolving
Credit Commitment and/or applicable Term Loans, as the case may be, retained by
it hereunder. Such new Note or Notes shall be dated the Restatement Closing Date
and shall otherwise be in the form of the Note or Notes replaced thereby. In the
event that the Administrative Agent has received a Revolving Credit Note and/or
a Term Note, as the case may be, from the assigning Lender, the Administrative
Agent shall promptly return to the Borrower such Note and/or Notes for
cancellation.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting

 

124



--------------------------------------------------------------------------------

Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other indebtedness of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any state
thereof. In addition, notwithstanding anything to the contrary in this
Section 10.6(g), any SPC may (A) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender, or with the prior written consent of the Borrower and
the Administrative Agent (which consent shall not be unreasonably withheld) to
any financial institutions providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans, and
(B) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower’s consent which will not be unreasonably withheld. This
paragraph (g) may not be amended without the written consent of the Required
Lenders, the Borrower and any SPC with Loans outstanding at the time of such
proposed amendment.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility or Lenders holding a
particular tranche, if any Lender (a “Benefitted Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it (other than in
connection with an assignment made pursuant to Section 10.6 or a prepayment
pursuant to Section 2.25), or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Obligations, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Obligations, or shall provide such other
Lenders with the benefits of any such collateral, as shall be necessary to cause
such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest;
provided further, that to the extent prohibited by applicable law as described
in the definition of “Excluded Swap Obligation,” no amounts received from, or
set off with respect to, any Guarantor shall be applied to any Excluded Swap
Obligations of such Guarantor.

 

125



--------------------------------------------------------------------------------

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Parent or the Borrower,
any such notice being expressly waived by the Parent and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
the Parent or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final, but excluding deposits held by the Parent or the Borrower in a fiduciary
capacity for others), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch, agency or bank affiliate thereof to or for the credit or the account
of the Parent or the Borrower, as the case may be; provided that if any
Defaulting Lender shall exercise any such right of setoff, (i) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of this Agreement and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Lender and the Lenders and (ii) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the obligations owing to such Defaulting Lender as to which it exercised such
right of set-off. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Parent, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents. This Agreement supersedes and terminates the
engagement letter among the Borrower and the Agents (other than any provisions
relating to obligations of the Borrower in respect of syndication of the
Facilities) but not the related fee letter.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

126



--------------------------------------------------------------------------------

10.12 Submission To Jurisdiction; Waivers. Each of the Parent and the Borrower
hereby irrevocably and unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof; provided, that nothing contained herein
or in any other Loan Document will prevent any Lender or the Administrative
Agent from bringing any action to enforce any award or judgment or exercise any
right under the Security Documents or against any Collateral or any other
property of any Loan Party in any other forum in which jurisdiction can be
established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Parent or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) together with each Lender, each Agent waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, indirect, exemplary,
punitive or consequential damages.

10.13 Acknowledgments. Each of the Parent and the Borrower hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither any Agent nor any Lender has any fiduciary relationship with or duty
to the Parent or the Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Agents and the Lenders, on one hand, and the Parent and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

127



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among the Parent, the Borrower and the Lenders.

10.14 Confidentiality. Each of the Agents, the Lenders and the other Credit
Parties agrees to keep confidential all non-public information provided to it by
any Loan Party pursuant to this Agreement that is designated by such Loan Party
as confidential; provided that nothing herein shall prevent any Agent or any
Lender from disclosing any such information (a) to any Agent, any other Lender
or any affiliate of any thereof, (b) to any Participant or Assignee (each, a
“Transferee”) or prospective Transferee that has agreed to comply with the
provisions of this Section, (c) to any of its employees, directors, agents,
attorneys, accountants and other professional advisors who will be advised of
such confidentiality, (d) to any financial institution that is a creditor of
such Agent or Lender or a direct or indirect contractual counterparty of such
Agent or Lender in swap agreements or such contractual counterparty’s
professional advisor (so long as such creditor or contractual counterparty or
professional advisor to such contractual counterparty has agreed to be bound by
the provisions of this Section), (e) upon the request or demand of any
Governmental Authority having jurisdiction over it, (f) in response to any order
of any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (g) in connection with any litigation or
similar proceeding, (h) that has been publicly disclosed other than in breach of
this Section, (i) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (j) in connection with the exercise
of any remedy hereunder or under any other Loan Document or (k) if agreed by the
Borrower in its sole discretion to any other Person; provided, however, with
respect to clauses (e), (f) and (g), each of the Agents and Lenders agrees to
give the Parent and Borrower prompt notice of any request for such confidential
information so as to permit the Parent or the Borrower to seek a protective
order or similar remedy or cause such information to be accorded confidential
treatment. Notwithstanding anything herein to the contrary, any party to this
Agreement (and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all Persons, without limitation of any kind,
the structure and tax aspects of the transactions contemplated by this
Agreement, and all materials of any kind (including opinions or other tax
analyses) related to such structure and tax aspects. Further, each party hereto
acknowledges that it has no proprietary rights to any tax matter or tax idea
related to the transactions contemplated by this Agreement.

10.15 Release of Collateral and Guarantee Obligations.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition
of Property permitted by the Loan Documents, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, any Agent or any
Qualified Counterparty) take such actions as shall be required to release its
security interest in any Collateral being Disposed of in such Disposition, and
to release any guarantee obligations under any Loan Document of any Person being
Disposed of in such Disposition, to the extent necessary to permit consummation
of such Disposition in accordance with the Loan Documents.

 

128



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement or any other Loan
Document, the Borrower may request, and the Administrative Agent shall (without
notice to, or vote or consent of, any Lender, any Agent or any Qualified
Counterparty) grant, a release of any specific parcel of real property
Collateral if (i) (A) such release is in connection with a grant by the Borrower
or a Guarantor of additional real property Collateral of similar or greater
value (valued in accordance with Schedule 6.9(b)-1; such value to be
demonstrated to the reasonable satisfaction of the Administrative Agent) and
(B) immediately after giving effect to such Collateral substitution, no Default
or Event of Default shall have occurred and be continuing or (ii) such parcel
represents an adjacent parcel of real property not necessary in the business of
the Borrower or any Class I Restricted Subsidiary which has been separated from
another parcel of real property of the Borrower or a Class I Restricted
Subsidiary by means of subdivision and replatting.

(c) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding, upon request
of the Borrower, the Administrative Agent shall (without notice to, or vote or
consent of, any Lender, any Agent, or any Person that is a party to any
Specified Hedge Agreement) take such actions as shall be required to release its
security interest in all Collateral, and to release all guarantee obligations
under any Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements. Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

(d) The Administrative Agent shall (without notice to, or vote or consent of,
any Lender, any Agent or any Qualified Counterparty) release its security
interest in Collateral as provided in the Guarantee and Collateral Agreement,
including Section 8.15 thereof.

10.16 Accounting Changes. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an

 

129



--------------------------------------------------------------------------------

amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants
(including the Emerging Issues Task Force thereof) or, if applicable, the SEC or
in the interpretation or application thereof by independent certified public
accountants of nationally recognized standing.

10.17 WAIVERS OF JURY TRIAL. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.18 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

10.19 No Novation. The terms and conditions of the Existing Credit Agreement are
amended as set forth in, and restated in their entirety and superseded by, this
Agreement. Nothing in this Agreement shall be deemed to be a novation of any of
the Obligations as defined in the Existing Credit Agreement. Notwithstanding any
provision of this Agreement or any other Loan Document or instrument executed in
connection herewith, the execution and delivery of this Agreement and the
incurrence of Obligations hereunder shall be in substitution for, but not in
payment of, the Obligations owed by the Loan Parties under the Existing Credit
Agreement. From and after the Restatement Closing Date, each reference to the
“Agreement”, “Credit Agreement” or other reference originally applicable to the
Existing Credit Agreement contained in any Loan Document shall be a reference to
this Agreement, as amended, supplemented, restated or otherwise modified from
time to time.

10.20 Designated Senior Debt. The Borrower hereby designates all “Senior Debt”
(as defined in the Senior Subordinated Note Indenture as in effect on the
Restatement Closing Date) under this Agreement as “Designated Senior Debt” for
purposes of such Senior Subordinated Note Indenture.

10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

130



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank.]

 

131



--------------------------------------------------------------------------------

Annex A

PRICING GRID FOR REVOLVING CREDIT LOANS AND COMMITMENT FEE RATE

 

Consolidated Net Senior Secured

Leverage Ratio

   Applicable Margin for
Revolving Credit Loans    Commitment
Fee Rate    Eurodollar
Loans    Base Rate
Loans    > 2.75 to 1.00    2.75%    1.75%    0.500% < 2.75 to 1.00 and > 2.25 to
1.00    2.50%    1.50%    0.375% < 2.25 to 1.00 and > 1.75 to 1.00    2.25%   
1.25%    0.375% < 1.75 to 1.00    2.00%    1.00%    0.250%

Changes in the Applicable Margin resulting from changes in the Consolidated Net
Senior Secured Leverage Ratio shall become effective on the date (the
“Adjustment Date”) on which financial statements are delivered to the Lenders
pursuant to Section 6.1 (but in any event not later than the date such financial
statements are due pursuant to Section 6.1) and shall remain in effect until the
next change to be effected pursuant to this paragraph. If any financial
statements referred to above are not delivered within the time periods specified
above, then, until such financial statements are delivered, the Consolidated Net
Senior Secured Leverage Ratio as at the end of the fiscal period that would have
been covered thereby shall for the purposes of this definition be deemed to be
greater than 2.75 to 1.00. In addition, at all times while an Event of Default
shall have occurred and be continuing, the Consolidated Net Senior Secured
Leverage Ratio shall for the purposes of this Pricing Grid be deemed to be
greater than 2.75 to 1.00. Each determination of the Consolidated Net Senior
Secured Leverage Ratio pursuant to this Pricing Grid shall be made as at the
last day of any period of four consecutive fiscal quarters of the Borrower.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ACKNOWLEDGMENT

ACKNOWLEDGMENT

June 16, 2017

Reference is made to (i) that certain Amended and Restated Credit Agreement,
dated as of December 18, 2012 (as amended by the First Amendment thereto dated
as of December 18, 2012, the Second Amendment thereto dated as of May 8, 2015,
the Third Amendment thereto dated as of June 13, 2016 and the Fourth Amendment
dated as of December 15, 2016, the “Credit Agreement”), among CINEMARK HOLDINGS,
INC. (the “Parent”), CINEMARK USA, INC. (the “Borrower”), the several banks and
other financial institutions party thereto (the “Lenders”), BARCLAYS BANK PLC,
as administrative agent for the Lenders (the “Administrative Agent”), and the
other agents party thereto and (ii) the Fifth Amendment to the Credit Agreement,
dated as of June 16, 2017 (the “Amendment”), among the Parent, the Borrower, the
Administrative Agent and the Lenders party thereto. Unless otherwise
specifically defined herein, each term used herein which is defined in the
Credit Agreement has the meaning assigned to such term in the Credit Agreement.

Each Loan Party executing this Acknowledgment hereby (i) consents to the
Amendment and the transactions contemplated thereby, (ii) confirms its
respective guarantees, pledges, grants of security interests and liens,
acknowledgments, obligations and consents under the Guarantee and Collateral
Agreement and the other Loan Documents to which it is a party and agrees that
notwithstanding the effectiveness of the Amendment and the consummation of the
transactions contemplated thereby, such guarantees, pledges, grants of security
interests and liens, acknowledgments, obligations and consents shall continue to
be in full force and effect, in each case as modified by the Amendment, and
(iii) ratifies the Guarantee and Collateral Agreement and the other Loan
Documents to which it is a party, in each case as modified by the Amendment.

 

[                            ] By:  

 

  Name:   Title: